Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, I had not managed to reach my seat. I wanted to make a very brief comment: my name does not appear on the attendance register and I wanted to say that I was present at both the sitting and the corresponding vote. I know that this relates to Monday's sitting, but I did want to have it included in the Minutes. Many thanks. Obviously I did not sign in, but I was here and I did take part. Thank you!
Very well, Mr Ebner, it will be rectified.
Are there any other comments on the Minutes?
Madam President, before the debate begins, I just want to pass on the feelings of the people in Ireland regarding the future of our national airline Aer Lingus. Prior to the terrorism in New York, it was a star performer in the airline industry, carrying 1.1 million passengers. It is a great provider to our national economy. There is a great wish that it not be regarded as the government giving national aid to keep this flying.
That is not really a comment about the Minutes, and besides, there is going to be a debate on that subject.
Are there any other comments about the Minutes?
(The Minutes were approved).
Madam President, I just wanted to bring to your attention the arrest in Greece a week ago of twelve British subjects and two Dutch subjects. Among the British subjects were two of my constituents, Paul and Lesley Coppin from Mildenhall in Suffolk. They have been arrested by the Greek authorities on charges of espionage. These people are plane spotters, aviation enthusiasts, on holiday in Greece. It does seem to me rather extraordinary that they are still being held in custody in a fellow Member State, and I wonder if there is something that you can do to bring this matter to the attention of the Greek authorities in order they be released as soon as possible.
Mr Van Orden, we have taken note of your comments and we shall take whatever action is appropriate.
Economic and employment situation in the air transport sector and in the industrial and related services sectors
The next item calls for statements by the Council and the Commission on the economic and employment situation in the air transport sector and in the industrial and related services sectors.
Mrs Durant will now speak on behalf of the Council.
Madam President, ladies and gentlemen, the American Airlines plane crash in New York on Monday 12 November has, of course, reminded everyone of the difficult and dreadful plight of the air transport sector. There is a risk that this latest accident will worsen still further the economic and social crisis that the sector has been facing since 11 September. However, this should not make us forget the roots of this crisis, which is the result, not only of the combination of economic problems directly linked to the attacks on 11 September, but also of previous structural difficulties which were revealed and aggravated by the events of 11 September.
As President of the Council of Transport Ministers and a Belgian Federal Minister, I am particularly concerned about this situation. It seems to me more than ever vital to implement structural, economic and social reforms so as to enable the sector to overcome the current crisis, to give it a boost in the form of social measures, and to lay the foundations of sustainable development in this sector in the long term. In order to do this, we must understand the real roots of the problem and identify the obstacles that must be removed, and I should like to make a start on that here and now, with you and with Mrs Diamantopoulou.
The main cause of the fragility endemic in the European air transport sector is its over-fragmentation, along with a lack of both consolidation at Community level and strategic alliances. Up to now, the Community structure has been based on the desire to create a single market in which optimum conditions for competition are guaranteed. The extreme competition that results from this, in a sector where marginal costs are relatively low, gives rise to problems of over-capacity and at the same time prices that are too low in relation to the average costs borne by the airlines. This particularly fierce competition has therefore helped to make the airlines more fragile, and so they are vulnerable to any economic upset because their margins are so small.
The American air transport industry has for a long time been much more concentrated than its European counterpart, which together with other factors has helped it to cope, for better or worse, with the crisis which is affecting the United States in particular. Although the difficulties in the air transport sector were caused not by the attacks of 11 September but by structural considerations, the events of that day imposed new constraints on what was already a difficult situation, and it was those constraints which precipitated the current crisis, and which have been made worse by the present context of an economic recession.
I shall list the major constraints, in chronological order. Firstly, US airspace remained closed for four days, then passenger confidence was reduced and there was a considerable fall in the amount of air traffic operating - 20% fewer holiday flights compared with the year 2000, particularly on transatlantic routes where there was a drop of 30% - and to top it all there was the tragic accident two days ago, which will no doubt make the situation even worse. Then there is the fact that insurance companies have decided to raise insurance premiums for both passengers and aeroplanes in the case of accidents due to a state of war or to acts of terrorism. They have also decided to limit the airlines' coverage for third-party damages in the same circumstances to USD 50 million. What is more, additional security measures of necessity mean additional costs for airports and airlines. Last but not least, American aid, consisting of USD 15 billion in immediate aid and Federal credits to companies in addition to USD 120 million for suppliers of services, have now caused distortions in competition in relation to the European industry, in particular because they have made possible predatory practices on the part of certain companies on the transatlantic routes.
The economic and social consequences for Europe of this combination of structural and economic factors are well known: airlines are experiencing serious difficulties, some of them even going into liquidation, investment is at a standstill and the whole air transport sector is experiencing a terrible crisis.
What has been the Council' s response to all this so far?
At their meetings on 14 September and 16 October, the Transport Ministers had already discussed the consequences for this sector of the attacks on 11 September, as had the European Council of Economic Affairs and Finance Ministers at its meeting on 21 September, with a view to issuing a rapid and coordinated response from all Member States which would make it possible to support the restructuring of the sector while at the same time trying to retain the basis for healthy competition. The meeting of the Council of Transport Ministers on 16 October in particular examined the proposals contained in the European Commission' s Communication of 10 October on the economic situation of the air transport sector, with a view to implementing a certain number of its proposals.
First of all the Council very rapidly coordinated Member States' measures to deal with the insurance situation. It decided that state aid provided to airlines and suppliers of services in order to make up for insufficient or non-existent cover for risks resulting from war would be extended until 31 December. Such schemes have to be declared to the Commission and examined by it on a monthly basis.
As regards the cost of additional security measures, Member States have agreed to take these on board initially, without this being regarded as state aid. However, they have emphasised the need for users and operators to contribute towards this cost in the long term, when the situation has become more normal again.
As for the four-day closure of airspace, the Council requested and obtained from the Commission a certain amount of flexibility to enable limited aid to be granted beyond that period, on the basis of objective criteria of course, to airlines which were the victims of the closure of airspace and its consequences. Both the Member States and the Commission believe that this support must respect the major elements of the Community acquis regarding the containment of state aid to the air transport sector, and must not under any circumstances cause distortions in competition. We do not accept the idea that American companies should use state aid in order to smash prices. Our companies are suffering from the unfair competition practised by the American airlines. We must not allow such a situation to continue within the European Union. This is why the Presidency supports the Commission' s proposal to adopt a code of conduct together with the United States, precisely in order to prevent or remove such distortions in competition. In addition, the Council has taken into account the request by certain airlines for more flexibility in applying the procedures for allocating time slots.
Moreover, one of the key factors in the rapid recovery of air transport is the winning back of passengers' confidence. With this in mind, the Presidency and the Commission have worked very hard, with the support of the other Member States, in order to define and implement, as rapidly as possible, measures intended to reinforce security at airports and on board aircraft. This will be a two-stage operation: the first stage, which is a matter of priority, will be to apply, on a Community-wide basis, the recommendations of the European Civil Aviation Conference on passenger and baggage checks at airports, which are the result of many years' experience. The earlier these checks are carried out, the more effective they are. As you know, the Council has invested a great deal of time and energy, particularly through the Council-Commission joint experts group, in order to achieve a policy agreement among Member States as of the forthcoming Council meeting on 7 December.
In a spirit of close coordination with the European Parliament, I believe that it is very important to achieve our aims as quickly as possible. The Council of 16 October also expressed the hope that the European Parliament should be in a position to give its opinion on this subject as quickly as possible. In other words, I believe that the public would find it hard to understand if the Council or Parliament were to drag its feet on such a crucial issue.
The Presidency is at the disposal of the European Parliament in order to facilitate a close dialogue between the two institutions, and to enable the Members of the European Parliament to benefit from the expertise of its specialists, with a view to the rapid adoption of measures.
At a second stage we shall be studying the advisability of additional security measures on the basis of the final report of the joint Presidency-Commission ad hoc group, which will be submitted on 7 December. Some of these measures will perhaps require legislative initiatives supplementing the first stage, represented by the 'Security' regulation currently being examined.
The Council on 16 October thus made it possible to react coherently to the crisis in the air transport sector, but we should now be seeking to reconstruct a solid and sound foundation in this sector, even though we know that the current crisis may continue for several months.
As my contribution to today' s debate, I propose to share with you my personal analysis of the prospects that exist for this sector and the measures that should be taken. This debate, which the Council has not yet embarked upon, is all the more necessary within this House, because there is no doubt that in the months to come Parliament will be involved in it.
In structural terms, therefore, we must ensure that the sector is allowed to restructure itself, by reorganising the skies over Europe around a number of major alliances.
One way of enabling the airline companies to restore their real viability is to improve the way in which the pressure of competition is channelled in this sector, in particular by having recourse to some form of consolidation. Without going so far as to recommend mergers or shareholdings which would require a full-scale remodelling of the system regulating competition, the creation of alliances or commercial alignments would be enough to enable a start to be made on the relieving of some problems. For example, it would make it possible to limit the over-capacity which is such a burden on the sector' s performance, and to reduce the effects of excessive competition on certain routes.
It is a question of allowing economies of scale and of network, which are particularly highly developed in this sector, to operate properly.
Together with the Commission, we must also think about adopting a strategy which will enable us to cope with similar situations. In particular we must study the adjustments to the European competition rules that will be required, at the same time overcoming, if possible, the current legal obstacles.
This raises the sensitive issue of how the companies concerned can be controlled, and it means that we need to think more about the role of the European Community in relation to third countries, and in particular the United States. In effect, we must allow the major European airlines, around which future air travel will be organised, to be better armed to face their major North American rivals. With this in mind, I personally support the eventual granting of a clear mandate to the Commission, to negotiate with our international discussion partners, particularly in America. It is important for the future of civil aviation that the European Union should speak with a single voice.
However, I believe that the preliminary and essential stage in this step forward is to establish a regulatory framework for the air transport sector which will be more coherent and complete. This 'internal' framework should lay a healthy foundation for the redeployment of the sector and enable us to avoid any distortions in competition. Out of the wasteland we have at the moment, we need to create a clear and binding regulatory corpus.
This movement needs to cover all areas of aviation, whether safety, security, the fight against noise pollution or more general environmental protection.
With this in mind, the Commission' s proposals for a 'single European sky' should be examined without delay. This project is the point of departure for a whole range of regulatory measures and should be as detailed as possible in order to build up a strong and united European market. The European Union must in time become an equal partner in international negotiations, particularly with its American discussion partners.
I hope that I and my fellow members of the Council of Transport Ministers will have an opportunity to come back to the question of the Community' s competency in international negotiations on matters concerning air transport. We shall have to give some thought to the conditions governing such a mandate, and the guarantees that will be given to Member States regarding the transparency of negotiations conducted in the name of the Community.
In-depth action must also be taken to deal with the social aspects of the crisis. The bankruptcy of Sabena and the redundancies announced draw attention to the importance of and the urgent need for this. The collapse of an airline causes job losses not only within that company itself, but also among its subcontractors. Sabena was the key client of many businesses, not only Brussels-National Airport itself, but also the various providers of airport services. We cannot rethink the civil aviation sector without rethinking the whole of our social policy in the context of liberalisation.
The Belgian Presidency therefore believes that it is vital that it is able to intervene to support social plans and retrain employees, while at the same time respecting the principle that public money should not be used to subsidise companies.
It is also vital that there should be a more far-reaching analysis of the social and environmental impact of the liberalisation of air transport, with a view to creating the conditions for greater harmonisation in this area.
Finally, it will be necessary to develop more specifically targeted measures by the European Social Fund. In effect this means that the programming documents drawn up by the Commission and the Member States will have to be adjustable so as to cater for crises in any sector. This will allow prompt reaction to any increase in the number of people seeking jobs, so that they can be retrained as soon as possible and their knowledge and skills brought up to the necessary levels rapidly and appropriately. The problem lies in encouraging people to be adaptable.
Among the other vital requirements I will also mention the need to implement an information monitoring system at Community level, with regard to redundancy decisions, the need to increase consultation with social partners, and finally the need to introduce crisis-forecasting management into the European Change Observatory set up on 23 October in Dublin.
In this respect, it is important that the 'Employment and Social Policy' Council meeting on 3 December should study the Commission' s communication on the restructuring of undertakings, which the Commission announced at the time of the Marks & Spencer crisis last summer. It will be a question of having to consider the concept of the social responsibility of undertakings in the context of restructuring measures. The December 'Employment' Council will certainly enable an agreement to be reached on the directive on informing and consulting workers, which also represents a definite step in the right direction in the form of the consultation of representative bodies in times of crisis.
Finally, looking at the long-term prospects, the challenge we are facing also includes the task of ensuring that civil aviation becomes a sustainable activity. Security and safety, economic stability and respect for the environment are the essential components of sustainable development in this sector, which leads me to my last point: the need to make progress in the environmental aspect of the sector.
The responses to economic and social difficulties that are needed in the short term, like the measures on security standards that are needed in the medium term, must in no way prejudice the task of continuing and expanding the efforts being made in this area. Environmentally responsible growth in this sector will, in the long term, be the vital condition for the survival of this form of transport.
We made considerable progress at the ICAO General Assembly in Montreal in September. We must take advantage of what the European Union obtained on that occasion - and believe me it was not a foregone conclusion - in other words that consideration should be given to local, national and regional differences when defining these public policies, in order to adopt European regulations which effectively guarantee a high level of environmental protection.
We must put into practice the progress that has been made in policy, in particular by rapidly adopting adequate anti-noise measures, but also by adopting measures to reduce greenhouse effect gases, in the context of the undertaking that we gave in Kyoto and confirmed in Bonn and Marrakesh.
Even though European airlines have been less badly affected than their American counterparts, we must ensure that we put in place, at Community level, a regulatory framework that will ensure that they really are viable, and this means in particular revising the competition rules. Moreover, it must be possible, in a crisis, for the regulatory framework to guarantee a high degree of social protection.
Together we must build up a civil aviation industry which is sustainable at economic, social and environmental levels. We must act, and we must act quickly, in order to guarantee that from now on civil aviation will once again become the bridge between peoples and the bringer of peace that it always has been.
(Applause)
Madam President, European air transport policy had and still has serious structural weaknesses. The events of 11 September have exacerbated the current situation exponentially. The number of passengers on the main carriers has fallen dramatically and has now bottomed out at 20% lower than in 2000. The airlines recently announced 30,000 redundancies. Two national carriers, Sabena and Swissair, have folded. When Sabena folded, 7,500 people lost their jobs from one day to the next. And we cannot exclude the possibility of further job losses in the industry at European level.
Last week I met European partners representing all sectors of the air transport industry. Their description was most interesting. The airlines operate in a global village. A global village which has been hit by an earthquake and all its buildings, both large and small, strong and weak, are teetering. So how are we to cope at European level with part of a problem of truly global dimensions? I think that it is important for us to send out a clear message, and I agree completely with Minister Durant here: we shall not be doing the industry any favours if we allow the economic crisis provoked by 11 September to delay decisions to restructure and unify the industry. The main message must be that the proper response is to restructure the airline industry. It is important that we agree that we cannot help the industry with a massive injection of public funds but, at the same time, we must understand that we cannot restructure in a time of crisis without additional economic and social tools. The communication which the European Commission approved on 10 October entitled "The repercussions of the terrorist attacks in the United States on the air transport industry" is an initial reaction to this extraordinary situation and therefore focuses on restoring confidence by planning additional safety measures, coupled with economic measures to support the industry. Of course, I fully agree with the Minister that, because of our institutional configuration and specific policies in the European Union, we are unable, unlike the United States of America, to react directly and support European airlines.
This communication contains a number of important points and measures. The European Commission is examining measures, in the light of state aid rules, on compensating airlines for the damage which they sustained over the four days during which American airspace was closed. This compensation must be granted without exception to all airlines licensed by the Member State. The European Commission will examine various measures, again in the light of state aid rules, on compensation for the cost of additional insurance and continuing state intervention up to the end of this year. The Commission is currently checking a number of medium-term monthly insurance plans on the basis of competition rules and internal market legislation relating to insurance. And it is examining the possibility of a longer-term solution to the problem of insurance within the framework of the European Commission.
Finally, the Commission and the Council of Transport Ministers have called on the Member States to check that third world carriers can provide the same level of insurance cover as that which is going to be required of European airlines. If we are to be able to restructure and stabilise the air transport industry as we must, the problem of ownership and control needs to be resolved now more than ever. The restrictions imposed on airlines by traditional rules of ownership and control in bilateral air transport service agreements make mergers and acquisitions and external investment very difficult, even if the companies are in dire economic straits, which is why the Community desperately needs a dynamic common policy in the external relations sector. The European Commission has been asking the Council for years now for negotiating guidelines on an EU/USA air traffic agreement in order to set the procedure in question in motion. This sort of agreement would benefit our air transport industry.
Finally, given the rules on landing and take-off slots, the Commission takes the view that the situation is highly critical and agrees to propose that airport coordinators allow carriers to keep the slots which they did not use during the summer of 2001 and during the current 2001/2002 winter period for the same programming periods next year. The President-in-Office of the Council has set out the specific problems and the need for a direct European policy and agreement at European level very clearly.
I will not go over them again; instead I shall focus a little longer on the question of the social crisis. As I mentioned earlier, there have already been 30,000 redundancies in the space of a few weeks across all sectors and we are currently conducting a study to see what the repercussions will be on sectors working with the airlines. The analysis of the cause of the redundancies is throwing up many and varied factors. Some are due to the crisis per se, which started last spring. Others are due to a fall in demand. Some to the delay in adjusting capacity in order to correct the ratio between supply and demand after years of strong growth. It is difficult to analyse the causes for all the redundancies immediately, but we shall certainly have to see where we can intervene directly and what part the European Union and the European Commission should play.
First of all, there is a relatively complete legal framework which allows companies to negotiate with their employees in order to find new working models in a bid to keep redundancies to a minimum. British Airways and Alitalia, which have made a great many employees redundant, are already working with and keeping the workers' representatives abreast of developments. But of course legislation cannot stop the current round of redundancies, which is why available Community resources need to be used to deal with the fallout from the crisis.
There is an economic tool at European level - I refer to the European Social Fund - which can be used in three ways: first through the European Employment Strategy, for training and retraining employees made redundant or, often, in order to help them maintain their skills, which they risk losing on such a specialised job market. The second way is by subsidising salaried employees whose jobs are at risk. The problem of small and medium-sized satellite enterprises surrounding the airlines has already been raised. The third way is for local and regional authorities to mobilise action programmes through the Social Fund to deal, for example, with the closure of small airports or local problems caused by redundancies or crises in specific sectors, so that they can be dealt with at regional level.
As far as the financial regulations for the European Social Fund are concerned, it is regulated at European level, but we have the flexibility to redirect funds in times of crisis or in special circumstances. Certain measures for Sabena will be jointly funded by the European Social Fund. These are the legislative and social tools currently available. Of course, one of the most important tools in times of crisis is social dialogue and discussion with the social partners. The European Commission set the European sectoral dialogue on air transport issues in motion following the crisis on 11 September. We have already held meetings with the social partners through the Social Dialogue Committee and it has been decided that a European workshop will be held on 3 December, attended by all the sectors at social partner level and by national delegates from the fifteen Member States, in order to discuss the specific question of the repercussions on employment and the nascent social problems, in a bid to reach a joint agreement on measures which we can take into direct consideration.
Madam President, at this time of crisis, when it is hard to find answers and a recipe for recovery, we need proper and direct collaboration both between the European institutions and between the European institutions and the social partners before taking further steps.
Mr President, the reason for this urgent resolution is self-evident. I should like firstly to thank the representatives from the other groups involved in drawing together this compromise.
It is true to say that since the attacks on the USA in September the aviation industry has suffered catastrophic consequences, not least on passenger confidence, but in addition for the tens of thousands of jobs which have already been lost worldwide and in particular across Europe. Unfortunately this situation is not confined to the airline industry. The knock-on effects are now evident, both in the aerospace manufacturing sector and in tourism. In my own country, the United Kingdom, the slow recovery following the foot-and-mouth epidemic has suffered a major setback which is truly hard to bear.
Whatever the failures of some of the companies in the European Union to face the challenges of the business world, the vast majority of businesses have, through no fault of their own, found themselves on the brink of bankruptcy, or even worse. I recall my own government, along with other national leaders, insisting within three or four days of the incident that help would be given as quickly as possible. Unfortunately, apart from the short-term assistance concerning insurance cover, which should have been 180 days as at the outset in the United States, no financial help has been forthcoming.
I am not aware of any compensation for financial losses due to the closure of US airspace and airports, or for the additional security measures that the aviation industry has been expected to put in place. It is Member States which should assume responsibility for security costs. In short, the situation is a disgrace, not least because job losses outlined two months ago by many businesses are already escalating due to the lack of help.
We in this Parliament want action - and we want it now. We are not interested in waiting for some case-by-case consideration by the Commission which may be agreed some time in the future. We demand that interim financial aid packages be made available now to those eligible.
In conclusion, I must inform the Commission and the Council that it is my intention to keep this issue at the top of the agenda and I expect at the very least a report back to this Parliament at the November II part-session on the progress that has been made. I hope that fellow MEPs will support the comments I have made, because we must remember that thousands of livelihoods are at stake. Inaction is not an option, nor is a lecture on environmental issues, because at the rate we are going we will not have an aviation industry to worry about.
Madam President, I came to the Chamber this morning with a prepared speech about the situation in the airline industry. I have radically altered that, in view of what I have heard from the President-in-Office and the Commissioner this morning. Frankly, what we have heard is totally unacceptable.
We are faced with a classic scenario of the Council of Ministers fiddling like some modern-day Nero while the aviation industry of the European Union burns. Madam President-in-Office, we are in a deep crisis. You, more than anybody else, should know that from your own Member State. Airlines have gone bankrupt. Others are on the brink of bankruptcy - and what response do we get? We get a suggestion that the Commission can go and sit down with the Americans and talk to them about the aid they are giving to try and level the playing field. By the time that happens there will not be a European civil aviation industry left to put on that level playing field! We need action now. We do not want fiddling at the edges, we want direct action so that our civil aviation industry can survive and have a future of its own.
The response from the United States after the events of 11 September was direct and straight to the point. They made USD 5 billion available to their airlines straight away and offered another USD 10 billion in indirect aid to help them over other crises should they arise. And what did we do? We fiddled at the edges and said, "Well, we might do this" and, as Mrs Foster said, "Well, we said you could pay compensation for the lost days". That is not enough. We need direct action now.
What appalled me today was the tone of the contribution from the Commission and the President-in-Office. It is as if they are accepting that airlines will have to go bust and that thousands of jobs will have to go, without doing anything to stop it. Before today I suspected that Member States wanted to use this crisis to consolidate the industry, to get rid of some of the airlines. Well, today the President-in-Office all but admitted that this is the case. If that is so, then I condemn it.
Members of the trade unions are with us today in the gallery. I say to them: I give you the support of my group in the quest to keep a European civil aviation industry alive. Sadly, from what I have heard today, a similar commitment from the Council of Ministers seems to be a good way off. I just wonder, Madam President-in-Office, whether people in history will remember the Belgian presidency of the year 2001 as the presidency that oversaw the demise of Europe's civil aviation industry.
Madam President, I feel that a situation such as this requires us to keep calm. My group supported the motion and is prepared to take part in any way it can in any action addressing the current situation quickly and immediately - and, I hope, effectively. Three lines of action must be pursued: defending European industry fully against any unfair competition from the United States in the future; speeding up the restructuring of European industry itself; and meeting the obligations, which we had, moreover, already established before the crisis, to ensure, in any event, improved conditions of safety and respect for the environment than those hitherto in operation.
Europe has many objectives, which it must pursue simultaneously if we are to pull ourselves out of this situation. This certainly means that we need the Council to confer a negotiating mandate upon the Commission as soon as possible, we need to be able to speak with one voice before the United States and we need to be able to monitor what happens on that front. In other words, we must either defend ourselves or ensure that we all play according to the same rules in this situation.
However, the need to defend ourselves against attack from an industry which has taken less time to complete restructuring, which has regained its competitiveness first, must not be used an excuse not to change the current situation. Therefore, we need to honour our aid commitments, within the limits laid down for aid for the past financial year, for insurance costs and for the extra security costs, but no more than this. We must consistently maintain state aid within this framework and, what is more, be very astute in our management of the restructuring phases. There is no doubt that European industry will have to go through some rather painful stages as it re-establishes itself and, therefore, it is quite likely that there may be more bankruptcies. However, there are different ways of handling them. That is a fundamental point, one on which it might be appropriate for both the Council of Ministers and the Commission to do more, to produce a few more proposals on how the transitions are to be handled. One tiny example: the bankruptcy of Sabena or the restructuring of the new Sabena has led to a debate now on the allocation of slots on European routes. There are small, competitive companies able to take on, to employ people who would be willing to take part in co-sharing operations on European routes. Well then, we must not restrict ourselves to defence but be open to these possibilities too, in short, to a faster developing market: we must have the courage and the ability to keep up with it with active as well as defensive measures. In this way, I feel we will also be able to meet the needs of the trade unions and workers very well, aware that this is the right way to ensure that there genuinely will be jobs in the long term.
One last point: this issue affects the services related to the aviation industry as well as airlines; it affects the whole tourist industry. If we do not succeed in restoring the confidence of our fellow citizens and persuading them to start flying again, much of the work we are doing will be wasted. I have not yet heard anyone address this matter, but I feel it is the final task before us all.
Madam President, Madam President-in-Office of the Council, Commissioner, my group supports the policies set out by the Council Presidency and the Commission. I believe that we should be careful not to miss the point here. The air transport sector is experiencing a cyclical and structural crisis, as has been pointed out, but the whole of the European economy - and of the world economy - is also in crisis. The real response to the employment problem is therefore, of course, to relaunch growth and general policies of social solidarity and job creation.
As far as the air transport sector is concerned, and in connection with the meeting on the social dialogue referred to by Mrs Diamantopoulou, I believe that the deterioration in working conditions and wages that is starting to occur in this sector is obviously a point to which we must pay a great deal of attention. Moreover, at the level of the European Union, we would like to see the Community' s competition policy adopted and, far from preventing the restructuring of the sector, coming to the aid of that sector, and we should also like this medium-term restructuring policy to be compatible with the policies set out in the White Paper on transport policy, in other words the development of a multi-mode transport policy which reflects, in the medium term, the real situation regarding costs for all sectors as a whole. Finally, and I believe that it is necessary to draw attention to this point, this Parliament has always voted, by a clear majority, against any spiralling in state aids. I would find it hard to understand if the majority of this House were to unleash a spiralling growth in state aid to one particular sector.
Finally, on the subject of the United States, let us be clear among ourselves. The United States of America have presented us with a policy which is a fait accompli. Their position on aid to their air transport sector is unacceptable and contrary to fair competition at international level. Since we cannot, apparently, take the issue to the WTO, it is essential that in the context of the overall partnership between the United States and Europe, the European Union should be able to protect those legitimate interests which will, in the long term, work to the benefit of both the American and the European airlines.
Madam President, Commissioner, Madam President-in-Office of the Council, the economic and employment situation in the airline industry and in the related industrial and services sectors is critical. Although this situation was not caused solely by the events of 11 September, it was made much more acute as a result. Air passengers' confidence has fallen leading to a reduction in passenger numbers, losses have been incurred because of the closure of American airspace and airports, insurance cover has been withdrawn and there has been a decline in the numbers of tourists from the USA and the Far East: these are the main causes, as is the cancellation or postponing of orders for new aircraft.
The fundamental causes of this crisis are, however, of a structural nature: crippling competition between the airlines, built-in overcapacity, a general economic recession and bad decisions by management. This motion for a European Parliament resolution refers to a host of necessary measures, for example compensation for the closure of airspace and airports, financial support or guarantees from the Member States to compensate for insurance cover being withdrawn, proposals on providing financial support to the European air transport sector so as to establish a level playing field with the United States and strategies to safeguard or create jobs. The Confederal Group of the European United Left/Nordic Green Left supports this motion, although we are aware that it is intended as a very short-term measure and can only constitute a first step, but a step which should be taken immediately.
In the medium and long term, we need a harmonised European airspace, higher standards of quality and safety, highly trained staff, high social standards and no low wages. The mass redundancies which were announced in the air transport sector even before 11 September are absolutely unacceptable to us. We need a strategy to coordinate the different modes of transport; we need an all-embracing European transport strategy. This problem cannot be solved on a mode-by-mode basis.
Mr President, after the shock of 11 September, the tragic scale of the crisis in the aviation industry and its related services was already apparent, but the situation has become even more complex with the events of recent days. We are now faced with a problem: the problem of the crisis in general and a problem of safety too, which, if the theory on the plane crash should prove to be true, would prompt us to focus more closely on the issue of servicing of aircraft for safety purposes.
Without a doubt, the state of war and the economics of war then precipitated events into a genuine crisis for the airlines which has already had extreme consequences for Sabena and Swissair. As has already been pointed out, the crisis, due to many different causes, not least - there is no doubt - clear strategic mismanagement of the sector, with airlines (which we might describe as too individualistic) unwilling to form consortia, which would have allowed them to streamline human, structural and financial resources; we have seen pricing policies which are misguided and often seeking to evade competition law; there are airports - such as Malpensa, to quote an example from my country - which are unreliable in terms of safety as well.
It is clear today that, in the current situation, the issue has reached dramatic, critical proportions, with the loss of at least 30 thousand jobs in Europe and 180 thousand jobs worldwide. In Italy, my country' s national airline company has contemplated recapitalisation. It is preparing itself to take draconian measures, with a further 1 000 job cuts on top of the 2 500 already announced. Italiatour, Eurofly and the IT services company Sigma Travel will be drastically reduced in size, if not abolished. The recapitalisation will have to be endorsed by Brussels. The Commission had already authorised, on 17 October, payment of a public subsidy of EUR 387 million, but Alitalia needs EUR 1.5 billion and we do not know how useful the shares created by the Treasury by issuing bonds will be. Strengthening commercial links with Air France or joining the Skyteam consortium are likely to be more effective in terms of structural reform.
In conclusion, we endorse the joint motion for a resolution and we feel that the situation calls for various different types of action from the European Union, extremely urgent action which, with the precious help of the European social partners, will succeed in firmly stopping the severely critical situation from further deteriorating now. Subsequently, however, it will be necessary to plan action to modernise and streamline the sector and to take clear, incisive measures to boost tourism, which, as has already been pointed out, is a sector which, all too often, to be honest, is discussed at length but in which very little is as yet being done.
Lastly, we hope that the forthcoming reflections on the White Paper on transport will lead to resolute, incisive undertakings to support the transport and tourism sector' s economy, helping the many workers and their families, in particular, who must not be allowed to suffer further misfortune.
Madam President, the terrorist massacres of 11 September and last Monday' s aircraft disaster have jolted us into an awareness of the transience of life and to the way in which our society is interconnected. An attack in the United States is also an attack on the rest of the civilised world, and vice versa.
Now the effects are making themselves increasingly felt, we must also look to solve the economic implications. In our opinion, the solution should fit into the line that the European Union has adopted in the transport sector. In principle, businesses must operate without direct government subsidies. Whether or not we should make an exception in this case should, however, be placed in the correct context. After all, aviation is a worldwide market. It is not acceptable, therefore, for European companies to go under because governments refuse to grant emergency aid, while elsewhere, government participation keeps companies afloat. In view of the measures which the United States has taken, the zero option has been ruled out for the European Union. We will need to establish, therefore, how far we can, want, and are able to, go, and the sooner the better. This question is not restricted to aviation. Indeed, in addition to aviation, there are all kinds of related industries, including tourism, that have been hit hard. We must also distinguish between short-term and long-term measures.
In the first instance, aid must remain restricted to the industry affected and to the damage which is the direct result of 11 September. The payment of insurance costs is logical and, in principle, a certain compensation for lost income is also necessary, because otherwise there would probably only be a few airline companies left in the European Union. However, that does not mean that we will prevent already financially unstable businesses from folding under the veil of compensation.
I would now like to focus on the longer term. Since aviation has acquired a global character and attractive services are on offer, businesses are increasingly forced to seek economies of scale. As a result, fewer companies will remain in business, not only in the European Union, but also outside. The sector will then become truly global. National and bilateral legislation, as well as certain existing rights, must be tailored to this. It is not national claims, but the market that plays a decisive role in respect of such rights. In that light, I endorse the measures which the European Commission is proposing and I expect that they will also be able to benefit the European Union in other areas.
Madam President, the bankruptcy of the Belgian airline company Sabena a few days ago is not only the biggest bankruptcy in Belgian history, but it is first and foremost a human and social tragedy for between approximately 7 500 and 12 000 workers. It has already been said, and it is obvious, that Sabena is not an isolated incident. There are a huge number of airline companies that are going through very difficult times, and the events of 11 September have only made matters worse. I am aware of this, but with regard to Sabena, it has to be said that the President-in-Office of the Council, Mrs Durant, has kept two fundamental facts from this Parliament.
Firstly, Sabena has been continuously loss making for the last 40 years, except for one year, and that was probably thanks to an accountancy trick. For the past 40 years, the taxpayers have had to inject no less than BEF 62 billion into that company.
Secondly, the cause. Sabena was a Belgian public company with all the hallmarks of the Belgian State and of the Parti Socialiste. That translated into political profiteering, political appointments of the manifestly incompetent and political interference by the Belgian Royal House to keep the company in French-speaking hands. For that reason, the alliance with KLM was sabotaged. Everyone knows that in my country. In fact, parliament is currently setting up a parliamentary inquiry committee in order to scrutinise years of mismanagement, and, in my country, this is saying something. We are all agreed that the airline industry is having a bumpy ride, and we must find a solution in Europe on the basis of a policy of "Europe first" as long as the Americans are putting "America first" . However, in the Sabena dossier, we must first of all identify those responsible, notably in the Belgian Royal House and in the successive Belgian Governments.
Mr President, needless to say, airline companies, the aviation industry and tourism are the primary and most visible victims of 11 September, but let us not forget that outside tourism, many small- and medium-sized enterprises and their workers in the supply industry and in the geographical vicinity of airports, will also be directly affected by the tragedy.
In Belgium, the small- and medium-sized enterprises expect one redundancy per job lost at Sabena. In our view, it should be ensured that government aid, in whatever form, benefits all industries affected. We are also relying on the fact that the measures which the Commission can take are carried out promptly and on a large scale. The following measures spring to mind in the first instance: the creating of scope for government investments in the safety of air transport, the prompt handling of specific financial aid dossiers and extended flexibility, albeit limited in time, in slot management.
The extremely difficult situation should also prompt the Commission to clamp down on competition-distorting practices in transatlantic relations. In this day and age, we are dependent on many factors. If they all go wrong at the same time, we will end up with a right mess, and Sabena is a tragic case in point. As a Belgian MP, I would urge that DAT be treated like any other airline company that is being affected by the effects of 11 September. DAT should also be seen as a company that is being restructured, and must have access to the same facilities which other companies would have at their disposal in the same situation.
Finally, I wish the workers and independent businesses that are the victims of this situation a great deal of strength, and I hope that we can offer them better prospects in the short term.
Mr President, faced with the social catastrophe which the collapse of Sabena represents for Belgium, I should like to add a little humanity to this sitting, by dedicating my first words to all those who, from one day to the next, found themselves, to put it bluntly, deprived of their jobs. I would ask those who would seek to use this specific issue in order to criticise public enterprises to measure well the responsibilities of all those concerned. Yes, Europe is responsible when, along with the Commission, certain parties urge rapid, inhumane and brutal liberalisation, and yes, Europe now appears to everyone to be the real driving force behind this process. People no longer want this kind of Europe. They now want to construct with us a social Europe, the Europe that we defended at Lisbon, which develops convergence indicators in order to increase employment and combat unemployment, in other words a Europe which refuses to be dictated to by the market. The 12 000 Sabena workers who were dismissed at the beginning of this month are the first victims of this wave of liberalisation in civil aviation. The results of other European companies are giving cause for concern. Thousands of people are afraid of being thrown out of work, and they cannot understand the intransigence of the European Commission over repayment times for bridging loans to the Belgian company, while the United States are spending billions of dollars on subsidising their national airlines so that they can keep their European slots. They find it unacceptable that the Commission should give preference to sanctions and ukases, in the name of the virtues of liberalism and the market, while at the same time that out-of-control liberalism culminates in companies in Europe closing down one after the other. By setting up the Lisbon process, the Community authorities and the Member States have proved that they are capable of taking into account the human and territorial consequences implied by every decision. Such blind liberalisation will do nothing to advance the cause of the European idea or to increase confidence in Europe' s institutions and in our plans for peace and social progress. It will inevitably lead the public to reject this European and simplistic vision.
Commissioner, the European Parliament' s vote on the Langen report two days ago, confirmed that there are certain sectors that should not be open to competition, and among those sectors are the sectors with which you are concerned. Let us be clear about this, we do not reject the idea of modern and efficient public enterprises, and we do not want them to be sacrificed and ridiculed. We are waiting for a forward-looking vision of economic development, a project which is humane and intelligent, and which will enable sustainable development to be achieved. I hope that that is what we shall see on 3 December.
Mr President, Madam President-in-Office of the Council, Commissioner, what has happened with Sabena in my country is very tragic, and I am pleased that the Belgian Government is making a huge effort to try to cushion the direct and indirect social effects. Needless to say, that is never entirely possible with a bankruptcy of this scale, but it is important nevertheless that an effort is also being made indirectly, in the area of training and in-service training. I should also like to ask the Commissioner to advise soon whether something will also be done at European level, what the amounts will be that are involved and what kind of efforts will be made in respect of various airline companies. Sabena is, of course, a spectacular case, but social tragedies are also unfolding in other airline companies. That is where a European approach and European support are needed, so that people know that Europe is doing something, for my fellow MEP quite rightly pointed out that at the moment we have a one-sided image of Europe which, in my view, should be rectified.
One thing is clear to me. In my opinion, the role of the Member States and of an individual approach to aviation per Member State is over. We have been saying this for years, even if some people in this Parliament still believe that a national approach must be maintained. That era should finally come to an end, in my view. We must opt for a European approach. National state aid to airline companies makes no sense whatsoever. We must decide very quickly on whether - and I share your view in this, Mr Simpson - European aid to a European sector is possible and on the conditions under which that can be done. However, I do not think the problem is solved by saying: OK, they put USD 5 billion on the table, we will put EUR 5 billion on the table. In my view, the problem will not be solved in that way, for this financial solution must be accompanied by a simultaneous restructuring scheme. There was no point in getting the Belgian Government, or possibly the European Government, to bail out Sabena once again and to keep it in the air. Sabena had to restructure and do something, which happened in too painful a manner. They have waited for too long to do this rationally. Instead, it is now happening in a chaotic manner. That is unfortunate, but I believe we should learn from this.
The fact that Sabena is the first national airline company to go bankrupt in the Union speaks volumes. We tend to hold on to national airline companies, and those days are over, as various MEPs have stated today. We must adopt a European approach. That implies air traffic control, security measures and agreements with third countries. Mrs Durant, I am pleased that you are offering a window in this respect, but I hope that you can convince all your colleagues, for that is exactly what the opposition in the Council was about. Member States are reluctant to relinquish this authority, and refuse to join forces at European level, and we are now paying the price for this. the Americans are able to adopt a joint policy, but we are not. You are not represented at international level when aviation is at issue. It is the fifteen Member States that conclude agreements with open skies etc. and that compete with each other politically. I hope, therefore, Madam President-in-Office of the Council, that you will be able to convince your colleagues. And I hope that everyone here in this Parliament is convinced of the fact that we must at long last respond at European, rather than national, level.
Mr President, I actually believe that, faced with the recession in the aviation industry and in air transport, we need some strong decisions in order to restore confidence and open up real prospects. I personally am not satisfied with the Commission' s response, which favours the speeding up of restructuring in the air transport sector. I am in favour of a European approach. We can discuss and comment on the content of that approach later. As for restoring confidence, I believe that confidence is actually a product of safety, and the safety dimension in this sector, as in others, is dependent upon the expertise, competence and qualifications of the staff employed. Commissioner, I am absolutely in agreement with you on the urgent need to develop the social dialogue, but we cannot just be content with a social dialogue at a time when people are facing the problem of redundancies. Is anyone really listening to the employees concerned? They too have comments, and thoughts, and proposals, and in view of what we have just decided regarding the consultation of workers, perhaps that could be implemented much more rapidly. I also believe that restoring confidence involves learning lessons from the present crisis and putting a stop to the process of liberalisation that is currently underway. Frankly, I do not believe that the liberalisation that has developed in this sector has contributed towards its development. In fact I would rather say that it has contributed towards its difficulties. Restoring confidence also means, at any given moment, taking responsibility for providing assistance. I believe that the limited targeted measures are insufficient to cope with this crisis. Since the American aid is considerable, I believe that there should be compensatory aid in the air transport sector, but that it should also be made conditional upon maintaining jobs.
Finally, I believe that we also need to open up prospects. It seems to me that among our long-term prospects we should be looking at how the European Union can work, not towards concentrations, but towards the development of international cooperation, on safety and the management of air traffic, between the airlines and the public authorities. Mr President, I believe that we should also increase cooperation between air and rail transport, and that airports should be integrated into the trans-European networks.
Mr President, the terrorist attacks in September have disrupted the operations of many airline companies in Europe, resulting in job losses in the aviation industry and a reduction in the number of overseas tourists coming to Europe. We want to ensure that we retain competitive airline companies in Europe.
I agree with the key proposals included in the compromise resolutions that are before us today. It is important that the Commission works out a set of proposals which make it possible for the European airline industry to withstand the competition resulting from the massive help which the American Government is giving American airlines at this time. We must ensure that the European aviation industry receives equal treatment vis-à-vis our American airline counterparts, particularly when it comes to addressing transatlantic arrangements. For example, from an Irish perspective, Aer Lingus is highly dependent on transatlantic travel. Other EU airlines also make a substantial profit from their transatlantic routes. It is important that these EU airlines can compete against the American airlines which have received state aid from the American Government in recent times.
Mr President, Madam President-in-Office of the Council, Commissioner, I should like to comment on just two aspects, socially acceptable and economically reasonable restructuring in the aviation industry.
Madam President-in-Office, you were too generous in your comments just now when you said that the Council had in fact responded consistently. I have my doubts about this, Madam President-in-Office, and I should like to urge you in the strongest possible terms to ensure that the same subsidies - whether it be for insurance cover, whether it be compensation, or whether it be possible restructuring aid - are granted or not granted in all of the Member States. It is not acceptable for airlines to be supported in a particular way in one Member State and not in another when all are supposed to be competing fairly in an internal market. This cannot work. We want to establish fair terms of competition between the airlines. As President-in-Office of the Council you must ensure that this is the case and you, Commissioner, must, if necessary, take the Member States to court if there are distortions of competition here which destroy the internal market.
Secondly, Madam President-in-Office, you rightly referred to the fact that restructuring is necessary. Probably there will be a number of larger global players and some regional airlines. They cannot be bound to Member State A or Member State B. We need a functioning European and global air transport market. This can only happen, Madam President-in-Office, if the Member States cede their responsibilities for take-off and landing rights to the Community and if we administer the take-off and landing rights together. Only then can we give our airlines a chance to compete on fair terms in the global market.
I would earnestly request that in the next few weeks you do all you can to bring your influence to bear on your Member States on these two points.
Mr President, in making our decisions on the aviation industry in Europe we have to take account of the interconnectedness of our economies and politics in Europe and globally as well.
The fact is that Aer Lingus in Ireland had already been hit by the downturn in the high-tech industries where much of the lucrative business travel for Aer Lingus had already been badly hit because businessmen and women were simply not travelling back and forth across the Atlantic. Clearly, 11 September virtually wiped out that business.
Tourism is also a major linchpin in the economy of Ireland. Our airline is an important asset in that area of the industry. If we allow that to go down the drain, who is going to service the Irish tourist economy?
The Council and the Commission are, I am afraid, confused. They are minimalist and grudging in their response to this crisis for the Irish airline. That is perceived to be so by the workers of Aer Lingus and the Irish people in general. We will pay the price in Europe for that perception. It is important that we recognise that the national carrier in every Member State in Europe is as important as the national anthem or the national flag. You can shake your head, but that is the reality. We have to take that into account. We may regret it, but we must take it into account in dealing with this crisis.
Finally, there are four things I would ask the Commission and the Council to address. There is an urgent need for a reply to the Irish Government's request to the Commission for permission to assist the Irish airline with the compensation that is due as a result of 11 September. There is an urgent need for the reform of the competition rules. There is an urgent need for assistance to help companies create alliances at a European level, which will ensure that the national carriers are not annihilated. Finally, we need firm proposals for the social fund package that has been talked about here today. Parliament should be discussing those proposals when we next meet in Strasbourg in December, not next June.
Mr President, the fact of the matter is that, even in the air transport industry, the law of the jungle and the savage neo-liberal policy which applies are such that mergers have taken place and national airlines which enjoyed periods of strong growth in the past have gone bankrupt, a blatant example being the bankruptcy of Swissair and Sabena. And no doubt others will follow. In the medium term at least, two or three large airlines will survive in Europe to share the pickings with the American behemoths which, with the connivance of our governments, have taken pains to penetrate and take over the European market. The terrorist attacks on 11 September have intensified the crisis and been used as an excuse for cutbacks and mass redundancies. And in what is already a dismal situation for many national carriers, along comes the Commission to administer the coup de grace by prohibiting state aid, at a time when the US government is injecting its behemoths with massive amounts in aid.
There can be no doubt that this situation is here to stay and, the more capital is concentrated, the more the workers and consumers will be expected to pick up the tab in the form of job losses and more and more expensive tickets. That is why the only solution is to support the fight to get this policy reversed and get rid of those who apply it.
Mr President, we have to restore public confidence in aviation and we have to let the market decide what happens to the airlines themselves. Restoring public confidence means getting security screening right and improving the quality of staff, training, job procedures, pay and conditions. It means, perhaps, ensuring that there is a state-run security operation at airports and paying accordingly. That may well create more jobs.
So far as the airlines and their financial viability are concerned, we do not want more intervention, more bureaucracy and more delay. We need targeted assistance in areas like insurance and the cost of security. We must let the market decide what the future of the airline industry shall be.
As was said earlier, Sabena made a profit in only one year out of the many years that it has been in existence. Aer Lingus, Alitalia, Air France and KLM are not far behind. Why the devil should we support Aer Lingus when Ryanair can make money without any difficulties at all - like Easyjet, like GO, like Buzz? All those airlines can make money at a difficult time. Why should we therefore bail out the Sabenas and the Aer Linguses with their overcapacity, with too many routes, too few passengers and too much state pride?
I have two specific questions that I wish to ask the President-in-Office of the Council. Firstly, I am led to believe that there are problems with the Sabena slots that have been offered, in Britain, for example, to British Midland and British European Airways. They may have them for a short time but there is some suggestion from the coordinator that they may be lost in six months time if DAT is reformed and wants those slots back. That is unacceptable. If Sabena cannot fill those slots then others should be allowed to use them.
Secondly, what is being done to ensure that the staff at Brussels airport does not restrict the movement of those new-slot airlines as a result of picketing and delays at the airport? We need guarantees of freedom of movement on the ground as well as in the air.
Mr President, Madam President-in-Office of the Council, Commissioner, it would be a shame if, at this difficult time, the European institutions were to fall into the trap of being both overzealous and too market-oriented at the same time. On the one hand, in the name of what is in this case totally blinkered liberalisation, they require full adherence to the State aid system, which prevents any action being taken to support airlines. On the other hand, there is a genuine danger that we will find ourselves - there have already been 30 000 job losses within the space of 30 days - with 100 000 jobs being lost in 100 days, in a sector which, moreover, enjoys little in the way of social protection.
For two months, we have been saying that 11 September changed the world and the balance of society. It would be a shame if we were to miss the political significance of this and fail to review the order of our priorities. In European integration based on social cohesion, in a Europe built on the fundamental principle of work, what priority should we today give to the risk of an uncontrolled wave of unemployment? Do we still think we can prevent the inevitable market crisis? We are all aware that this crisis has roots in the past, that it is more than just a consequence of the events of 11 September, that it is also the result of excessive market fragmentation. However, we do not feel that going to the opposite extreme - bringing about a huge merger which would ultimately only save three national airlines: the French, British and German companies - would be a healthy solution. We are actually not so very far off this situation, considering what happened to Sabena and the engineered drop in the nominal value of the shares of a large number of airlines which are in danger of selling at a loss. A prime example is Alitalia.
Lastly, Mr President, I welcome the code of conduct for US airlines intended to avoid piracy in the market, provided that, as others have said, the European governments do genuinely intend to enforce it, for otherwise it will be just another list of unfulfilled good intentions.
Mr President, the International Transport Agency anticipates that a total of 200 000 people will lose their jobs in the airline industry worldwide in the wake of the attacks. This organisation also expects that the total losses incurred in this industry will amount to 7 billion this year, and that it will take twelve months before the industry will recover. That is what we are facing here: a worldwide crisis which has major ramifications for Europe. That is point one. Point two - and this has already been mentioned by a number of speakers - is that this industry had been in a very bad way for a long time.
I often have to take the floor when we deal with enormous job losses, and it is always a sad occasion. This time is no exception. However, there is something peculiar about it this time round. Part of the guilty party is sitting directly opposite me, namely the Council itself. We ask in our resolution for a European airline industry and a European airline policy. What the Council has offered us is a policy of national carriers where everyone acts in their own self-interest and everyone wants to conclude their own agreements with the United States. Mr De Rossa said that the national carrier is as sacred as the national anthem. If that is the attitude, then we will never solve the problem, of course. If we all act in our own self-interest, we will be unable to reach a European solution. We will then end up in a frosty restructuring programme, which is exactly what is now threatening to happen. I think we are all agreed that that should not happen, but we must get the idea out of our heads that we can still have national carriers in this internal market. It is impossible to pursue sound social policy if the economic backdrop is in total disarray, and as far as that is concerned, the Council is innocent in all of this. The Commission has made a very good effort. There are many proposals before us, but these have all been rejected by the Council. The first thing the Council should allow the Commission to do is to talk with the United States on its own. If that is not done, other things should not be discussed either.
Mr President, the tragic events of 11 September have certainly changed the face of the aviation industry and will probably have more effects in the months to come. Today I want to deal with the effect they are having on the regional areas of Europe, rather than the major cities like London, Birmingham and Paris, because they will survive and receive support.
We in Northern Ireland watched with interest as Sabena pulled out, and then Aer Lingus, which provided a service from Belfast to Shannon for transatlantic flights and was used by many people in Northern Ireland. The Republic of Ireland's Government said it wanted greater cooperation with Northern Ireland, but the first time there is a bit of trouble, it runs away! That is the kind of cooperation we Unionists have to put up with!
No one can persuade me that some of these large companies have not used this situation to put some of their own problems right. British Airways stayed in Northern Ireland and stood by its staff through bombs and bullets. What has it done? It has pulled out of Northern Ireland as well! I condemn it for that. I hope, Commissioner, that you will ensure that it is not allowed to keep those slots in order to open up more lucrative routes and that if other companies are prepared to start up from the regions those slots will be given to them.
I certainly feel very strongly about this. I am not in favour of giving large amounts of money to bail out inefficient companies. To some extent Mr Atkins is right: there are other companies out there which are making money and they have to be supported.
I say to the Commission and the Council that they cannot come here and give us a lecture. They will have to come back with firm and positive proposals. It is time for action and time for a dose of realism. If the Council and the Commission cannot do it now, we will harry them until they do!
Mr President, briefly, on the subject of the discussion that we have just heard, I do not believe that anyone here, either the Council, or the Commission, or any one of us, has exclusive rights to indignation in the face of the social problems that are occurring now for each of these airlines, and perhaps for some of them more than others. I am particularly well-placed to know all about that.
I believe that this social crisis that is being experienced by a certain number of those who operate and work in the air transport sector is obviously a challenge to all of us. However, I also believe that, despite this challenge and the need to react to this problem, to follow the road that we took in the past, via massive state aid, would be to avoid or conceal a situation which was already in existence before 11 September. This is a fragile sector, in which the profit margins have been extremely low in recent years. Therefore, despite the indignation that we all feel in the face of the current social problem, I believe that to imagine that simply returning to massive structural aid will solve the problems in this sector would be to evade an obstacle which will confront us again later, in an even more dramatic form.
I really believe, on behalf of the Council, even though this debate has only just started in the Council, that it will not be easy, and what you have said today demonstrates that. We well know how much Member States are attached to their national airlines and how important that attachment is, and here I am speaking more on my own account than on behalf of the Council, where we shall soon have to start these discussions. We have made an immediate start by giving immediate and specific responses in this sector. Yes, there is aid in various forms. There are specific and targeted forms of aid with regard to the closure of airspace, and the possibility of providing even more, on the basis of objective criteria. There has been aid in connection with insurance facilities. There are other types of aid, not financial aid, regarding the problem of time slots, so as to enable the airlines to keep their heads above water, or at least not to sink any deeper. There have been responses. I also believe that what we have done regarding the matter of security is an immediate response concerning those elements which will restore passengers' confidence in the safety and security aspects, which are obviously so essential if the public is to regain confidence.
I therefore believe that the responses which have been given by the Council and the Commission are immediate responses. It is true that the social crises which we are experiencing in various European airlines, and particularly in Belgium, and which also call for social responses involving taking these problems into consideration, should not cover up the urgent need to begin a debate, within the Council, on a more structural consolidation of the sector. This is without a doubt the only way of giving to this sector, in structural terms, not only the social responses which it needs, but also economic responses, and responses which will guarantee its long-term survival, not forgetting - as some of you have mentioned - the need for multi-mode transport systems, the need to place air transport too in the context of short-distance journeys at European level, the development of the high-speed train and any other alternatives which will enable us, in that context too, to provide responses at the level of a common transport policy. However, I really believe that a return to massive state aid would be a step in the wrong direction, a step backwards, and a step which would, above all, risk leading us, at a later date, into even more serious difficulties. By contrast, we have provided specific responses, and there are other responses to come: the security regulation, which I hope we shall be able to agree on on 7 December. I also hope that it will be possible for Parliament to contribute its views on this subject to the debate as well. There is still an enormous amount of work to do, but I really think that the time has come to begin these discussions on structural consolidation, in addition to the specific responses which have already been provided and which were necessary in the very short term.
Mr President, this has been a highly political debate in which the problem now facing all the Member States has been aired, as have the widely differing views and approaches which are reflected in both the European Parliament and the Council. Two major sets of issues have been debated.
The first relates to the restructuring of the airlines. The second relates to the need for social intervention. As far as the first is concerned, I think that all the speakers agreed on the need for restructuring and for a new airline model in Europe. There are three points worth making here: first, the present traditional model of ownership and control obviously will not allow the degree of restructuring we would like, or rather the degree of restructuring required. Meaning that we need a new approach, with a more European dimension.
The second point is that, in today's global world, Europe is not negotiating with one voice. This works to the detriment of the European airlines.
And the third point relates to state aid.
The point was made that we are debating whether or not to support the airlines and that, when we finally make our decision, it will be too late, because the European airlines will already have gone out of business. The law on state aid is not the Koran. Let us assume that a decision is taken on state aid. What tool do we have at European level? Can we decide to give state aid to airlines? Of course not. What we can decide at European level is a yes or a no and the facility to grant state aid then shifts to the national level. Meaning that we have national governments with different capabilities, different frameworks and different airlines. Meaning that we will probably end up with a direct distortion of competition and the internal market. Consequently, the state aid path is a hard path to tread as things currently stand in Europe. To focus on three of the points of the dialogue, I would simply highlight what was said repeatedly by the members and the Belgian minister. That now more than ever we need a European transport policy, not national policies which at the moment are leading nowhere fast.
As far as the second line of approach - social policy - is concerned, I analysed the potential for intervention under the Social Fund in my first intervention. Policy to deal with the social fallout and employment needs to be taken, of course, at local, national and European level. As far as intervention under the Social Fund is concerned, as we have been asked directly to table proposals, I should like to say that, depending on their particular circumstances and the problems which redundancies cause them, the Member States will need to table proposals to change their current programme for the community support framework so that it can be approved by the Commission. This has already been done in other sectors with large companies being restructured both in Great Britain and France. Consequently, it is up to the Member States to act fast and adjust their Social Fund programmes along these lines.
Thank you, Commissioner.
I have received six motions for resolution pursuant to Rule 37 (2) of the Rules of Procedure.
The debate is closed.
The vote will take place at 12 noon.
Combating social exclusion
The next item is the report (A5-0372/2001), by Mrs Figueiredo, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision establishing a programme of Community action to encourage cooperation between the Member States to combat social exclusion [C5-0439/2001 - 2000/0157(COD)].
Mr President, Commissioner, Madam President-in-Office of the Council, ladies and gentlemen, as is well-known, and as the recent Commission report on social inclusion confirms, poverty remains at excessively high levels. Although the latest available data on incomes in the Member States does not capture the whole complexity and multi-faceted nature of the scale of poverty and social exclusion, it does show that in 1997, around 18% of the population of European Union, in other words, more than 60 million people, lived in homes in which the income was less than 60% of the average national income and that around half of these 60 million people had lived below the relative poverty threshold for three consecutive years.
This situation shows how crucial it is that we implement a global strategy for combating poverty and social exclusion, defending human rights in all their aspects, and that this programme is an instrument that must be implemented urgently. One year ago, in this House, we approved at first reading the report on this Community programme of providing incentives for cooperation between Member States in the fight against social exclusion as an important aspect of the strategy to combat poverty which the Council spoke of so much at the Lisbon summit in March of 2000.
At the same time, however, the Member States have given new commitments, with the definition, in Nice, of the objectives of the fight against poverty, and in Stockholm, where they committed themselves to promoting sustainable development and quality jobs, confirming their desire to thereby contribute to reducing the risk of poverty and social exclusion. National plans for social inclusion were also drawn up, identifying a set of factors that considerably increase the risk of poverty and social exclusion, such as unemployment, especially long-term unemployment, low income, low-quality employment, lack of proper housing, unstable health, immigration, early school-leaving, gender inequality, discrimination and racism, disability, old age, family breakdown, drug addiction and alcoholism, and living in a highly disadvantaged area.
Sometimes, these risk factors interact and combine over time, and it is therefore necessary to break the recurring cycle of poverty and to prevent intergenerational poverty and new forms of poverty, including info-exclusion. It is in this context that the programme becomes especially significant, as yet another instrument with which to fight poverty and social exclusion, which as we see, is continuing to increase.
Lastly, after overcoming the Council' s intransigence on aspects that Parliament has always considered to be essential, specifically with regard to the programme' s budget, the participation of NGOs and financial support for them, the role of the European Parliament and the promotion of innovative approaches, we have reached the end of a long process that includes a second reading on 17 May this year, various working meetings with the Belgian presidency and conciliation, in which, finally, consensus was reached on 18 September.
With regard to the agreement that has been reached, it is important to mention the aspects dealing with the budget and its increase by EUR 5 million to EUR 75 million for the five years of the programme, which is still insufficient, but, given the Council' s intransigence, not reaching an agreement would have meant the programme not coming into force at the beginning of next year. A decision was also reached on promoting innovative approaches and financial support for actions undertaken by NGOs, which has increased from 80% to 90% in exceptional circumstances. It is also worth noting that agreement was reached on the participation of NGOs, the European Parliament, the Economic and Social Committee and the Committee of the Regions, in preparing and holding the annual Round table on the situation' s development and the programme' s implementation. It is also important to point out that the role of the European Parliament has been acknowledged, specifically in the timely consideration of the synthesis report for the Spring Council, which the Commission will draw up annually and which will examine the overall coherence of policies with social cohesion, including the progress made under this programme.
Lastly, Mr President, ladies and gentlemen, I wish to thank everyone who has taken part and contributed to this proposal' s success and for the consensus reached in the Council, the Commission and the European Parliament.
Mr President, may I express my political group's satisfaction with the fact that, for the first time at European level, we are now ready to apply a Community strategy to combat social exclusion. We have urgent challenges to meet. Not only is it unacceptable for so many million citizens in the European Union and candidate countries to be living below the poverty line, but the knowledge society which we are creating and the increasingly multicultural society in which we live in Europe harbour new risks of social exclusion.
What is important is that this social programme will give us the chance to process our policies on the basis of modern scientific data, on the basis of statistical studies and on the basis of exchanges of best practices, including with countries outside the European Union, such as those in the European Economic Area. This is particularly important for Member States unused to applying strategies based on social research, the very countries which now face the most serious social problems.
The European Parliament, as the rapporteur, Mrs Figueiredo has just said, had high hopes of this Community programme. Nevertheless, it supports the joint text brokered during conciliation with the Council and is satisfied with the constructive part played by the European Commission. The rapporteur has already listed the main points of this conciliation. We particularly wanted to highlight the innovative approach which the European Commission has promised to promote in order to ensure that citizens with special difficulties are integrated into society. The ground which we need to cover between now and 2010, the timeframe and political milestone set in Lisbon, will be a long, hard haul and it is crucial, in our view, that the European Council in Laeken set its stamp very firmly on this effort.
We have special need of such decisiveness at this time when, as the previous debate highlighted, we are feeling the economic and social fallout from the crisis provoked by 11 September more and more acutely in Europe; at the same time, the Member States need to move into action by instigating public dialogue and integrating the fight against social exclusion into all their policies.
Mr President, Commissioner, the Committee on Employment and Social Affairs had quite a struggle over this issue of combating social exclusion. I should like to point out that it was more or less unanimous throughout the procedure, and was served by an excellent rapporteur.
However, conciliation, which we had thought would be easy, since we were so much in accord with the Council' s motives when it adopted the Commission' s proposal, proved surprisingly tough and difficult. I should therefore like to remind the House, briefly, of the reasons for our insistence. The Committee on Employment and Social Affairs, and, I am sure, Parliament as a whole, approves the choice of the open-cooperation method. It has proved its worth in this area. We also agree that social exclusion is a complex and multi-facetted process, and that it is necessary to study it in greater depth, particularly as regards its links with poverty. There are people on the margins of society who are not poor, and not all poor people are excluded, but the area of overlapping is a very large one. It is not possible to separate the two problems. However, one of the major strengths of the open-cooperation method is the fact that it allows the exchange of good practice. It is here that Europe has a responsibility, or I would prefer to say a duty, to experiment and to lead by example. The information already collected enables us to launch innovative schemes and pilot projects with confidence.
In addition, Commissioner, you are a politician, as we are. How could you imagine for a moment that we could sell to our voters the idea that, on a problem as serious and as evident as social exclusion, Europe is able only to finance studies, and is not able to take any practical action? This sort of thing is suicidal as far as Europe' s image is concerned, hence the innovatory approaches that you have finally conceded to us. Fortunately you have other mechanisms, we know, but given the importance of this preoccupation it was necessary to include it. The controversy over the budget arises from this. You have granted us only five million. Since we know that you had plans ready for carrying out these studies, we would like to have a guarantee that there will be money available for innovative experiments. In the same way, the NGOs must be able to work without having to look for unlikely external sponsors. Well, we have achieved this, and the text has been improved. I wish the Commission all the best in carrying out the task that lies before it.
Mr President, I would like to thank the rapporteur for her serious and very committed work on this issue and also the work that our own committee has done, as Mr Rocard has just pointed out.
This action programme is a very serious and important step forward for the European Union. It is part of the recognition of the huge problem of social exclusion which is not only the result of poverty, although it is of course linked to it. Some of those links are picked up in the excellent report by Mrs Lynne which we will be debating later, concerning the European Year of Disabled People, and in Mr Nobilia's report which recognises the problems faced by elderly or disabled people in exercising, for example, their freedom of movement because disability benefits are not included in the coordination of social security systems.
In our discussions on this action programme, Parliament has insisted on the need for civil society to be involved in the programme itself and its evaluation. This involvement is critical. It is clear that the top-down policies, and the hope that overall economic growth would somehow overcome the poverty and lift the poorest out of that state, have not worked. It is the constructive involvement of the people themselves that is part of the solution. We therefore expect that the research and programmes funded with this modestly increased amount of money, a limited range as Mr Rocard has just said, will not just concentrate on policy but also on the process of policy formulation and funding decisions, which in itself could be an innovative dimension.
I recently attended a local government conference looking at the national social inclusion plans. Speakers representing organisations from groups which often experience social exclusion - poor people, those with disabilities, those from minority ethnic groups etc. were asked whether they would rather see the implementation of a few policies that have worked elsewhere or have a full programme of real consultation, even if they did not then get what they wanted. The answer, without exception, was that they wanted to be consulted because that implied respect for their experience and their opinions.
It is also my hope that the activities funded under this programme will not just concentrate on work as the answer to exclusion. It is not a solution if the work is poorly paid and exploitative. I, like many others, look forward to reading and evaluating the results of this programme and hope that they will make real progress in tackling social exclusion.
Mr President, like Mrs Figueiredo, we also welcome this action plan against social exclusion. We think that certain things have been achieved - as always, in conciliation processes not everything we want is achieved - and, although the budget is still low, the budget for NGOs has been raised and the role that the European Parliament plays is very important.
I think that there is some fine wording in this document: I would remind you of Article 2 - which asks for a high level of employment and a fight against poverty - and point out that the Council considers the current levels of poverty that still exist in the European Union to be unacceptable. However, we are running the risk that applying this action plan - whose implementation next year is welcomed by all of us - will be like putting a small sticking plaster onto a large gaping wound.
In the previous debate we talked about the virtues of the market in terms of sustaining airlines, yet we talk less of the 12 000 jobs at Sabena. We run the risk of losing much blood whilst we try to stem its flow with a small sticking plaster.
Nevertheless, Mr President, this plan against social exclusion is very welcome.
Mr President, I should like to warmly welcome the final outcome of the conciliation procedure and make a point of congratulating Mrs Figueiredo who, thanks to her meticulous work and by working with all sides, managed in the end to give us this tool much more quickly than we anticipated.
Mr President, the speakers referred - and this is important - to the shortcomings and limited potential of this tool as it stands. However, we have to start from the fact that we are talking about a policy area which does not come under European jurisdiction. We have no jurisdiction to exercise policy but, for the first time, the Member States have decided to work together. So, within the framework of this joint decision to work together, three things have happened. First, national action plans against exclusion and poverty are being submitted, for the first time. Secondly, the Social Protection Committee and the European Commission are working together to find a joint policy framework, again for the first time. May I remind you that we do not even have a common definition of the word "poverty" in the European Union. Thirdly, we have the programme, which is a first tool, but an important tool nevertheless. What is important is that, first, the budget has been increased as a result of significant pressure and intervention on the part of the European Parliament and, secondly, we have achieved a common position between the Commission and Parliament during conciliation on 90% funding for organisations which really do not have any resources of their own.
So what does this tool do? I can sum up the basic elements of this tool in seven points. One, it supports and helps the structures in the Member States to collate data and analyse and research the situation in all the Member States. Two, it helps us work together and develop joint social indicators, for the first time. Three, it supports the procedures used to monitor and implement national action plan programmes on employment. Four, it supports the exchange of best practices and programmes. Five, it involves all the agencies, local authorities, non-governmental organisations, governments, foundations and universities. Six - and I should like to highlight this point - it specifically involves associations of people who are the victims of poverty and exclusion and, seven, it allows us to raise public awareness of the huge problem of poverty, which cannot be dealt with simply by governments and European programmes but which needs to galvanise the whole of society into action.
Thank you, Mrs Diamantopoulou.
The debate is closed.
The vote will take place at 12 noon.
Announcement by the President
First of all, ladies and gentlemen, I have some information which I would advise you, if I may, to listen to. In view of the fact that the World Trade Organization meeting in Qatar lasted longer than expected, Mr Lamy and Mr Fischler will not be able to attend our sitting this afternoon. I therefore propose that we should continue our debates between 3 p.m. and 4 p.m., while we should stick to the planned timetable for topical and urgent subjects of major importance, and of course for the vote.
Madam President, when will my report be debated - the Lynne report on the European Year of People with Disabilities, 2003? Will that now be at around 3.30 p.m.? We have a sign language interpreter arriving now for the debate at 5.30 p.m. because everything has been changed around so much that we do not know when this report is being debated. I have deaf members of the public attending and we have the sign language interpreter. So can we please stick to some sort of timetable?
Mrs Lynne, you were quite right to bring this information to my attention. I think that we can at least leave your report at the time that was originally planned for it, in other words at 5.30 p.m.
Mr President, we understand the reasons why Commissioners Lamy and Fischler cannot be with us this afternoon. Could you confirm, however, that there will be an opportunity for those two commissioners to report to us on the important negotiations at Doha and whether the EU's views were accepted or not.
Of course, Mrs McNally, we shall certainly be holding this debate with the Commission in December, but we cannot really blame the commissioners in question for not being able to come back any earlier.
Madam President, I wish to say a few brief words, just to clarify something. I was not able to take part in yesterday' s vote on the Caudron report, and consequently did not spot a mistake that I would like to point out to my fellow Members. As a result of a mistake by Parliament staff, a proposal for an amendment - No 20 - that we had tabled to the Caudron report on the research programme was mistakenly included in the Euratom report. I do not intend to dwell on this subject, because other amendments by other Members have addressed the same issue. I do wish to make this observation, however, because people were probably surprised that the insertion of the amendment made no sense at all in the context of Euratom.
Mr Ribeiro e Castro, we are happy to take note of what you have said, and we shall see that the necessary correction is made.
Madam President, on a point of order. I was in the Members' Bar before we started voting. I saw a piece of baggage on a chair. For approximately 15 minutes nobody came for it. A man approached and I asked him whether it was his bag. I told him that, in view of the security situation, it was advisable to stay with one's baggage and that, in addition, to be in the Members' Bar you had to be invited by a Member. He was extremely arrogant and annoyed. He took his bag and marched away. He said that he knew Mrs Muscardini. She then arrived in the bar; I asked her that if she knew the gentlemen, and said that due to the security problems, I had informed him politely of the situation.
I should like to say to this House that we as Members of this Parliament also have a responsibility. We have been asking for security measures to be stepped up and we all, therefore, must take responsibility for the people we bring here or allow here in our name.
I would just ask you, Madam President, to remind the House of our responsibilities for future security.
I congratulate you, Mrs Foster, on your vigilance. You acted very properly in the circumstances.
Vote
Madam President, I should like to make it clear to my fellow MEPs that, if Amendment No 9, tabled by the Group of the European Liberal, Democrat and Reform Party, is adopted, the issue will be sent back to the Committee on Economic and Monetary Affairs. That will be the correct method of proceeding, for it will give us more time to investigate the legal consequences of this proposal. I received an answer from the Council yesterday, stating that it did not want to express an opinion on the proposal' s legal validity as long as the proposal was being debated in the Council. I simply believe it would be wrong for us to proceed to a vote here in Parliament before such a legal evaluation has been made available to us. I find the Council' s answer totally unacceptable. I would ask my fellow MEPs to support Amendment No 9 so that we can obtain a new reading in the committee.
Thank you, Mrs Riis-Jørgensen, for having so clearly explained the significance of this amendment, which I shall now put to a roll-call vote.
(Parliament adopted the legislative resolution)
Report (A5-0352/2001) by Mr Katiforis, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 92/79/EEC, Directive 92/80/EEC and Directive 95/59/EC as regards the structure and rates of excise duty applied on manufactured tobacco products [COM(2001) 133 - C5-0139/2001 - 2001/0063(CNS)]
Following the rejection of the proposal by the Commission
Madam President, may I say to both you and the Commission that I believe that Rule 68 of the Rules of Procedure applies here, meaning that you have to give the Commissioner the floor in order to ask if the Commission intends to withdraw its proposal. That is the first step.
I agree, and this is why I was giving the floor to the Commission. Thank you, Mr Katiforis. I believe Mr Bolkestein wishes to speak.
Madam President, I understand that the report by Mr Katiforis has been accepted. That means that the Commission proposal is rejected. I would like to say first of all that the Commission very much regrets this vote, in particular because the Commission's proposal is precisely what Parliament asked for in 1996. This is an unusual situation. Parliament asks something of the Commission. The Commission does what is asked of it and Parliament rejects what the Commission has done.
However I shall apprise the Commission of this regrettable result next week when the Commission next meets, and I shall confer with my colleagues and with President Prodi on the course of action to be taken now in connection with the rules of the Treaty which are perfectly clear.
(Applause)
Madam President, I should only like to comment on this point very briefly. Firstly, the Commission proposal was flawed, but what is even more important, Commissioner, is the fact that elections have been held in the meantime, and the Commission should also take note of this.
We really cannot spend any more time on this matter.
Madam President, of course it is also a pity that the Council tried to pre-empt Parliament's opinion with a political agreement and did not have the courtesy to let Parliament express its views first. That by way of a brief reply to what Mr Bolkestein just said.
But may I say that, pursuant to Rule 68 of the Rules of Procedure, Mr Bolkestein's answer is incomplete. The Rule is clear. We ask the Commission if it intends to withdraw its proposal. Mr Bolkestein has not said if it intends to do so. He said that he would confer with his colleagues on the course of action to be taken now, from which I conclude that the Commission refuses to withdraw its proposal. Consequently, we need to proceed to the third paragraph of the Rule, which states that the matter has to be referred back to the committee responsible, without voting on the draft legislative resolution and I propose that we do precisely that.
I quite agree, Mr Katiforis. This is the view we should take of the matter.
Madam President, Mr Katiforis is quite correct, but if the precedent in this House, is anything to go by, now that Parliament has made a proposal, in five years' time the Commission will come forward with an idea which we will reject again.
(Parliament decided to refer the matter back to the committee responsible)
Report (A5-0395/2001) by Mrs Miguélez Ramos, on behalf of the Committee on Fisheries, on the proposal for a Council regulation aiming to promote the conversion of vessels and of fishermen that were, up to 1999, dependent on the fishing agreement with Morocco [COM(2001) 384 - C5-0407/2001 - 2001/0163(CNS)]
Before the vote
chairman of the Committee on Budgets. Madam President, it would be an oral amendment, which would be a new Recital 12. It would also apply to the draft legislative resolution and would read: "The proposal was not foreseen in the financial perspective. The financial envelope of the proposal should be covered by additional resources."
Madam President, as rapporteur of this report I would like to make two points: firstly, that this very amendment tabled orally by my fellow Member Mr Wynn has been rejected at the vote by the Committee on Fisheries on the day my own report was voted upon. The second is that I do not oppose this amendment being tabled and it should be this House that decides upon its content.
Madam President, is it clear that the vote is only on the legislative part of the proposal and not on the budgetary part?
We shall discuss the oral amendment that Mr Wynn has just mentioned, which does, of course, have financial implications. I am sure that everyone understands this.
Madam President, with regard to the amendment tabled by the Chairperson of the Committee on Budgets, I support the proposal made by our rapporteur and, also, in agreement with what the Commission said, I would like to say that we have always spoken about this proposal from the point of view of fisheries and we do not involve ourselves with the budgetary aspects. However, although what Mr Wynn proposes is true - that, as is stated here, the proposal was not included in the financial perspectives - it is nonetheless certain, and for this reason the House must also be provided with this information, that the Commission has requested the use of the flexibility instrument, providing this proposal, in due time, with EUR 197 million.
Therefore, we are in favour of this proposal from the Committee on Budgets, but we would remind our fellow Members in this committee, and the Council, that they should come to an agreement with regard to the use of this instrument and provide the proposal with this EUR 197 million, which is necessary so that fishermen and the families affected can resolve this problem.
(The President noted that there was no opposition to considering the oral amendment)
(Parliament adopted the legislative resolution)
Report (A5-0384/2001) by Mr Lehne, on behalf of the Committee on Legal Affairs and the Internal Market on the approximation of the civil and commercial law of the Member States [COM(2001) 398 - C5-0471/2001 - 2001/2187(COS)]
(Parliament adopted the resolution)
Report (A5-0363/2001) by Mr Chichester, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission Green Paper Towards a European strategy for the security of energy supply (COM(2000) 769 - C5-0145/2001 - 2001/2071(COS))
Before the vote
Madam President, I have noticed that there are not just a few minor linguistic errors. Entire paragraphs of the text are different. It looks like the translator has translated a different text. Please could this be checked. And I should like to take this opportunity to say that errors have crept into Greek translations on other occasions. If you spoke Greek you would understand what I am about to say. In one section, the words tuberculosis and malaria have simply been transliterated into Greek instead of using the Greek terms.
I am very sorry, Mr Alyssandrakis. I can only attempt to ensure that the versions in the various languages are properly monitored and checked. I am told that this will be done and not only for the Greek version, because other versions are also affected by these mistakes. We shall, therefore, ensure that everything is put right.
(Parliament adopted the resolution)
Report (A5-0356/2001) by Mrs Schörling, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission White Paper on Strategy for a future Chemicals Policy [COM(2001) 88 - C5-0258/2001 - 2001/2118(COS)]
(Parliament adopted the resolution)
Madam President, I should like to ask you to look into what this vote has cost European taxpayers. I should also like you to make money available for a course through which the committee can learn to work together. It is quite outrageous that we should sit for an hour voting on what should have been resolved by the committee. They really must get their bloody act together before long. This endless piddling about cannot continue!
Mr Blak, I think that from now on, we should count the cost of all votes.
Report (A5-0341/2001) by Mrs Flemming, on behalf of the Committee on the Environment, Public Health and Consumer Policy on the Commission communication to the Council, the European Parliament and the Economic and Social Committee on pricing policies for enhancing the sustainability of water resources [COM(2000) 477 - C5-0634/2000 - 2000/2298(COS)]
Before the vote on the entire motion for a resolution
. (DE) Madam President, I deeply regret the fact that I must now recommend to my group that it reject my own report in the final vote, because I, like my group, really do not think that it is fair for a national problem to be brought before the European Parliament.
(Parliament rejected the motion for a resolution)
Madam President, I just wanted to follow up the previous point of order and ask when are we going to be able to debate the proposals in Mr Corbett's report - which I understand are stuck in the Committee on Constitutional Affairs - so that this ludicrous procedure, with six pages of plenary amendments on one report, can be reformed. We will be a laughing stock if we do not reform and get our House in order.
Report (A5-0323/2001) by Mrs Corbey, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on implementation of Directive 94/62/EC on packaging and packaging waste 2000/2319(INI)
(Parliament adopted the resolution)
Report (A5-0336/2001) by Mr Salafranca Sánchez-Neyra, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on a global partnership and a common strategy for relations between the European Union and Latin America [2000/2249(INI)]
Before the vote
Madam President, I should like to say that it states on the agenda that voting will be from 12 noon until 1 p.m. and that it will resume at 6.30 p.m. I really do think that we ought to keep to the agenda.
I must point out, ladies and gentlemen, that yesterday, we exceeded the time allocated and that consequently, Mr Posselt' s comment would have applied yesterday too.
I shall, therefore, consult the House: who wishes to continue?
(The House decided to continue voting)
(Parliament adopted the resolution)
Motion for a resolution (B5-0704/2001), by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Security and Defence Policy, on arbitrary arrests and the political situation in Laos.
(Parliament adopted the resolution)
Joint motion for a resolution on negotiations within the framework of the Biological and Toxin Weapons Convention following the recent anthrax attacks
Before the vote on paragraph 2
Given the uncertainty about the precise position of the President of the United States, I propose correcting the second part of paragraph 2 to say "including the search for effective procedures" instead of "the establishment of existing procedures" .
I am very sorry, Madam President, but there is a problem of exactness here. Yesterday, Mr Busquin told us, entirely officially, that in the European Union' s negotiations with the United States, the latter' s position has not changed on the convention and the protocol on biological weapons. 'There has been no change' he said. He repeated 'on my question".
I feel that there should not be such a lack of exactness in Parliament. This paragraph must simply be withdrawn. This is not a political issue but one of remaining faithful to the truth.
(The President noted that there was no opposition to considering this oral amendment) (Parliament adopted the resolution)
Joint motion for a resolution on the economic and employment situation in the air transport sector and in the industrial and related services sectors
Madam President, there is a short oral amendment which has been agreed by all signatories of this compromise resolution and reads as follows: in paragraph 2, after the word 'terrorism' , a new sentence saying: 'Demands that national governments assume responsibility for additional security costs.'
If there are no objections to this oral amendment, the motion for a resolution I am putting to the vote will include the oral amendment that Mrs Foster has just explained.
(Parliament adopted the resolution)
Madam President, you have presided over 358 separate votes just now. I hope colleagues will agree that this underlines the need to reform our Rules of Procedure.
Madam President, I gather from the display that the next report is the Bouwman report. Does that mean that there is not going to be a debate on the WTO?
That debate will take place in December, Mr Rübig, because, as I said, Mr Lamy and Mr Fischler will not be able to join us in time.
). I am afraid I cannot agree with Mr Corbett's point about the votes in this plenary. There are many committees in this Parliament, which do not have representation from every Member State. Therefore we will find those people will be disenfranchised and that is becoming a greater problem as the European Union enlarges. We must have the opportunity for members from every Member State to be able to vote on these reports and on these important amendments.
Madam President, a number of colleagues have remarked that it is a very bad thing to have so many votes on these occasions, but I would like to congratulate you on having kept us going. I do not know for what purpose my constituents elected me if it was not to exercise discretion and choice in deciding what things to vote about. I do not think we do a more important thing than cast our votes for and against proposals in this House and objecting to that is a very foolish thing. Moreover, if one looks at the votes cast today, there were very few foregone conclusions: there were close votes on all the roll-call votes and that seems to me to show the need to test these matters by voting. The idea that we should have fewer votes seems absurd.
That said, I should like to make a remark about the Watson report. Once we have got to the point of having Community law, if that law is defied it seems perfectly obvious that there have to be within our nation States - and nations which are not States - criminal rules which uphold it, otherwise the States pass laws which they are not able to enforce and the Community becomes a laughing stock. Of course, that requires a proper safeguard and proper defence rights. These days we are thinking about defending our civilisation. Our civilisation is to do with giving people proper rights of defence and I am sad at recent developments in the United Kingdom that seem to be ending these rights.
EXPLANATIONS OF VOTE Fatuzzo (PPE-DE). (IT) Madam President, although I had requested the floor to speak about ten documents, I shall limit myself to the explanations of vote on the Figueiredo and Chichester reports.
Proposal for a recommendation by Mr Watson (B5-0707/2001)
The Group for a Europe of Democracies and Diversities has voted against this recommendation because implementing it would be synonymous with finally withdrawing vital and crucial policy areas - namely policing and criminal law as these relate to the ordering of our ordinary lives - from the jurisdiction of the Member States and transferring them to the EU.
The recommendation is an absurd rhetorical demonstration of the parliamentary majority' s disconnection from reality, and in a double sense. Firstly, it is - even now - politically unthinkable for the governments of the Member States to endorse the adoption of a recommendation that would make it possible to introduce EU criminal law and to establish a federal police service. Secondly, adoption of the recommendation would be out of step with actual social conditions which indicate that Parliament' s dream of a European federal state will prove to be a nightmare. There are not one, but fifteen, different juridico-political cultures and systems in the EU. EU criminal law and an EU police service would, at best, severely damage the Member States' legal traditions and, at worst, consolidate a centralised system without democratic control and, moreover, do so without solving the problems faced by the Member States. The core of European cooperation should be diversity and respect for other countries' legal systems.
Figueiredo report (A5-0372/2001)
Madam President, of course, I voted for the Figueiredo report on the conciliation committee text on combating social exclusion. I have to say that, in Italy, first the centre government, allied with the European socialist parties, increased the minimum Italian pensions greatly, from EUR 382 to EUR 490 per month; now, Mr Berlusconi' s centre-right government has increased them from EUR 382 to EUR 490 for people over 70 years old and has extended the categories of people entitled to receive them. I call upon the other 14 States of the European Union and the 12 candidate countries to help pensioners and elderly people in the same way, and not just pensioners and elderly people but non-pensioners as well, for the right to life belongs to all people, whatever their age.
Mr President, I voted in favour of this report and I wanted to take this opportunity to say what a pity it is that the European Parliament and the European institutions are not as popular as they might be with the electorate and the people of the European Union because we are not in a position to respond appropriately and quickly to problems which arise and which we are aware of. We have already seen this once this week with the transport of animals and now we are seeing it again with cross-border payments. Over the years the public have become angry and have been forced to suffer losses, and now we are in the situation that we are lagging behind; hopefully this initiative of Mrs Peijs will now at least be implemented quickly.
As early as the time of the introduction of the euro I brought this issue to the attention of the Commissioner responsible, Mr Monti, and I asked the Commission to take action on it as quickly as possible. As we can see it has taken years, and that is a shame because so much damage has been done. I believe - to stress this once more - that we need to listen more closely to what members of the public have to say, pay more attention to their problems and then take appropriate action.
I should also like to add that I had indicated that I wished to make an explanation of vote on the Flemming report. Obviously this will no longer be necessary.
We have voted against the proposal for a regulation on cross-border payments in euro, which is designed to prevent banks from imposing charges, falsely giving the impression that such payments are free. This absurdity, which is motivated only by the desire to make people think that the euro itself removes all commissions on cross-border payments runs the risk of proving expensive for all of us in all kinds of unwanted ways.
Furthermore, this proposal is of very dubious legal value. Its legal basis is Article 95(1) of the EC Treaty, which deals with the establishment of the internal market. It should, therefore, apply in the same way to the fifteen members of the Union. It does not, however, because three Members of the Union are not part of the euro zone. Given these circumstances, it would probably have been more appropriate to make the regulation' s legal basis Article 123(4) of the EC Treaty (last phrase) concerning measures to adopt for the introduction of the euro, and does not, therefore, apply to the countries participating in the single currency.
Article 123(4), however, requires unanimous approval in Council, and Article 95 only requires a qualified majority. This is probably the factor that tipped the scales in making some countries less reticent.
It is nevertheless difficult to imagine the reality of the legal situation in countries that are not members of the euro zone, that are forced to pay a premium for cross-border transfers made out in a currency other than their own.
To this bizarre situation we can add the absence in the regulation of any article referring to possible sanctions against recalcitrant banks. Of course there is none, since the Community has no jurisdiction on this matter. The European Parliament has sought to close this loophole by voting for an amendment that calls on the Member States to define and adopt sanctions that will act as a "deterrent" , but this type of request has no legal force.
. There are only 46 days remaining before euro notes and coins are introduced across the twelve countries that are participating within this new euro currency regime. Phasing out national currencies and introducing a single new European currency is not an easy task. There are over 290 million people who live within the twelve new euro zone countries alone. However, I do believe that EU Governments have been very pro-active with regard to implementing broad information campaigns concerning the forthcoming practical changes.
It is very important that both small and large businesses contact their local banks and estimate how much currency they will require to carry out their businesses commencing 1 January next. Surveys carried out within the EU have shown that banks are confident that all ATM machines will have all the necessary stock of the new euro currency notes. The European Central Bank is satisfied that the requisite amount of the new euro notes will be dispersed to financial institutions in non-Euro zone countries.
I believe that the five-week period for the changeover is of the correct duration. It would simply be too much to ask small companies in Europe to deal with two different currencies for what was originally planned as a six-month period for the changeover. I welcome the fact that the different consumer associations in Europe will be vigilant during the changeover period so as to ensure that the interests of consumers are protected during the timescale of the euro changeover.
I, of course, support the need to introduce measures which reduce costs between domestic and cross-border payments. There is a very strong consumer case to be made for changing the current system which is in operation. We must strengthen confidence in the structures of the new euro currency. However, this proposed regulation which is before us today does not discriminate between efficient and inefficient payment systems. This regulation does not adequately address the relationship between the euro and other non-euro Member State currencies.
I believe it is fair to say that the euro tends to promote economic stability. I think there has been clear evidence of this since the tragic terrorist attacks which took place in America last September. We do not want to give international currency speculators an opportunity to play off one national European currency against another. This would only result in broader devaluations in the value of the euro which is exactly what took place in the Autumn of 1992.
The euro is good news for European businesses. It reduces export costs. It is good news for European travellers and it contributes to the medium to long-term economic stability of the European Union.
I have voted in favour of Mrs Peijs' s report and wish to emphasise the quality of the work that our rapporteur produced.
I am very pleased that our House is finally making a statement on an issue as important as this.
The patience of European consumers has clearly reached its limit. It has to be said that the banks have gone too far by making one promise after another that they fail to keep, content in their certainty that Brussels would not dare restrict their freedom to impose charges. The Commission has now been negotiating with them for eleven years... in vain. The banks have always refused to make the necessary investment to keep the cost of cross-border transfers down. At the same time, the current system allows them to build up a considerable pot of money for themselves.
Consumers are not the only ones to bear these unjustified bank charges: they have a particularly serious effect on SMEs that export their products and the competitiveness of these companies suffers for no good reason.
This situation, which has been incomprehensible to SMEs since the advent of the euro on 1 January 1999, is in danger of becoming explosive, with the euro entering into circulation in less than two months. How is it possible that the euro zone is only a single payment area for notes and coins, with all other means of payment being discouraged by punitive bank charges? How can banks justify a transfer from Lille to Bastia costing less than the same operation between Lille and Brussels?
One fear still remains and that is that the banks will use their freedom to impose charges to increase domestic prices in order to compensate for the lack of earning opportunities in the euro zone. Nevertheless, as Commissioner Bolkestein said, 'The banks know very well that the public has legitimate expectations' . We can only hope that the banks really are aware of this.
The European Union is made up of sovereign states, each with a seat in the United Nations and, so far, each boasting its own currency. The banks form part of national payment circuits and impose a heavy fine on cross-border payments and money transfers. From January 2002, twelve EU Member States will act as if they are one country financially speaking. The banks are in favour of this as long as this enlarges their own scope, but not if they have to forgo the additional payments from their customers. It seems appealing to demand that the costs for national and cross-border payments in euros should become the same. That has been Commissioner Bolkestein' s wish for a long time and is now also being proposed in the report by Mrs Peijs. I can endorse this, as long as it means that banks forgo their levies on cross-border payments. However, recital 5bis does not prevent new levies from being imposed on national payments by way of compensation for the fact that revenue from foreign payments has fallen by the wayside. Instead of imposing a heavy fine on a small minority of payments, including mainly business payments, all payments will then attract a minor fine. That means that the large majority of customers will incur higher costs. I shall vote against this, as this is highly detrimental to the ordinary account holder.
Chichester report (A5-0363/2001)
Mr President, the document tabled by Mr Chichester addresses the issue of energy supply and, in places, advocates the use of nuclear energy. I have already stated on a number of occasions that both I personally and the Pensioners' Party are in favour of using nuclear energy. I would like to stress, in particular, before this House, that I feel the candidate countries' nuclear power stations should be allowed to operate at full capacity. In my capacity as a member of the joint EU-Bulgaria interparliamentary committee, I recently visited the Bohunice power station in Slovakia and the Kozloduy power station in Bulgaria. Where their reactors meet certain safety requirements, these States should be allowed to use nuclear energy, for they do not have the economic resources to sustain an additional unnecessary cost just so they can replace one type of energy with another. Where nuclear power stations are safe, we must allow them to be used, particularly those in the candidate countries.
Mr President, I very much welcome the tabling of the Commission's Green Paper on a strategy for the security of energy supply. It is with great regret that I see that yet again too little attention has been paid to renewable sources of energy.
We will only achieve the Kyoto target if we give preference to these sources of energy. I am therefore very disappointed at the vote on the Chichester report because here too nuclear energy is still the preferred option.
With the consumption of energy increasing and the sources and reserves of mineral fuels decreasing, the energy supply issue is a very important aspect of the internal and external policy of the EU and the Member States. The Chichester report may highlight the need to save energy, improve energy efficiency and develop more efficient transmission systems, but it places its hopes for resolving the problem in the liberalisation of the market and competition, on the one hand, and in controlling supplier countries, on the other.
This approach works to the benefit of more general imperialist interests and to the detriment of the workers and society as a whole, in both supplier and consumer countries, which are being sacrificed so that the multinationals which create and exploit recessions and provoke wars which allow them to control the energy-rich areas of the world can make a profit. Energy policies to make use of domestic energy sources obey the same diktat, with adverse repercussions on grass-roots interests, growth and the supply of high-quality, safe and environmentally-friendly energy to the country as a whole. The problem is exacerbated by the liberalisation of the energy market and the privatisation of power stations and transmission grids.
We consider that the strategically important energy sector (supply of raw materials, generation, transmission grids) should be in the public sector and should be subject to periodically adjusted national planning which takes account of national requirements and international circumstances. Energy policy should safeguard cheap energy for grass-roots needs, guarantee the safety of workers and citizens and ensure that the environment is protected. These should be primary objectives and should take precedence over any economic factors.
Transport policy needs to be revised so that greater use is made of public transport, renewable sources of energy need to be supported and encouraged and research is needed into the most efficient generating systems and the cheapest, least-polluting consumption systems. The EU and the Member States need to respond to the need to protect the environment and to fail to reduce emissions to Kyoto levels is to practise wicked works. Major climate problems, the hole in the ozone layer and so on must not be resolved at the expense of growth in the poorest countries, at the expense of the workers or by fatalistically accepting the destruction of our planet.
Workers in Europe and throughout the world and the 2 billion people with no access to electricity are demanding and fighting for a different energy policy which opposes imperialist interests and preferences and the monopolies which are usurping the energy sector. A policy which respects and protects the environment, a policy which will create the foundations for humane living conditions.
This being so, the MEPs of the Communist Party of Greece have voted against the Chichester report.
By making as issue out of Europe' s energy dependence, the report is masking the fact that we are dependent mainly not so much on other countries as on the huge oil corporations which often also control other sources of energy.
This is the dependence that Europe paid a high price for during the oil crisis in 1973, when these corporations decided to impose a general price increase on oil to increase the profits of their less profitable wells. It is this dependence on oil companies that has led to the 'serious risk of price instability in the short run and lack of resources in the long run' , which concerns the report.
It is not the unfair distribution of the world' s energy sources, a geological factor, that threatens the rational use of resources in a way that respects the natural environment, but rather the fact that their management is controlled by huge private groups, which are solely concerned with their profit margins, when they themselves are not suffering from the erratic fluctuations of the market or even of stock speculation.
The problem does not only affect Europe: the world' s resources cannot be managed rationally and distributed amongst everyone if a collective effort is agreed on at world level, which would mean an end to the stranglehold of private groups on these resources and a completely different organisation of the economy.
During the debate in plenary on Tuesday evening, I stated my support for the 'Chichester' package on the security of energy supply, despite its calls for the liberalisation of the energy sector that I could not have supported had they been proposed in isolation but which, as it happens, are part of a whole multifaceted and bold 'package' , which takes the European discussion on this matter forwards.
This is why I have voted in favour of the 'package' .
Incidentally, I still do not understand how someone can advocate a liberalisation that seeks to bring prices down and which takes the form of promoting the 'least costly' sources of energy and, on the other hand, complains about being increasingly dependent on external sources as consumption increases (or is not decreasing) due to the fact that prices are very (or too) low.
I hope one day to receive a clear explanation of this point from the 'founders' of liberalisation.
The Chichester report seeks to present a 'European strategy' for the security of energy supply. It is very difficult, however, to discern in the resolution, even one clearly stated guideline. It could be saying anything and its opposite.
The resolution dodges the real issues underpinning a 'strategy' . Is it possible to restructure the energy sector without a real concerted public policy that is supported and has been fully discussed?
Can we leave things up to the 'market' , in other words, to the whim of private financial interests?
Is energy a 'common asset' or just a commodity? To what extent is the nuclear risk acceptable?
The resolution is dotted with pipe dreams. For example, in order to permit the renewal of nuclear power stations, it calls for "appropriate measures" that will guarantee the "elimination" of radioactive waste and the "safety" of the power stations. This is asking the impossible.
Apart from being confused, the Chichester report falls in line with neoliberal policies.
Paragraph 18 wants to "promote further market opening in the EU" and paragraph 42 considers that "it is essential to complete the liberalisation of energy markets' ' .
Whereas only a public service policy can meet social and environmental requirements and guarantee "sustainable development" in this economic sector.
We are voting against the motion for a resolution.
- (PT) Some of the amendments tabled by the rapporteur suggest that the increase in installed capacity of nuclear energy in Europe is crucial if we are to comply with the Kyoto protocol.
This argument is irrational and lacks objectivity. All the information available suggests that the opposite is true. The European Union has already reduced its greenhouse gas emissions by 4% between 1990 and 1999 and will be able to meet the quota for remaining reductions by 2012 (4%) through low cost measures. According to data from the European Commission, we will be able to comply with Kyoto by implementing measures costing less than EUR 20 per tonne of CO2. The promotion of nuclear energy does not feature amongst these measures proposed by the European Commission in the European Climate Change Programme and the Framework Directive on Emissions Trading.
The issue of Member States' energy supply is a fundamental aspect of their security which falls mainly within the competence of national sovereignty. Given the major interactions of energy choices, however, it might be useful to do as the Green Paper does and opt for a longer-term approach and study this issue at European level. This study must, of course, be carried out without any ideological prejudices that might demonise or romanticise any particular source of energy. Otherwise, we will be leaving rational discourse behind.
This is the approach adopted by the Chichester report, emphasising, as does the Green Paper, the need for Member States to maintain a balanced combination of energy sources, which gives nuclear energy its rightful place. This is the only way not to make European countries more dependent on external sources. It is also the only way to ensure that the European Union can fulfil its international commitments on limiting CO2 emissions. Research and development in nuclear energy must, therefore, continue in order to build on our scientific and industrial lead in this field, in order to guarantee our countries maximum independence in the field of energy resources, to preserve the environment and to achieve a satisfactory elimination of waste end-products.
I am sorry, with regard to this last point, that the Caudron report has not attached sufficient priority to this line of research, which is crucial. Unless we move ahead in this direction, the growth in demand will lead us fatally towards fossil fuels, which are as worthy of criticism in terms of the environment as they are problematic in terms of security of supply.
Flemming report (A5-0341/2001)
Mr President, just before I begin on the Flemming report I want to speak about the Katiforis report, which we rejected. I feel very strongly that by rejecting that report we have done nothing today in this House to promote public health. We should never forget that tobacco is the biggest cause of preventable illness across the EU and that each year half a million EU citizens die needlessly due to tobacco. The Commission's proposal would have helped people to stop smoking and it is very sad that we did not support this.
However, on to the matter at hand - the Flemming report. Although the report was rejected, I should like to explain why I and my two colleagues from Scotland supported some of the amendments. Firstly, we believe that, in line with Amendment No 3, no country may be obliged to hand over water against its will and free of charge. The amendment speaks for itself, and that it is why we supported it.
Amendment No 5 was concerned with the more technical matter of water basins. We agree that water basin areas are not suitable bases for water pricing policies in all regions. Much of our water in Scotland is in inter-basin management and, therefore, we had to support it.
Thirdly, the rejection of the Flemming report probably was ensuring that no one report could be hijacked by such a national interest. I hope we will continue the discussion on water, as so many of our citizens are very concerned with this issue.
The report fully endorses the Commission communication, the philosophy of which is to treat a natural resource, water, as a commodity and as a basis for implementing other negative sectoral policies, such as agricultural policy. We categorically oppose this philosophy and the negative proposals tabled in order to implement it.
The report is geared towards "pricing policies to enhance the sustainability of water resources", which involve recovering the cost of water-related services and limiting the consumption and use of water by making it more expensive. At the same time, the report is gripped by the familiar "polluter pays" principle, resulting in new incentives and profits for business.
The price - and it is a very high price - of the measures proposed on the hypocritical pretext of supposedly securing the sustainability of water resources, will be paid by the consumer, for which read farmers in southern Europe, given that, as both the Commission communication and the report state, it is they who consume the most water and pay less than the "real cost" for it. This policy will cause costs to rise and will wipe out even more small and medium-sized farms, which are already suffering the disastrous consequences of the common agricultural policy.
Predictably, the report divides the cost into financial, environmental and resource costs and considers that only the financial cost has been calculated in the past. Thus, to refer to the report yet again, it states that the cost of building and operating dams on rivers due to over-extraction (by farmers) "may be passed on to the users" or, if water needs to be treated because it has been contaminated, for example by fertilisers, then farmers should pay the cost.
We are opposed to any attempt to treat water as a commodity. We categorically refuse to allow the Commission to appoint itself as the guardian of water resources and, on the pretext of "encouraging sustainable water use" to add, yet again, grist to the mill of private interests and allow them to penetrate and operate in what is a purely public utility sector. The entire endeavour is nothing more than yet another chapter in the Community's catastrophic policy. It will work to the detriment of consumers and farmers and, at the same time, champion the promotion of other policies, such as the policy to wipe out the agricultural sector. Water resources cannot be protected and managed rationally using suppressive pricing policies and collection measures paid for by the consumer. Only a few large companies charging a high price for their "environmentally-friendly" profile stand to benefit from this policy, which gives them yet another opportunity to rake in vastly inflated profits.
The report' s recitals state that water "is not a commercial product like any other" and that "access to water is an inalienable human right" . Such statements, however, carry little weight with Vivendi, Suez and other huge corporations, who have appropriated the water 'market' for themselves in order to squeeze enormous profits from it, with the blessing of the State. These statements look more like a desperate plea, considering the industries that pollute and ruin the planet' s resources for the greater good of their shareholder' s bank accounts.
In the twenty-first century, at a time when the world has never had such great technical capability, the fact that an entire swathe of humanity does not have access to running water, let alone drinking water is largely due to the social barbarity of capitalism.
The issue of water, which is vital for hundreds of millions of human beings far exceeds the geographical boundaries of Europe and, if we are to solve it, and many other problems, humanity would need to put an end to the dictatorship of the market, of profit and of competition. The rapporteur supports this system and envisages the "sustainable management of water resources" by means of pricing and rate setting. This would mean, once again, that those with the means, both individuals and particularly industrial groups, could continue to waste water, even to pollute, whilst others who are poorer, will continue to do without.
Society should provide water, this vital commodity, free of charge to everyone and its management should be planned according to the real needs of the population and subject to democratic control. It is quite clear that the current organisation of the economy, based on the quest for profit, is fundamentally incapable of guaranteeing a "sustainable management of water resources" and consequently represents a threat to the future of mankind, in this area as in many others.
People themselves consist largely of water, and the bulk of our food is also made up of water. Similarly, we very often deal with water in our jobs and households. Without a continuous supply of water, we would not survive. Whoever appropriates water, takes possession of their fellow people. That is why the water supply should not end up in private hands. The Committee on the Environment, Public Health and Consumer Policy rightly concluded that access to water is a human right and water is therefore not a commercial product. The question now arises as to how we manage water shortages and water pollution. The fair principle that the polluter pays is useful to cream profits from polluting companies, but not a sound argument to considerably increase the costs for households. It is better to increase the amount of clean and fresh drinking water available by desalinating sea water than by digging deeper for ground water or by redirecting rivers to storage reservoirs. There was a time when the Soviet Union wanted to fill the Aral Sea with water from rivers which flow to the North Pole. These days, Spain wants to tap half of the Ebro' s water to promote tourism in southern Spain. This will be at the expense of fauna and flora in the current river basin. Thanks to criticism on this, the Right has blocked this decision. This proves that money and prestige are still worth more than sustainable environmental management.
, in writing. (PT) Despite protests from Portuguese NGOs and myself, the Portuguese government is insisting on adopting an uncompromising approach to the Alqueva project, by preparing to fill the dam to a height of 152m.
This Communication and the report on sustainable water pricing show that filling the dam to a height of 139m, as I have been proposing, would not only enable more than 600 000 trees and habitats of enormous importance to be saved, but would also be more sustainable in economic terms.
We risk deforesting to a height of 152m and then, due to the price of water, seeing that filling to a height of 139m is enough for agricultural requirements.
Over the past few days, Member of the Group of the Greens/European Free Alliance, Alexander de Roo, has insinuated both in this House and in the media that the Liberal shadow rapporteur, Chris Davies, has changed his position under pressure from the Aznar Government in connection with the possible election of Pat Cox to President of Parliament.
This was an absurd and unfounded allegation. Mr Davies has conscientiously attempted to reconcile his own dislike of the Spanish project (shared by myself) with the position of the majority of the liberal group that it is inappropriate to criticise a specific country in a general report.
Today' s vote illustrated that our group has abstained and that Mr Davis and various Green members of the ELDR Group have voted in favour of the criticism levelled at Spain.
However, by voting against the Liberal amendment (which, in turn, led to the rejection of the entire report), the Greens have missed a major opportunity of stopping the Spanish project on the basis of general principles. Although the intentions of the Group of the Greens may have been noble, their method was neither effective nor conclusive. At the moment, the European Parliament does not have a single position in this weighty matter.
Riis-Jørgensen report (A5-0373/2001)
Shipbuilding has for years benefited from considerable subsidies from Member States and from the European institutions. This has not stopped it from shedding its workforce or even from closing entire dockyards and sacking their employees.
Dockyard owners are attempting to have these subsidies extended in the name of competition, but the money that would be given to them would continue to increase the profit of these companies and to be shared with their shareholders even if the latter withdraw their capital as soon as the dockyards become less profitable and invest elsewhere, without a care for the fate of the workers.
This is made easier for them by the fact that many dockyards are tied to industrial groups such as Alstom, which have interests in several sectors and which make redundancies in some whilst receiving subsidies in others.
As we have no intention of giving any kind of help to the shareholders of the huge shipbuilding corporations, we have voted against the report.
If shipbuilding is necessary for Europe' s economy, it must be brought under state control. The answer is not to subsidise its private owners with money that we will never see again.
. (DE) My group welcomes the Commission's proposal to introduce a temporary defensive mechanism for European shipyards in the light of the breakdown in the negotiations to put an immediate end to the unfair international competition in the shipbuilding sector. We also fully support the parliamentary amendments contained in the report, and in particular the one extending the duration of the measure until the end of 2003.
For some time now, together with colleagues from other groups, my group has been highlighting the general problems faced by European shipbuilding and the specific problems resulting from the international situation. In September, the Group of the European United Left/Nordic Green Left visited eastern Germany to familiarise itself with the situation faced by shipyards there and made renewed pleas to the Commission to take action.
We see it as positive that a Commission proposal has now at last been tabled, which assures the yards, which have clearly suffered considerable damage because of unfair Korean trade practices, that help is at hand in the form of solutions which can be implemented quickly. Many of these yards are in structurally weak regions with very severe economic and social problems and form the core of the existing economic structure. Their existence and prosperity are the only way to secure thousands of jobs and safeguard the economic development of these regions.
However, my group also believes that further measures are necessary to safeguard the future of European shipbuilding, which is one of the essential branches of European industry. These might include, in particular:
programmes to promote investment, which will have a long-term structural impact and create jobs;
the promotion of European cooperation on research and development in areas which affect the maritime economy;
the development of a coordinated maritime policy at European level;
the formulation and implementation of a European transport policy which seeks to move freight and passenger transport from the land to the sea.
We call on the Commission to take a stance on the fundamental issues surrounding the future of European shipbuilding in the first half of 2002 and to propose an action programme to resolve the medium- and long-term problems.
I have voted in favour of this proposal because it is the lesser of two evils. Nevertheless, this feet-dragging over unfair competition, now with South Korea, is allowing business to shift to the Far East, leading to the eradication of all shipbuilding activity in the European Union, including repairs and renovation as well as the building of new vessels.
Without operational and technologically up-to-date shipyards, our strategies for maritime safety, employment and regional cohesion will be at risk, and will be hard to recover with palliative measures.
Katiforis report (A5-0352/2001)
. (IT) Like all the Members in Chamber, I feel that the protection and safeguarding of human health are vital. I therefore consider that it is of the utmost importance to uphold the position calling for the introduction of both a minimum excise duty of 57 % and a minimum payment - EUR 70 - with the aim of increasing the sales price of tobacco. The measure is very important in that it will discourage regular consumers from using tobacco. Furthermore, it will have a preventive effect in that it will discourage those tempted to use tobacco for the first time from doing so. As I have already pointed out in a written question - reference number P-2140/99 - to the European Commission, I find it absurd that we should increase European financing and contributions to tobacco growers while, at the same time, declaring that we are working to combat smoking. I therefore call upon the European Parliament to support this measure and throw some light on the matter. Quite clearly, the proviso must be that the Member States, as Community bodies, also increase their endeavours to prevent, control and curb illegal trading and trafficking in cigarettes.
The Commission is exasperating us with poorly thought out and inappropriate proposals in the field of indirect taxation, specifically with regard to excise duty.
Today we are hearing its proposals for tobacco.
We already know that the Commission is also cooking up a proposal to increase excise duties on alcohol and to abolish the zero rate for wine, which is also inappropriate and even counter-productive.
Like us, the Economic and Social Committee rejected the Commission proposal, with an overwhelming majority because it is an inappropriate tool which, instead of narrowing the gap between excise rates applied in Member States, is in danger of further widening the gap.
The supposed objective of achieving greater harmonisation would therefore, not be reached and the balanced compromise established under Luxembourg' s presidency in 1992 between the supporters of proportional taxation and those of a specific form of taxation would be seriously undermined.
This compromise was based on a balance in the sacrifices to make for the sake of harmonisation, to facilitate the entry into force of the single market in 1993. The implementation of this misguided proposal by the European Commission runs the risk of encouraging massive smuggling in the EU' s southern Member States and, following enlargement, in central Europe. There would be an increase in the price of cigarettes of between 200% and 500%, a further illustration of this proposal' s lack of realism.
Our rapporteur' s arguments, which I agree with, to reject the Commission proposal outright are convincing on more than one point. I quote:
· Technical mistakes in studies;
· Discrimination between countries;
· The collapse of current balances;
· Uncertainties and lack of realism in the objectives proposed;
· Calling for differences in tax receipts instead of convergence of rates;
· The danger of destroying medium-sized manufacturers in a market dominated by huge multinationals.
(Speech cut short pursuant to Rule 137 of the Rules of Procedure)
. (IT) I voted for the Katiforis legislative resolution on the proposal for a Council directive amending Directive 92/79/EEC, Directive 92/80/EEC and Directive 95/59/EC as regards the structure and rates of excise duty applied on manufactured tobacco products, which calls upon the Commission to withdraw its proposal for a number of reasons unanimously upheld by the entire Italian section of the Group of the European Liberal Democrat and Reform Party (Republicans, Democrats and members of the Italy of Values party).
The proposal to revise the current subsidies for tobacco growing would have had a disastrous effect on the economies of entire rural areas which are some of the most disadvantaged in the European Union, as can be seen from a recent European statistical analysis carried out by Eurostat.
The Commission addresses the 'tobacco issue' purely from the point of view of health, which is why it attempts to question the provision of Community aid to growers and goes so far as to propose an early revision of the COM in tobacco in order to reduce quotas and cut subsidies to the sector.
We feel that this opinion errs in that it is too rash, and I am glad to say that it was amended at the Gothenburg Summit. We are convinced that it would be wrong to penalise an agricultural sector which is at the heart of the economy of countries such as Greece, Italy and Spain.
Instead of reducing cigarette consumption, the Commission' s proposal would have created nothing but problems for manufacturers, who would have been forced to change the process of importing supplies from third countries with the result that national productions would have been replaced by lower quality imports.
Lastly, we feel that the position of those who advocate combating smoking by abolishing aid to tobacco growers is ambiguous.
Strangely, in fact, the Member States which do not grow tobacco but which have not banned smoking would receive sums benefiting their Northern European style of agriculture, which is already sufficiently subsidised, and, what is more, they would hypocritically continue to rake in millions of euro in taxes and excise duties on tobacco products and accessories.
Schörling report (A5-0356/2001)
To its credit, the Schörling report points out that "The EU is the world's leading producer of chemicals" and that "it is high time that we developed a new strategy for controlling chemicals" . We know that the "vast majority of existing chemicals - that have been on the market for at least 20 years - have never been properly tested" and we discover that certain serious diseases are on the increase and that "a link between these diseases and exposure to chemicals is likely" .
The report therefore recommends the rigorous control of chemicals available on the market, testing prior to any distribution of these products - and the withdrawal of any products that do not pass these tests - and a range of restrictive measures for manufacturers and commercial distributors, intended to force them to guarantee minimum safety standards.
This position does consider the interests of the public but is unpopular with the Union des Industries Chimiques, a French employers' organisation which, in a letter to Members of the European Parliament, protests about the constraints that we are attempting to impose on companies that manufacture or sell chemical products.
This shameless lobbying by chemical company owners is in itself enough to make us vote for the Schörling report and for the measures it proposes, even if the rapporteur elsewhere declares herself to be in favour of the market.
. Both the White Paper from the Commission and the report drawn up by Mrs Schorling are flawed, the latter fundamentally.
The report is based on the general assumption that there are a large number of chemicals that pose a threat to both human health and the environment, and ignores the positive health and environmental benefits to society arising form many man-made chemicals.
Paragraph 16 of the report seeks to extend the REACH system to cover chemicals manufactured in volumes of under one tonne per year; this will lead to a possible twenty-fold increase in the number of chemicals requiring authorisation, and an impossible workload for those given that task. The scope should be limited to those chemicals produced in volumes over one tonne, as set out in the White Paper.
Paragraph 38, which sets out which substance shall be classified as being of very high concern, is too broad for any authorisation system to be workable. The definition should be restricted to CMR (categories 1 and 2), and POP substances, as defined in the Stockholm Convention.
The provisions of the report will lead to an unacceptable increase in the amount of tests carried out on animals. A report by the Institute of Environmental Health in the United Kingdom, estimated that 12.8 million animals will be needed in the testing of 30,000 chemicals. These figures have been echoed by many European animal welfare groups. The rapporteur recognises this problem, but places too much faith in the availability and acceptability of non-animal tests.
Furthermore, to gather "base-set" level of information simply for chemicals manufactured in volumes over one tonne per year will take approximately 36 years alone, according to the IEH report. The timescale set out in the report (2008) is thus completely unrealistic.
The European chemicals industry has been consulted far too late, and its attempts at self-regulation (e.g. Product Stewardship, the Long Range Research Initiative and "Confidence in Chemicals") have been completely ignored by the rapporteur in this report. Since the proposals in the report look likely to increase the administrative burden on the industry (particularly SMEs), as well as dent its competitiveness on a global scale, this is a serious oversight.
. (DE) I have just voted against the Schörling Report. The Group of the European People's Party/European Democrats, to which I belong, did not manage to secure a majority in favour of its constructive amendments. What has now been adopted has clearly been influenced too much by ideology. Of course this is about environmental safety, but it is also about competitive and innovative jobs in the chemical industry.
Over the last few weeks I have been investigating the consequences of the Schörling Report by talking to those whom it will affect. I have visited production plants and had discussions with management, workers and unions. None of those parties is calling into question the aim of the Commission's White Paper, which is to secure the sustainability of the chemical industry. From an ecological point of view, we obviously need the greatest possible protection of the environment and consumers. From an economic point of view, we need uniform basic conditions so as to ensure that there is fair competition for SMEs, users and processors. From a social point of view this is about having a high level of health protection and high standards of industrial safety.
At least we were able to prevent the registration requirement for substances with a production volume of one tonne per year from being introduced. As it is, the current classification of substances above 10 tonnes per year and the reporting requirement before they are put on the market is only being managed by the authorities with great difficulty.
The European People's Party Group did succeed in one respect: there was no majority in favour of double testing all chemicals. This does not increase safety and is costly in terms of time and money; incidentally it is completely unnecessary because the authorities already examine these data.
I do not consider it acceptable to find substitutes for dangerous substances and methods which should otherwise be banned. You cannot define a substance as 'dangerous' on the basis of its properties, but only on the basis of its uses. Take a knife: it is extremely useful at home and in everyday life, but it becomes dangerous if it is used as a weapon for anything from attacking people to hijacking aircraft.
It is also regrettable that it has been agreed that confidential data should be made public: if production volumes, procedures or special compositions, which account for a market advantage, all have to be declared, then we may as well do away with competition right now. This is the lifeblood of our companies. Any competitor can easily imitate ingenious systems. We need to establish once and for all which data are subject to property rights and which are not.
Before the second reading in Parliament, I hope that the three committees working on this will put their heads together and come up with a more balanced proposal.
- (PT) I am delighted, not only with the content of the European Commission' s new policy on chemicals, but also with the importance it is attaching to this policy, as clearly demonstrated in the strategy approved by the European Union for the 'Rio+10' Conference, which is due to take place in 2002. I welcome, in particular, the following points:
1) A complete ban, within a generation, in other words by 2020, of discharges and emissions into the environment of all dangerous substances.
2) The creation of a single system for the registration, evaluation and authorisation of chemicals (REACH), replacing the current system that treats new substances and existing ones differently.
3) The adoption of the precautionary principle, through reversing the burden of proof for substances that cause great concern. It will now fall to the manufacturer to prove that a product is not dangerous.
I welcome the Schörling report but prefer, where the tonnage threshold is concerned, the position of the European Commission. This system, if it proves feasible, will protect Europe' s citizens. Using the same system to evaluate substances produced in volumes below and above one tonne per year will make the system too cumbersome and, therefore, contrary to objectives that have been defined.
I wish to explain my reasons for voting in favour of this report as amended.
First of all, I feel that it adopts a balanced position, which will improve environmental protection and public health on the one hand and which maintains the competitiveness of the chemical industry on the other, in line with the strategy for sustainable development adopted in Göteborg.
We must understand the fact that only a tiny minority of the more than 100 000 chemical substances in existence have to date been tested and that, furthermore, they are being produced in greater numbers each year. Consequently, only 14% of chemical substances produced in a quantity of more than one tonne are given a classification under the current system. The tragic events in Toulouse recently demonstrated the urgent need to close this gap in our knowledge. At the same time, we need to create a system of registration, assessment and authorisation that is 'manageable' for public authorities and that the industry can, in due course, supplement with the necessary data.
The report' s approach seems to be equally balanced because, apart from purely environmental considerations, it takes account of various socio-economic aspects of prospective legislation, not least the fact that workers in the chemical industry are more exposed, and the specific constraints affecting small and medium-sized enterprises. Similarly, the report favours transparency whilst respecting data protection and industrial secrecy, which I think is to be welcomed. Clear references to the precautionary principle and the substitution principle have, furthermore, been added to the Commission text.
Lastly, one of the most important points, to my mind, is still the requirement for all substances to be registered, even if some of them are only registered in a simplified form. It is often the substances produced in smaller quantities that are the most dangerous for health or for the environment. I also feel that the timetables put forward in the report are appropriate because they are realistic.
I am very pleased that the White Paper will be followed up with a range of legislative proposals by the Commission and I look forward with great interest to seeing them.
The Committee on the Environment' s vote on this report sends a clear message to industry and to the national authorities to thoroughly monitor chemical substances, and this must be accompanied by the elimination of substances that are toxic and harmful to health and to the environment.
We therefore fully support the approach of this report which improves, on a number of points, the already ambitious Commission proposal.
Having said that, in order to be understood, our message must also be balanced.
This is why we support a pragmatic approach and reject a raft of unrealistic demands that would heavily penalise the European chemical industry. I wish to point out that this industry directly or indirectly involves no less than 5 million jobs.
I shall turn first of all to paragraph 16, which calls for the registration of all substances of less than one tonne in weight: this means that 100 000 products are involved instead of the 30 000 proposed by the Commission, tens of thousands of files, impossible bureaucracy, a nightmare for the numerous SMEs in the sector and all of this for products which, for the most part, never reach the market.
Extending the scope of the authorisation procedure (paragraph 38) is also unfeasible: in order to avoid an unmanageable situation, we call, in Amendment No 68, for substances for which there is no proof of toxicity to be excluded.
In conclusion, although we must send a message that is powerful, it must also be credible. Sending a declaration of war to industry, to the workers and to the national authorities seems neither appropriate nor productive.
Given the risk that chemicals present to people' s health and to the environment, we Swedish Christian Democrats believe it to be obvious that, in accordance with the principle of 'no data, no marketing' , chemicals which have not undergone certain tests should not be allowed to be marketed, either.
Furthermore, we support the substitution principle which has long been a well-established principle of Swedish chemicals policy. In the same way, we believe that a reversed burden of proof should apply to substances that give cause for concern, which means that it is the industry, not the authorities, which has to demonstrate that a subject can be used in an acceptable way.
Because chemicals can involve significant risks in smaller quantities too, we believe that chemicals in quantities of less than a tonne which are imported to, or produced within, the EU should also be covered by the new system. In that way, we shall in quite a few respects be departing from the position adopted by the Group of the European People' s Party and European Democrats.
Corbey report (A5-0323/2001)
These days, outrageous packaging is a form of advertising in order to entice buyers. A great deal of material is wasted on it. It sounds environmentally aware to blame the consumers who buy packaged food or packaged products. However, those consumers do not create waste themselves, but are left with it following their purchases. They become the victim of conditional sales, because these days, it is often impossible to buy anything without wrapping. That is why we need to tackle the production and sale of waste at source instead of focusing on the consumers. In the proposed resolution, Mrs Corbey is right to make manufactures and retailers responsible for the prevention of the production of packaging waste and notes that precious little has been achieved since the 1994 packaging directive. The European Commission remains disinclined to present fresh proposals, and the Member States implement earlier recycling agreements with a delay of years. The rapporteur' s proposal is still torn between two ideas. I wholeheartedly agree with her attempt to prevent waste. However, I differ with her on the proposal to get the consumer to pay more for all that waste. Re-use may be important, but is not the most important solution.
Salafranca Sánchez Negra report (A5-0336/2001)
We are voting against the report in spite of the sound initiatives it contains concerning partnership between the EU and the Latin American countries on, for example, conflict prevention, development cooperation and combating poverty and the drugs trade. Our opposition is due to the fact that a number of the proposals in the report take supranational cooperation on, for example, defence, security and foreign policy, as well as on areas of institutional, legal and internal concern as something that goes without saying in the EU. We believe that cooperation in the aforesaid areas can be fully engaged in through intergovernmental cooperation.
The few words the report contains on "health, education and the fight against abject poverty" , "the fight against drugs" and "protection of the environment" , some of the objectives that the European Union claims it is promoting in that part of the world, are nothing more than a smokescreen for considerably more disreputable intentions.
By proposing that "the aim of the new agreement should ultimately be the bilateral and preferential liberalisation, on a gradual and reciprocal basis, of the trade in all kinds of goods and services between the two regions, in accordance with WTO rules," the countries of the European Union are showing that they could not care less about the fate of the peoples of Latin America. They would like, first and foremost, to make up for their slowness in penetrating the Latin American markets, which are already in a parlous state due to the presence of even more powerful predators, such as the North American multinationals.
Instead of the promised development, the opening up of the markets to huge companies and to the financial establishment has plunged Latin America into poverty. At least 224 million Latin Americans live in abject poverty, in other words, more than 40% of the population of that region!
And there is not even any discussion of cancelling the debts that are strangling these countries.
We have consequently voted against this report.
- (PT) The Rio summit of 28/29 June 1999 marked the beginning of a new phase in bi-regional relations with a view to creating a strategic partnership between the European Union, Latin America and the Caribbean. The main objectives of the new Joint Strategy must, in line with the priorities adopted in Rio, be political, such as with the extension of the Bi-Regional Political Agenda; the update and revision of political dialogue at ministerial level and the creation of a EU-Latin American Transatlantic Assembly; economic, financial and commercial, such as the conclusion of various Association Agreements and the creation of a EU-Latin America Free Trade Area, which is planned for 2010, and social and cultural, such as the creation of a Bi-regional Solidarity Fund and a global plan to combat drugs, amongst others.
I therefore give my total support to the rapporteur' s position reiterating the need to establish the bi-regional strategic partnership approved at the Rio summit and in the recommendation to the European Council with a view to approving the EU' s common strategy for Latin America and the Caribbean, on the basis of the objectives established in the Rio summit' s priorities.
Lastly, the report highlights the need to improve cooperation on the basis of a sustained and integrated partnership, with a view to promoting human development and the development of civil society and the consequent benefits to all levels of society.
Motion for a resolution on air transport (B5-0702/2001)
Claiming that the airlines are suffering as a result of the 11 September attacks on the United States is a barefaced lie. Although some carriers have had problems, these are not new and not all airlines are in that position. Far from it. Air France' s share dividends, for example, have increased by 22%, and this happened three days after the attacks on New York and Washington. It has just bought out Air Afrique and brought Alitalia under its wing as well as the Czech airline CSA. And, like other large European airlines, it is also doing very well out of the bankruptcies of AOM-Air Liberté, Sabena and Swissair.
This is the result of giving free rein to the market, which national and European leaders claim should govern everything, the economy and the fate of workers. In recent years in Europe, this has led to hundreds of thousands of job losses in the air transport sector alone, which does not cause national and European leaders to bat an eyelid because huge profits are consequently pocketed by the companies' shareholders, such as the incredibly wealthy Baron Seillière, the French "bosses' boss" .
The attacks of 11 September have simply been an excuse for the capitalists in the air transport sector to receive new subsidies while pursuing their offensive against their employees. And they have been aided and protected in this endeavour by the various national governments. We have seen this again recently in France, in Belgium and in Switzerland with companies going bankrupt and sacking tens of thousands of employees, at no cost at all to the key players who are largely responsible for these bankruptcies, such as Baron Seillière.
We have, therefore, voted against this motion for a resolution which is cynical enough to claim that it is for the sake of employment that it wants to give further subsidies to the companies and capitalists in the air transport sector, who are already responsible for making hundreds of thousands of people redundant.
The reason why I am unable to vote for this resolution is that it is mainly founded on the idea of protecting the expansion of aviation which, until recently, was deemed self-evident. To date, this expansion has posed a major problem for the environment, leading to increasing levels of pollution, growing insecurity and increasing pressure on public space for airports. Furthermore, aviation firmly had the edge on railways in terms of taxes, because kerosene is still not taxed, while all forms of travel on the ground are. Even before 11 September, there was every reason to search for possibilities to stop and reverse this expansion. The fact that the number of passengers has now dropped dramatically should not be a reason for supporting airline companies by granting even more tax money, but rather a reason for investing in the improvement of other forms of intra-European passenger transport. A surcharge on the aircraft rates which have taken a nose dive over the last few years due to competition can cover the dramatic upsurge in insurance premiums. There is no reason for injecting more public funding into aviation. However, that money is needed desperately to protect the position of the workers of airline companies. They thought for years that they had a secure, government-protected job in a growth industry, but the industry is now shrinking or even going bankrupt.
(The sitting was suspended at 2.00 p.m. and resumed at 3.00 p.m.)
Protection of employees in the event of the insolvency of their employer
The next item is the report (A5-0348/2001) by Mr Bouwman, on behalf of the Committee on Employment and Social Affairs, on the proposal for a European Parliament and Council directive on amending Council Directive 80/987/EEC on the approximation of the laws of the Member States relating to the protection of employees in the event of the insolvency of their employer [COM(2000) 832 - C5-0017/2001 - 2001/0008(COD)].
Madam President, Commissioner, ladies and gentlemen, before we start the debate on my report - and I hope you are also keeping an eye on the time - I should like to raise a matter in connection with the way in which we will be dealing with this report further. It was scheduled to be debated before twelve noon. It has overrun. There is nothing that can be done about this, for that is how it is in this House. It is a report in the framework of the codecision procedure on employees' rights and insolvency. I, as rapporteur, have nothing against the fact that we are debating it now, but I do disagree with the fact that we would subsequently vote on it during a very vague gathering of votes later on this afternoon. I should therefore like to request - and I have already discussed this with the larger groups - to decide beforehand that we will debate the report now but that we will postpone the vote to the brief part-session in Brussels and possibly to a later date, although I am very much opposed to this. That also gives us the opportunity of tabling a number of amendments and changes as a whole. It seemed a totally uncontroversial report, but nevertheless, there are a number of elements which require further discussion. That is why I would ask to postpone the vote until the next part-session. I do not know whether you can respond to this now.
Thank you, Mr Bouwman, I have taken note of your request. We can have one speaker in favour of your request and one speaker against. Who would like to speak out in favour? That is Mrs Van den Burg. You have the floor for one minute.
I should like to support the request because in my view, it is indeed inappropriate to be voting on a report in the framework of the codecision procedure in a very small gathering of this Parliament. Furthermore, it will probably give us some more time to consider other compromises for issues which are currently controversial, because it is also a complex report which contains a number of ambiguities about the different amendments. I would therefore like to support the request.
Thank you, Mrs Van den Burg. Mr Gollnisch would like to speak against the request. You have one minute.
I do not really need a minute, Madam President. I requested the floor on a point of order, but, in fact, my point fully echoes the concerns of the rapporteur. I would like to know whether the Commission might be able to give us any indication of its reasons for withdrawing its communication initially scheduled on the agenda on the World Trade Organisation and, possibly, when this important communication might be given.
Thank you, Mr Gollnisch, I shall deal with that request in a moment, but let us first finish the point that is on the agenda, namely the request by Mr Bouwman.
(Parliament decided to refer the report back to committee) I would now like to give the floor to Mrs Diamantopoulou and give her the opportunity to state briefly why the WTO debate has been taken off the agenda.
Madam President, I just wish to say that it was impossible for Mr Lamy to be here because the WTO meeting lasted longer than expected. So the Commission will certainly make a statement to Parliament on the WTO, but I cannot say when that will be. Mr Lamy will come here as soon as he can.
Thank you, Mrs Diamantopoulou, I can only endorse what you have just said. I myself have only just returned from Doha, and it was a tough negotiating round. Mr Lamy only landed in Brussels at 6 a.m. this morning, so I trust we can all be accommodating in this matter. Mr Bouwman, I am giving you, as rapporteur, the floor for five minutes to present your report.
I should like to express my thanks once again, for the broad support for the proposals. This might well be a Pyrrhic victory, but we shall have to wait and see. I wanted to raise the following matter. We have here a document on employees' rights in the event of insolvency, that is to say when a business is no longer able to meet its financial obligations. It is a revision of Council Directive 80/987EEC with a number of improvements on what was in there before. A directive such as this aims to give a minimum level of protection in the event of insolvency.
Almost at the same time that I was appointed rapporteur for this dossier, a group of people turned up from the Sintel company in Spain - a company that was split off from Telefonica, sold by them, in fact. They had been campaigning in Madrid for months because they had not been paid for months. In other words, in addition to what I already knew at the time, this realistic description was sufficient to show me at first-hand how significant this report, concealed behind a mass of insolvency terminology, is. The old document, of course, dates back to 1980. A great deal has changed since then, especially within the labour markets, in terms of types of employees and descriptions of the same, the economy has become more globalised and internationalised, there are more businesses that operate both within a certain country and outside it. In addition, there are still cases where it is unclear which country ought to pay out social security benefits. Of course, there have been a number of procedures for the Court of Justice to deal with, and all these aspects combined have led to the Commission presenting a proposal to change the existing directive. The three main problems at the time were: the concept of insolvency, the placing of a time-limit on the guarantee and, particularly, insolvency cases with a cross-border dimension. I have great admiration for those who have submitted the Commission proposals and who have tabled a few amendments following detailed discussions. These mainly pertain to the new legal basis following the entry into force of the Treaty of Amsterdam, the clarification of the scope and the possible scrapping of the annexes in which quite a few groups are mentioned which can be excluded or not, as the case may be, the new definition of the term 'intervention' and especially the new provisions establishing the guarantee fund that covers cross-border cases. In my view, it is important to revisit what I describe as the scope as a whole, for the question as to which categories could still be exempt is still subject to possible debate, especially in the field of domestic staff and the so-called share fishermen. If I had my way, I would scrap this as a whole, as I have also said during the debate. I think that the Commission would also be in favour of this, but a number of countries provide for exemption provisions, and we do not want to make life too difficult for them. What we do consider important is that the Commission has meanwhile included a number of elements which were already being developed within this labour market, where, for example, part-time workers, workers with a temporary agency employment relationship, or workers with fixed-term contracts, are concerned via existing directives in these intervention directives. Since we are as yet unsure about the implications of this, we have to point out - as have many, as will be clear in a moment - that these days, there are an ever increasing number of categories of self-employed, including the quasi self-employed as they are referred to by some, without staff, with staff who would or would not qualify, and then especially those without staff. Those with staff are, in fact, employers. In addition, we still have categories of home workers - mind the translation in this case - because it literally means those working from home, and this could well be the topic of a number of discussions. In fact, it would also be very useful if some progress were made in the legislative work in line with the discussion in the framework of the social dialogue on modernising labour relations, and that is why we made a number of proposals that are now before you. In this connection, I would therefore ask my fellow MEPs to back amendments which pertain to the self-employed without staff, so as to open the debate with the Council in any case. I should like to point out that what is at issue is a codecision procedure and that we will be entering into negotiations after second reading in order to be able to take a step forward in the field of social security and social policy in Europe.
Madam President, it is a little odd that I should have to take the floor on behalf of the Committee on Legal Affairs and the Internal Market, but that is because Mrs Oomen-Ruijten, who has written the opinion for Mr Bouwman' s report - on which I should like to congratulate him warmly - is unable to attend due to a change in schedule. I can, in fact, be relatively brief about the opinion. Mrs Oomen-Ruijten has particularly attempted to underline the legal aspects of this directive. A number of elements have been adopted, while a number of other elements have not been adopted by the Committee on Employment and Social Affairs. In any case, the Committee on Legal Affairs and the Internal Market deems it extremely important for the opinion to be thought-out well. That is why it is also important to return it to the committee, so that it can re-examined very carefully. That also - and perhaps mainly - applies to the position of the self-employed. Indeed, I welcome the fact that the self-employed fall within its scope, at least the self-employed who can be compared to employees. However, there is, of course, the risk that we give people who we actually do not want to fall within the scope of this definition at all, a tremendous opportunity, turning them into a kind of preferred creditor in a bankruptcy. I am not certain whether in the texts as they are worded now, sufficient distinction is being drawn between the two situations, in fact. That is a problem that will require further examination, also in terms of the position of the self-employed.
Madam President, Commissioner, before I start my speech I would like to inform Mr Bouwman that the company he was referring to is the Sintel company, which went bankrupt, forcing unemployment on a large number of its employees. However, several months ago the Spanish Government took on the responsibility of making backdated wage payments to Sintel' s employees, relocating or finding other such solutions for all those affected. I say this so that you may be fully informed, Mr Bouwman.
Now I will move on to my speech on this report. The document we are debating refers to the proposal for amending Directive 80/987/EEC on the approximation of national laws relating to the protection of employees in the event of the insolvency of their employer. Mr Bouwman has, in fact, given a very clear example of this situation. The amendment aims to take into account changes to insolvency law in Member States and the need for consistency with other Community directives on labour law already adopted. All of this should be based on a political will to provide employees with a minimum degree of protection under Community law in the event of their employer becoming insolvent.
The difficulties involved in achieving the intended objective of the Directive are, in my opinion, threefold: firstly, the concept of insolvency; secondly, the complexity of the arrangement introduced to allow a time and quantity limits to be placed on the guarantee; thirdly, insolvency cases with a cross-border dimension.
With the aim of clarifying the situation, the Group of the European People' s Party (Christian Democrats) and European Democrats has once again tabled two amendments: No 16, which includes cases of externalisation or similar, subcontracts, the 'fake self-employed' , etc., all of which could conceal a true employment contract. In our opinion, we need to reveal the truth before protective methods are implemented, to protect the salaried employee. To not do this would be to open the floodgates which would quickly exhaust the fund in question.
Amendment No 17 clarifies the notion of protectable earnings from the corresponding national fund and prevents fraud. All of this is inherent to the protective nature of labour legislation and is inspired by the desire to clearly define the concepts needed for the fund to serve its purpose. This is a clarification of ideas which aids progress towards legal certainty and harmonisation.
Regrettably, this is a case which, as we have recently witnessed with another Belgian company, is taking place in large companies, due to the restructuring of these companies and the relations which currently exist in the economic world.
Madam President, I do not know whether this afternoon was the first time that you have been in the chair, presiding over Parliament. If it is, congratulations. I should also like to congratulate the rapporteur on his exceptionally good report and sound preparations for this dossier. I fear that in the current climate, the report is indeed very topical and that this will continue to be the case for the foreseeable future. All the more reason for ensuring that we protect those employees who are faced with bankruptcy and suspension of payment. That is the rationale underlying the preparations for this report.
I am also pleased that we in the Committee on Employment and Social Affairs have reached overwhelming agreement. There are a few loose ends that need tying up, a few points on which we do not yet see eye to eye completely. A moment ago, I heard Mr Pronk say that it is indeed possible that there are still a number of misunderstandings concerning amendments. I am thinking in particular of the point he made, namely the fact that on the one hand, we also want a number of self-employed, notably self-employed who are very much like employees, to fall within the scope of the regulation, but on the other hand, this should not open the floodgates to mutual aid between employers and service providers who would be able to use those funds. We are agreed on the intention. We should use the time we now have until the actual vote to consider whether those misunderstandings can be removed and whether this joint intention can be expressed in a compromise amendment.
In my view, the point about the self-employed is a very important one, particularly in this dossier. However, it also crops up in a number of other dossiers. That is why I should like to draw the Commissioner' s attention to this point and ask him whether the Commission could show some more initiative both on this matter and on the matter of defining which categories should in fact be comparable with employees. This is not only of paramount importance for the issue of insolvency, of course, but also for a lot of other aspects of employment protection and labour law. Those definitions in European law are still left for the Member States to deal with. We have noticed that there are rather considerable discrepancies between them. As cross-border employment increases, and this will become ever more popular in the European Union, it will mean that we will be increasingly faced with different definitions and different groups which will cause disruption to labour market relations. Enlargement in particular is a huge cause for concern, as we have already witnessed in the past and are witnessing at the moment in the EU' s border regions. I should therefore like to ask the Commissioner what initiatives she intends to take on this score and urge her to adopt a pro-active stance on this.
Madam President, my congratulations to the rapporteur on a job well done, together with my thanks for his help in ensuring that the amendments needed to the overall endeavour were accepted. The amendments to this directive follow on from amendments to two other directives relating to mass redundancies and company transfers, the common objective of all of which is to protect workers' interests when companies are restructured and we must not forget this. They therefore ipso facto raise the question of coordinating the common concepts used and I think that we need to pay attention to this when the amendments are finalised.
Secondly, this directive also fails to address the question of communitising the definition of salaries. Despite the difficulties inherent in this endeavour, the Fifteen need to adopt a minimum common definition of the concept of employee if the directive is to be applied uniformly. Otherwise, every country, depending on whether it has a broader or narrower understanding of the concept, will differentiate the scope of the directive as it sees fit. We need to tread carefully on this point.
The proposed amendments, which I too support, include extending the scope of the directive to employees under what qualify as "implied" contracts in national legislation. If we are not mature enough to extend the directive to the self-employed, we could at least extend the scope of the directive to employees who are self-employed but who are treated as employees under special legislation. Secondly, this amendment is an inclusion in the sense of covered claims and severance pay, as provided for in International Labour Convention No. 173, and I fail to see why we cannot cover them in Europe. Thirdly, it is the clearest redefinition of the meaning of insolvency so as to include any collective insolvency proceedings and not just traditional bankruptcy proceedings. In any case it is also in the objectives of the directive and has not approximated any formulation.
The House would be well advised to approve these three amendments.
Madam President, I welcome the favourable reception that the Commission proposal has received and I would like to thank Parliament for its contributions aimed at further reinforcing the protection of workers affected by the insolvency of their employer.
The Insolvency Directive has proved to be an invaluable instrument for protecting employees in cases of economic downturns and it will be a key legislative instrument to respond to the present climate of closures and redundancies. Although the basic structure of the directive should be retained, specific points of the directive need to be revised.
I welcome Amendment No 2 which aims to prevent the introduction of new restrictions beyond those currently in place in the Member States, and also Amendment No 9 which proposes to prohibit threshold provisions in order to qualify for claims under the directive.
I am also in favour of Amendment No 4 which proposes to extend the protection of workers of employers in other insolvency situations beyond those situations covered by the definition of insolvency proposed by the Commission. Firstly, the broadening of the definition is fully acceptable. However, on Amendment No 6, the extension to any other procedure or even to "de facto" situations of insolvency can only be accepted as an option for the Member States and not as an obligation.
I can also accept Amendment No 11, which proposes to add severance pay on termination of the employment relationship, with the addition of the term "where appropriate". The term "pay" should continue to be defined in the national law of the Member States.
Amendment No 14, which proposes the abolition of a ceiling, is not acceptable in its entirety but I share your concerns on this point and I could accept a provision which allows ceilings which are compatible with the social purpose of the directive in order to avoid a level which is unacceptable for workers. I am also ready to supplement this provision with a non-regression clause which impedes Member States from lowering the protection already provided when implementing the amended directive.
Finally, I can accept the reintroduction of the old Article 5 of the directive - Amendment No 15 - but this only in the old unchanged version of this article in the 1980 directive.
I am unable to accept the remaining amendments, in particular Amendment No 13 which aims to increase the minimum period for pay to six months. Such an increase would seriously reduce the chance of the directive being adopted and would place a further considerable financial burden on the public purse and employers which would in turn cast doubt on the system of pay guarantees as a whole.
I cannot accept Amendment No 1, which aims to prevent employees from being "converted" to self-employed persons; Amendment No 7 which proposes the introduction of a Community definition of "employee"; nor Amendments Nos 8 and 16 which propose to add categories of workers who may not be excluded from the scope of the directive. Efforts to combat illegal "conversion" must be made at national level. A Community definition of an employed person should not be included in a particular directive, and self-employed workers cannot be covered because they do not have an employer who could be insolvent.
In line with your comments I agree that there are different types of self-employed people. There are some self-employed people who are economically dependent. This issue was raised in 2000 when we had consultation with the social partners. The responses of the social partners emphasised the need to clarify and analyse the situation in all Member States because there is a diversity of situations, there are many different kinds of self-employed people. This was the reason why we have already launched a study which will provide us with an overview of the nature of the phenomenon across the European Union. Once we have the results of the study, the Commission will analyse it and after a consultation with the social partners we will present the appropriate way to deal with this issue.
The other categories - home-workers and those in similar categories - are covered to the extent that they are considered to be employees under national law. There is, therefore, no need to mention them specifically.
Finally, some amendments should be rejected because they would not help to achieve the underlying objective of the proposal.
To sum up, I can accept, subject to some minor redrafting, Amendments Nos 2, 4, 6, 9, and 11, and parts of Amendments Nos 14 and 15. I reject Amendments Nos 1, 3, 5, 7, 8, 10, 12, 13, 16, 17 and 18.
I would like to thank you for your contribution. I would particularly like to thank and congratulate Mr Bouwman for his contribution and for the report.
The vote was postponed a moment ago, just before the debate started. You will hear in due course when this will take place. The debate is now closed. I thank you. Oh, I am sorry, Mr Bouwman.
I should briefly like to take the opportunity to congratulate the Vice-President of this meeting at the end of the debate of her first report as Vice-President.
Thank you very much. It was a pleasure to start off with a Dutch rapporteur. The next item is the report by Mr Nobilia on behalf of the Committee on Employment and Social Affairs on new European labour markets, open to all, with access for all.
New European labour markets
Madam President, on behalf of my colleague, Mr Nobilia who is not present and on behalf of my Group, I wish to invoke Rule 146 and ask the House to postpone this debate until the December part-session. Mr Nobilia has tried various other means to have the debate postponed but, unfortunately, Parliament' s Rules of Procedure do not permit this. We therefore, have no option but to ask the House, pursuant to Rule 146, as I said, to grant a postponement until December - of both the debate and the vote.
Mr Ribeiro, I have taken note of your request. I should now like to give the floor to a speaker who would like to speak in favour of this request. Mr Pronk, you have one minute.
Madam President, allow me to add my congratulations on your first debate in which so many Dutch people have taken the floor.
This sentiment is also shared by the Christian Democratic Appeal as the largest delegation in the largest group. The request is logical in my view. The matter has been reassigned, something which Mr Nobilia was not aware of. It is an important report and it seems that we are doing the right thing. I do not believe that this is the right time to conduct a proper debate, nor is this the right way. We have to postpone it. It is not necessary to reach a vote at all cost today. That is why we support this request.
Mr Pronk is therefore in favour of postponement. I would now put the request to the vote.
(Parliament decided to refer the report back to committee) I believe that we do this regretfully, for there are so many things that are being shelved and the year has not long to run. However, the debate has thus been held over until the next time. That means, ladies and gentlemen, that we will be adjourning the meeting until 4 p.m. because that is when the topical and urgent debate will commences. Thank you for your attendance. I declare the sitting adjourned until 4 p.m.
(The sitting was adjourned at 3.35 p.m. and resumed at 4 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
Accident in the Gotthard Tunnel
We shall start with the joint debate on the following motions for resolutions:
B5-0710/2001 by Mrs Wallis, Mrs Sanders-ten Holte and Mr Caveri, on behalf of the ELDR Group, on the accident in the Saint Gotthard tunnel;
B5-0718/2001 by Mrs Isler Béguin and others, on behalf of the Verts/ALE Group, on the accident in the Saint Gotthard tunnel;
B5-0724/2001, by Mr Simpson and Mr Swoboda, on behalf of the PSE Group, on the accident in the Saint Gotthard tunnel;
B5-0725/2001 by Mrs Ainardi and others, on behalf of the GUE/NGL Group, on the accident in the Saint Gotthard tunnel;
B5-0734/2001 by Mrs Muscardini, on behalf of the UEN Group, on the accident in the Saint Gotthard tunnel.
Mr President, the very recent and all too familiar disasters that have taken place in the Mont Blanc and Gotthard tunnels reveal the terrible truth about Europe' s current transport policy. And in this case, revealing the truth can only lead to condemnation.
The world of road transport seems to have broken free from any legal framework, from any control standards. Freight companies exempt themselves from having operating permits, work permits are becoming optional for drivers who increasingly come from outside the Union, when their driving times verge on the limit and when they themselves verge on sleep. How many more Gotthards and Mont Blancs must go up in flames before they are covered by strict legislation, by an effective system of controls which is both harmonised and trans-European? The residents of all sensitive or high-density areas and all professionals are calling for Europe to intervene and the matter is of the greatest urgency.
The most sensible course of action would now be to set up safety escorts for convoys of lorries in every major tunnel. Until this first safety measure is put in place, lives will still be in danger when these two accident-stricken tunnels are reopened. We must no longer be asked to show patience over this harmonisation of safety standards for tunnels. Instead, the finger must be clearly pointed and this political nervousness, this lack of commitment on the part of public authorities to the costly but necessary restructuring of underground tunnels must be condemned. Although a review of practices in the road transport sector is required, an in-depth discussion of our transport policy is no less needed. The tragedies that have taken place in these tunnels demonstrate the physical and ideological shortcomings of the 'everything by road' approach, which clogs up transport links and chokes the environment.
Let us open up our eyes, then, and cast off the blinkers that force us to see only roads, and we will finally see the entire European network of stations and railway lines that are almost completely overlooked in terms of providing piggyback transport. We will see that some ports, such as those in Italy, offer transit options that are likely to reduce traffic considerably on the road links of European trade. The memory of the victims of Gotthard and Mont Blanc must inspire us to adopt a new approach, one that is more forward looking and more respectful of our means of transport.
Mr President, Commissioner, ladies and gentlemen, as you will recall, in the last Strasbourg week we had actually planned to have a debate to celebrate the opening of the Mont Blanc Tunnel. In fact even then we were already discussing the tragic accident in the Gotthard Tunnel. If we continue just to talk about this and do not take any measures then we will have to be prepared for the fact that there will be more accidents in these delicate and sensitive areas, in particular in the Alps. However, in my opinion, and on the basis of my understanding of politics, this is unacceptable. That is why we must do all we can to actually implement the proposals which the Commission has already rightly made in its White Paper.
I have no doubt that specific safety measures are also needed in the tunnels. I have no doubt that stricter monitoring of working time, above all, is also required. I hope that we will soon conclude the conciliation on this and that we will then move on to implementing and monitoring the measures on working time across Europe. However, the fundamental problem is surely that there is too much freight rumbling through the Alps by road in heavy goods vehicles.
This is certainly not - as time and again it is wrongly assumed, appealing to popular sentiment - about standing in the way of economic links and cohesion; it is simply about this cohesion, these economic links and trade in general being created in a way which firstly is environmentally sustainable and secondly minimises the risk of accidents. We will never be able to avoid them altogether, but we can minimise them and in so doing we can also above all give the railways a golden opportunity. I - and I myself have also produced a report on opening up international freight routes - am in favour of the railways being stronger competitors here. At the same time, I am however, on behalf of my group, also in favour of the transport policy, as postulated and laid down in the White Paper - I will say this once more in conclusion - being implemented quickly, in fact very quickly indeed, so that steps can be taken as soon as possible to avoid there being more accidents like the one in the Gotthard Tunnel.
Who could possibly be against the content of this motion for a resolution when, following the Mont Blanc tragedy, a tunnel has, once again, caused loss of life? Parliament will, most likely, vote in favour of the resolution. We will move down the agenda and things will continue as before, because calling for an integrated transport policy for the whole of the Alpine region in one resolution is not enough to ensure that it is actually implemented.
There must be a genuine rethink of transport policy at European level. There must be the political will to confront the road transport lobby and, above all, there must be investment to develop rail networks to meet the needs of everyone, not just to make profit. This would require a radical break with your policy of privatisation and of dismantling public services.
Furthermore, the organisation of goods transport is inseparable from the global economic system. The development, for example, of the zero stock system, which is highly profitable for private interests, is an aberration from the social point of view, because it is responsible, to a large extent, for clogging up the roads. Giving priority to private interests, therefore, is bound to conflict with the general interest. This motion for a resolution, for which we will be voting, will just be added to the long wish list that the European Parliament is continually producing.
Mr President, it seems to be fate. On the final day of the last part-session - 24 October 2001 - we were discussing the reopening of the Mont Blanc tunnel. There was a bit of an argument - some were in favour, such as yours truly, and some wanted to put back the date of this major event. Suddenly, into the middle of the debate came the news of the other incident in the St Gotthard tunnel, an unforeseen incident similar to that which had occurred in the Mont Blanc tunnel and which we had thought would now never be repeated.
Those in favour of opening the Mont Blanc tunnel to traffic immediately were once again advocating this line of action on health grounds, basing their argument particularly on a document produced by the operating company, which, pompously - and maybe rightly - stated that the Mont Blanc tunnel, rebuilt after the accident, is now the safest in the world.
I remember announcements, official pronouncements, so to speak, describing the St Gotthard tunnel as the most important tunnel certainly in Europe if not in the world. Now we know that a very run-of-the-mill accident was enough in the past, is enough now and will be enough in future to turn these megasafe tunnels into people traps, and the many victims always pay with their lives. It is difficult to apportion blame for these incidents; moreover, that is not for us to do. However, one statistic does need to be mentioned here, for it concerns something for which we and, in particular, the Commission are responsible. Indeed, considering that five times as many vehicles pass through the St Gotthard tunnel as usually run on all the other major routes through the Alps, we are faced with a transport policy error, and that is partly the fault of Europe, for most of the vehicles, particularly the heavy goods vehicles, are European.
I would therefore put two questions to the Commission. What has happened to the directive on harmonising the minimum safety requirements for road and rail tunnels? And I would ask the Commission, what has happened to the action plan for an integrated transport policy in the Alpine region? When the answers have been given to these two questions, we can proceed to the usual road versus rail argument.
Lastly, Mr President, I do not agree that heavy goods vehicles should be banned from using the tunnel. Road haulage contractors have a right of passage and a right to provide a service as well.
Mr President, the dramatic repercussions of the accident in the St Gotthard tunnel, especially after the equally tragic repercussions in the Mont Blanc and Val Thorens tunnels, have put the issue of tunnel safety right at the top of the agenda. We need to push ahead on two fronts at European level. First, we need enhanced specifications and, secondly, we need to support motorrail services through the Alps.
The Commission announced in the White Paper referred to by almost all the members that it intends to propose European regulations setting out minimum safety standards for tunnels. These standards will apply to technical equipment, traffic regulations, user information, training for staff operating the tunnels, for staff dealing with accidents when problems arise and for rescue services. It is a complicated endeavour which needs to take account of a plethora of different parameters, given the extent to which one tunnel differs from another in terms of geography, size and traffic density.
At present, the Commission is carrying out pre-preparatory work with the help of first-class experts, with a view to submitting a proposal to Parliament at the beginning of 2002. In the meantime, it also intends to convene a meeting of political and economic agencies operating in the Alps and the Pyrenees. Of course, even the best legislative proposals are no good unless they are adopted and applied. And as regards the safety of tunnels in particular, I should like to remind the House of other proposals which have yet to be adopted. I should like to remind the House of the proposal to introduce digital tachographs which allow the time spent on the road by lorry drivers to be controlled accurately and which several Member States have opposed. Or the Commission proposal on working conditions for lorry drivers, which Mr Swoboda has already referred to. Then there is the question of certifying professional drivers and the question of small lorries which constantly exceed the 90 kilometre limit and have become accidents waiting to happen on the majority of roads in most Member States.
The fire in this tunnel also illustrates the need for information for tunnel users. It is clear that, had users been informed, many could have escaped via the emergency exit or by getting out of their cars immediately. And, of course, this particular accident again raises the question of freight transport through the Alps. The absolute priority, in the medium term, is to provide rail links to alleviate freight transport with motorrail services as quickly as possible and this is one of the major priorities in the White Paper.
In the period between 1994 and 2000, the European Commission funded studies into the implementation of the new Lyon-Turin rail link. So far 60 million has been spent, about 50% of the total cost. This project, in which the Community is, to date, indisputably the biggest provider of funds, is one of 14 projects approved by the European Union Council in Essen in 1994 which, unfortunately, it will not be possible to complete before 2010.
The Brenner rail route also needs to be commissioned as quickly as possible, in accordance with the 1996 guidelines on the western European transport network. So what can be done in the short term following the problem created by the closure of the St Gotthard tunnel? Immediate use should be made of motorrail facilities in the Alps. This accident, and its dramatic repercussions, are yet another reason to make every possible effort to shift freight from the roads to the railways, a mode of transport which only accounts for 8% of the market in Europe, compared with 40% in the United States.
The European Commission has also taken new initiatives. In January 2001, it proposed that the Council sign the transport protocol annexed to the Alpine Convention on behalf of the European Commission, as a political message on restoring the balance of distribution between the various modes of transport. Because of difficulty in funding these projects, the White Paper proposes Community legislation laying down fairer pricing principles which take account of all the costs incurred for each mode of transport, together with safety costs.
To conclude, the Commission has taken or intends to take various specific measures in order to resolve the particular problems besetting the Pyrenees, the Alps and other sensitive areas. And I can assure you that it will make every effort to guarantee users the highest possible safety standards.
Thank you very much, Commissioner.
That concludes the joint debate.
The vote will take place at 6.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Massacre of 200 civilians in the Federal Republic of Nigeria
B5-0711/2001 by Baroness Nicholson of Winterbourne and Mr Van den Bos, on behalf of the ELDR Group, on the human rights situation in Nigeria;
B5-0712/2001 by Mr Belder, on behalf of the EDD Group, on the human rights situation in Nigeria;
B5-0713/2001 by Mr Bowis, Mrs Maij-Weggen and Mr Deva, on behalf of the PPE-DE Group, on the incidents of 22 October in the State of Benue, Central Nigeria;
B5-0720/2001 by Mr Swoboda and Mr Sauquillo Pérez del Arco, on behalf of the PSE Group, on the massacre of civilians in Nigeria;
B5-0726/2001 by Mrs Morgantini and others, on behalf of the GUE/NGL Group, on the human rights situation in Nigeria;
B5-0732/2001 by Mrs Maes, Mrs McKenna and Mr Rod, on behalf of the Verts/ALE Group, on the human rights situation in Nigeria;
B5-0735/2001 by Mrs Muscardini, on behalf of the UEN Group, on the incidents in the State of Benue, Nigeria.
In order to achieve world peace, it is essential for people of different creeds and races to respect each other and live together in peace. This is not the case in an increasing number of countries in the world, and that is an extremely worrying trend. Unfortunately, Nigeria is an alarming case in point. Precious little is left of the hopes which the democratically elected president had raised as successor of the corrupt military regime. Ethnic and religious feuds are now the order of the day across the country. Not a month goes by without blood being shed. The number of casualties is running into the hundreds and the situation is getting worse, not better. In that light, the balance sheet for October is shocking. There was fighting between Muslims and Christians in Jos and disturbances in Kano where, moreover, there has been a cholera outbreak. The government army carried out ethnic atrocities and massacres in the Middle Belt. The government itself was shrouded in silence. Only after two weeks did President Obasanjo announce that a special committee would investigate the murders. The billion-dollar question is whether the president is actually up to the task of running this country which is extremely difficult to govern. Apparently, his position is not strong enough in order to keep the country united and allow the different nations to live together peacefully. It is frightening. Just now when we are nearly free of the Taliban, we are lumbered with regions such as the north of Nigeria, where the shari' ah is introduced. Autonomy for those regions should not go as far as observing their own rules that are diametrically opposed to national legislation and that suppress the population and women, in particular. To sentence a pregnant woman to capital punishment for having intercourse before marriage is barbaric. My question to the Commission is: What can the European Union do? In any event, the dialogue with Nigeria will need to be intensified. However, Europe' s hands are tied if the president and the government themselves lack the courage to act and to do everything in their power to allow the Nigerians to live together in peace.
Mr President, two years ago, following fair elections in the multi-cultural and multi-ethnic state of Nigeria, the military dictatorship was replaced by a parliamentary democracy. However, veteran President Olusugun Obasanjo is increasingly facing the difficult challenge of keeping riots under control between northern Muslims and Christian southerners, not infrequently culminating in gruesome blood baths.
For example, we were recently alarmed once again by a dubious military reprisal in the federal state of Benue. I notice with some discomposure that the army seems to be taking the law into its own hands in various cases. It is understandable that the Tivs, associated with the South, are very suspicious of the fact that the army was siding with the northern-oriented Jukuns, the population group to which the current Defence Minister belongs. It is of the utmost importance for the military forces to act within the constitutional mandate and ensure the safety of all citizens.
Increasing tension in the Middle Belt has at the same time illustrated my growing concern for the ever-widening chasm between religions that is fanning out towards the middle and south of the country. In a personal meeting with his American opposite number, President Bush less than two weeks ago, President Obasanja reassured President Bush once again of his support for the International Coalition against terrorism. On that same fateful Friday, 2 November, however, as the representative of the thirteenth federal state incorporating Islamic penal law, he was also faced with implementing the decree in Kaduna to introduce Islamic penal law, the shari'ah. This will do nothing to promote the peaceful coexistence of Muslims and the large Christian minority in that state.
Finally, I should like to express my emphatic support for the attempts by the Nigerian President and parliament to look into, and tackle, the causes of the continuing ethnic and religious conflicts, to which, inter alia, Paragraph 4 of the resolution refers. I would ask the Council and Commission to contribute according to their means.
Mr President, those of us who were in Abuja and Kano last year for the ACP meeting welcomed President Obasanjo's move from military dictatorship to democracy. We were also aware of the simmering tension in the country, particularly in the north, with outbreaks of violence. Sharia law has been a potent symbol of the cause of that tension, demanded by some Muslims, feared by most Christians and other faiths; partly the result of northern Nigeria not benefiting from independence and oil as the south has done, and a resentment of corruption that they see as chronic in the country. Thousands have died as a result of violence, especially in Kaduna and many Christian homes, churches and businesses have been destroyed.
The Zanfara state government has given local vigilante groups the power to implement Sharia law. In reply seventeen southern states have demanded the right to set up their own police forces. Northerners are leaving Lagos after riots that have led to deaths. In the north, journalists in Kano are threatened with Sharia law if they represent it in a negative way.
Now we see in Benue and Taraba in east and central Nigeria tribal, not religious, wars. The Jukun and Tiv disputes are about land and ancient rivalries, not about religion. Nineteen soldiers who were trying to keep the peace were abducted and murdered. Then we saw the awful reprisals in which Zakibian, a town of 20 000 people, was destroyed and over 200 people killed.
Of course we welcome President Obasanjo's announcement of an inquiry. Ethnic and religious violence must be stopped in Nigeria. There must be equality before the law and not fear and violence. Corruption from whatever source must be rooted out. The European Union must support this. It must also provide humanitarian support for Nigeria, where over 200 people have died of cholera in the last few weeks, and help the people who have been displaced as a result of this violence.
Mr President, ladies and gentlemen, the events in and around Afghanistan have obscured our view of trouble spots in other parts of the world, for example in Nigeria.
The European Union should not, however, be indifferent to what is happening in this the most populous country in Africa. At the beginning of this year, the President of Nigeria, President Obasanjo, declared that 2001 would be the year in which the Nigerian people would reap the rewards of the transition to democracy. We supported this statement when we met at that time in Abuja in the ACP-EU Joint Parliamentary Assembly. The trust has, however, suddenly turned to deep concern. A split in the ruling party in Nigeria, the absence of economic improvements and the persistence of poor living conditions have made people increasingly willing to resort to violence, thus creating a breeding ground for political extremists.
To keep them in check, President Obasanjo felt it necessary to deploy soldiers in seven Nigerian states. Since then more than 3 000 people are said to have been killed and there is renewed fear that the military might return to power. The introduction and application of Sharia law in an increasing number of states has heightened religious and ethnic tensions. Violent criminals often go unpunished.
The President and all of the forces of democracy in Nigeria are called upon to take determined action against violent criminals using the legal means at their disposal, to secure respect for universal human rights and to hurry through economic reforms which will benefit all parts of the country, if there is to be an end to this misery.
We expect the Commission to monitor this process actively and to do everything within its power to ensure that this trouble spot in Africa once again becomes a place of democracy.
Mr President, I am sure that, like me, when you call for a debate on the Democratic Republic of Nigeria, you know we are actually talking about a corrupt military oligarchy in an African country to which we give our support. Nigeria is proof, Mr President, that the wealth and value of a nation are often measured according to the priority that it gives to human rights, and especially to women, children and workers.
Nigeria is the most densely populated country in Africa, which means that it has vast human resources. It also has mineral resources and a high oil production that should protect its population from poverty. Furthermore, its huge diversity could provide real dynamism. And yet, for decades, a climate of violence towards democrats has been allowed to flourish there and Nigeria' s rulers have never truly sought to punish the extra-judicial murders and violence.
By not taking any preventive action, the military powers have allowed a climate of latent ethnic conflict to evolve and one of these conflicts, in the East of the country, pitting the Tivs and the Jukuns against one another, has just led to the deaths of 200 civilians, who were massacred by soldiers. The most shocking aspect, Mr President, Commissioner, is that the State authorities are trying to play down this event by explaining that the soldiers involved in the massacre were reacting to the murder of some of their fellow militiamen.
In my view, we must, as we confirmed at the ACP summit on 1 November, force countries that legitimately claim to be our partners in dialogue, that we choose as partners and that request financial support from us, to comply with commonly accepted rules and with international conventions. With regard to Nigeria, this would involve fighting the implementation of the Islamic sharia - a woman was allowed to be stoned in front of television cameras a few weeks ago and not a single country reacted. At the same time, a climate of Islamophobia is developing, with mosques being burned down, and this too is met with widespread indifference.
Lastly, an independent inquiry must now be opened into the murders that took place in November 1999 and in October 2001. We should be aware that our colleagues in the Nigerian parliament have called these massacres examples of 'ethnic cleansing' . I wish to end by saying that I have often called in this House for the debts of third world countries to be cancelled, but this debt cancellation must be conditional, Mr President, on these countries truly respecting human rights, workers' rights and the rights of children and women. We must no longer accept these countries calling themselves democratic and signing conventions, which they then fail to observe.
Mr President, between 22 and 24 October last, Nigerian soldiers raged among the people of Benue state. Over 200 civilians were killed in this massacre and houses and market stalls were burned down.
There must be a swift, impartial, effective inquiry into these massacres. The Nigerian Federal government must guarantee full respect for the Constitution and the rule of law without delay. It is not doing so, despite the hopes placed in it. The Nigerian army is incapable of restoring law and order; moreover, this is not its role. Only a police force which respects human rights would be able to rebuild trust between the different communities. It is the duty of the European Parliament to condemn these massacres, which come on top of religious intolerance and miscarriages of justice. The way the sharia is currently being wrongly applied in Nigeria is a violation of fundamental human rights, especially the rights of women. Neither European Union nor United Nations resolutions have acknowledged the escalation of the ethnic conflicts in Nigeria. There is an urgent need for a humanitarian aid system to be established for displaced persons and refugees. Lastly, the European Union should implement the procedure laid down by Article 96 of the Cotonou Agreement.
Mr President, the murder of hundreds of members of the Benue community and the stoning of the pregnant woman in northern Nigeria highlight the desperate situation this country is in. The European Commission is monitoring the situation within the framework of its powers and capabilities. In May 2001, the Commission issued a common position making provision for political dialogue with Nigeria to be strengthened. This common position is based on human rights and missions headed by European Union diplomats have been in contact with the Nigerian government. One mission was concerned with the economic situation and the other with human rights and the problem of human rights and the need for the government to intervene and take action have been highlighted.
The government has acknowledged the problems and stressed that it intends to continue its efforts along these lines but I believe that parliament has also set limits on the potential for this particular government to intervene.
There are two points in the motions on which I should like to comment briefly. The first is the education of the security forces in the human rights sector. This is a new sector for the Community, which has come under military cooperation in the past. However, the Community is currently supporting this sort of programme in Algeria, Guatemala, the Ukraine and the Palestinian territories. The Commission is re-examining the potential for intervention in West Africa, Liberia and the Ivory Coast and, as far as Nigeria is concerned, the United Kingdom, France and the United States are involved in similar activities. The Commission is monitoring the problems within the specific framework of human rights, but it cannot intervene in the education of security forces for human rights unless the Nigerian government asks it to do so.
As far as humanitarian aid is concerned, the European Commission is intervening wherever the national or local authorities are unable to deal with natural or man-made disasters, but only in countries which have asked for help from abroad. So far, Nigeria has not asked for any help. The local authorities are more or less coping with the problems arising mainly as the result of movements of the population within the country, but I must stress, as has already been said, that Nigeria's problems are of a seriously structural nature. Short-term development aid is not enough to cope with them. However, the Commission thinks it is important to monitor recent developments directly on the ground, which is why it is planning to despatch ECHO delegates to Nigeria to record the dangers already referred to.
Thank you very much Commissioner.
The joint debate is closed.
The vote will take place at 6.30 p.m.
Íatural disasters
The next item is the joint debate on the following motions for resolutions:
Effects of hurricane "Michelle" in Nicaragua, Cuba and Honduras - B5-0714/2001, tabled by Mr Salafranca Sánchez-Neyra, Mr García-Margallo y Marfil and Mr Van Velzen, on behalf of the PPE-DE Group, on the effects of hurricane "Michelle";
B5-0721/2001, tabled by Mr Kreissl-Dörfler and others, on behalf of the PSE Group, on the effects of hurricane "Michelle" on Central America and Cuba;
B5-0727/2001, tabled by Mr Di Lello Finuoli and others, on behalf of the GUE/NGL Group, on the effects of hurricane "Michelle" on Cuba, Nicaragua and Honduras;
B5-0733/2001, tabled by Mrs Muscardini, on behalf of the UEN Group, on the effects of hurricane "Michelle", in early November 2001, and the floods in Algeria;
B5-0738/2001, tabled by Mrs Frassoni and others, on behalf of the Verts/ALE Group, on the effects of hurricane "Michelle" in Cuba;
Floods in Algeria
B5-0715/2001, tabled by Mr Salafranca Sánchez-Neyra and others, on behalf of the PPE-DE Group, on the floods in Algeria;
B5-0722/2001, tabled by Mr Obiols i Germà and others, on behalf of the PSE Group, on the floods in Algeria;
B5-0728/2001, tabled by Mr Wurtz, on behalf of the GUE/NGL Group, on the severity of the floods in Algeria;
B5-0731/2001, tabled by Mrs Boumediene-Thiery and others, on behalf of the Verts/ALE Group, on the severity of the floods in Algeria;
B5-0737/2001, tabled by Mrs Muscardini, on behalf of the UEN Group, on the floods in Algeria.
Effects of hurricane "Michelle" in Nicaragua, Cuba and Honduras
Mr President, before beginning my two minutes of speaking time, and as a point of order, I would like to point out to the Presidency that there is an error in the transcribed text.
In paragraph four of the Resolution there is a phrase missing, literally 'which should be compatible with European Union doctrine on cooperation, respect for human rights and democracy' . This was the text agreed by all of the groups according to a document given to the Presidency by the spokesperson for international relations from the Group of the Greens/European Free Alliance.
And now, Mr President, I would like to begin my allotted intervention by pointing out that this resolution aims to tackle the problem of the devastation caused by hurricane Michelle, which has particularly affected three countries: Honduras, Nicaragua and Cuba. The effects of this disaster are exacerbated by the fact that the three countries in question have levels of poverty that I personally would call extreme.
Given that a simple reference was made in the resolution to our recent visit to Nicaragua, in order to provide illustrative evidence of the situation in this country, I would like to point out that Nicaragua is currently the poorest country in Continental America. Fifty per cent of Nicaraguans live in conditions of poverty and 17% in conditions of extreme poverty - to be poor in Nicaragua means living on USD 1 per month.
In macroeconomic terms, Nicaragua has foreign debt of USD 6 500 million, exports less than a third of what it imports and the country balances its payments and survives, ultimately, thanks to international aid and emigrants' remittances, particularly from the United States and Costa Rica.
With regard to the situation in Cuba, on another delegation visit, I think we all will agree that the situation of that country is extremely gloomy. Cuba is currently surviving mostly thanks to emigrants' remittances and, secondly, tourism, which represent more than all other Cuban exports put together.
This being the case, what the resolution is aiming to achieve is, first and foremost, to show solidarity with the communities affected and with the human victims of the consequences of this hurricane.
Secondly, and I would like the Commissioner to take special note of this, I would like to express Parliament' s satisfaction with the actions of the Humanitarian Aid Office.
Thirdly, I would ask that, in the case of Honduras and Nicaragua, estimated damages be considered within the framework of the Regional Programme for the Reconstruction of Central America.
Given that we are talking about Nicaragua, there is an amendment tabled by the Socialist Group, and I would like to address the rapporteur here, which says that, as there have been misappropriations of funds - and we are referring to European funds here - certain action has to be taken. I personally took the trouble to call the Commission delegation in Nicaragua. I have a fax here in which they tell me that in no case has there been any proof, nor has there been any investigation into these funds, therefore it cannot be confirmed that there have been misappropriations.
During the recent visit we discovered that these accusations had occurred at the same time as an election campaign, but there was no judicial decision in this respect. For this reason, it seems extremely reckless to me to make statements on this subject.
Mr President, with regard to Cuba, the phrase we have added can be interpreted by the various political parties as they see fit. But when we say that we want a cooperation agreement to be reached in line with European doctrine, we mean to agree with what was stated in the Newens report and in the common position; that we will only reach a cooperation agreement when the Cuban regime makes significant progress in the improvement of respect for human rights and progresses towards a pluralist democracy. This is the doctrine of the European Union, which is implicitly expressed in this resolution.
Mr García-Margallo y Marfil, we did not take into account the time taken up by your introduction so you have indeed spoken for three and a half minutes. However, what you were saying was interesting. There is no need to worry at all.
I would just like to say that, three years after hurricane Mitch, Central America is once again being struck by the fresh tragedy of hurricane Michelle. We must not forget that, since then, it has suffered an earthquake, drought and famine. However, despite these disasters, democracy is slowly being established in these countries once again, and the European delegation, of which I am a member, which has just been to Guatemala, Honduras and Nicaragua, is unanimously agreed on this point. The proper running of the elections which have just taken place in Nicaragua is also evidence of this. Therefore, I feel that we can be proud of the decisive role played by the European Union action in the development of democracy in these countries. That is why I call for two measures: firstly, to increase the funds appropriated to the Programme for the Reconstruction of Central America, which currently amounts to EUR 250 million for the 1999-2002 period, since the latest disasters were not taken into consideration; and secondly, to review the European Union' s outdated position on Cuba. Also totally devastated by the latest hurricane, the worst it has suffered for 50 years, Cuba is currently the only country in Central America which has not signed a cooperation agreement with the European Union, and its only hope in these times of trouble is humanitarian, emergency aid.
I could smile and tell you, with regard to Cuba, not to be more Catholic than the Pope, in the knowledge that he had no difficulty in identifying the right choice, but the appalling situation of this countries prevents me from smiling. Rather, I will warn you not to focus on the wrong enemy. The enemy is no longer communism: it is terrorism and terrorism thrives on destitution; democracy cannot be built on famine. Cuba is an important, or rather essential part of the process of bringing integration and peace to Central America which is currently in progress.
Therefore, I urge the Council to instruct the Commission to reopen democratic cooperation negotiations with Cuba, insisting on total respect for European democratic values, which will not accept two different sets of values.
Mr President, it is quite sad that when we have these afternoons debating topical and urgent subjects of major importance, we almost always have to ask again for aid for catastrophes affecting the world' s poorest countries.
Both the delegation which, as Mr García Margallo said, visited Cuba and El Salvador, and the previous delegation that went to Honduras and Nicaragua, were able to see first hand the situation in which these countries find themselves, which, it must be said, is gloomy. Nobody would say, however, that the situation in Cuba is gloomy; of course there are many problems that Cuba has to resolve, but these are nothing to be gloomy about, as anyone who has travelled to Cuba will tell you.
In any case, Mr President, I think we have to congratulate the European Commission for their speedy reaction to this catastrophe. We also have to acknowledge the fact that in Cuba there have not been so many victims thanks to the very quick reaction and very good organisation of the public authorities serving both the general public and tourists. Several Spanish tourists said on TV that they had been looked after very well during this situation of emergency.
I was very happy that the last phrase from paragraph 4 had been removed, which is a last minute amendment. For the fact that there should be a common position that prevents there being a normal relationship with Cuba, as there is with other countries, is regretted by non-governmental organisations, the church, representatives of the European Union, and even dissidents.
It is quite a sad matter for the European Union that Cuba is the only country in Latin America with which there is no cooperation agreement.
We are aware that when a resolution such as this one is approved in this House, it has to be done by a majority. If it is true that there was agreement on that phrase being included, then it should be; but, naturally, it is regrettable that there is no cooperation agreement with Cuba, because what is required from this country should be the same as for all the others.
Yesterday we debated this issue and we saw that neither Turkey nor Morocco nor a large number of countries in Latin America have been asked to implement measures before an agreement can be reached. We have only asked this of Cuba. This is the difference, and it was made clear in this House, Mr President. For this reason, if the phrase has to be included, then include it, but it is regrettable that it is only Cuba which is required to fulfil these conditions.
Mr President, Commissioner, on behalf of the Group of the Greens/European Free Alliance, I too would like to express our solidarity with the people of Honduras, Nicaragua and Cuba, whose countries have been tragically devastated by the effects of hurricane Michelle. Along with Iris, on 8 October, and Mitch, which we have not forgotten, this hurricane is one of a long list of natural disasters which regularly affect areas which are already suffering, adding tragedy to poverty. These disasters, termed natural disasters, are a further reminder that climate change and non-sustainable development exacerbate the already substantial devastation and will continue to do so in the future.
Although the European Union is to be congratulated on the aid it is sending to Honduras and Nicaragua, it must be noted that Cuba is totally excluded from this demonstration of solidarity. Cuba, which has suffered its worst disaster in 50 years, is unable to receive our help, for it is the only country in Latin and Central America which does not have a cooperation agreement with the European Union. This situation is no longer appropriate: it is our duty to restate the need for a cooperation agreement focusing on environmentally sustainable development to be signed with Cuba without delay, and to review the European Union' s position.
We advocate equal treatment for all countries, and Cuba is certainly not benefiting from the same treatment as other countries. Moreover, the American embargo on relations with the island is preventing it from buying the food and medical supplies so desperately needed by the people of Cuba. The pharmacies are empty and there is a shortage of everything in the hospitals. We cannot tolerate a situation which deprives an entire people of the aid received by neighbouring countries which have suffered the same disasters. In order to change this, we must also support the call for the embargo against Cuba to be lifted.
Mr President, our initial reaction is to express our sincere condolences to the families of the victims and their countrymen, but we must also immediately re-state our commitment to show solidarity with the affected countries, taking care that this solidarity is shown through immediate, generous and effective action.
The principal role was initially taken by our own European Community Humanitarian Office (ECHO) and it appears that the Commission acted with the necessary speed by means of this office. But the action of the European Union should not stop at this point and we should make a significant contribution to the reconstruction of everything which has been destroyed or damaged by Hurricane Michelle.
A large proportion of our efforts will be included within the Reconstruction Plan for Central America and within the framework of the Union' s agreements with Honduras and with Nicaragua. This is where we fall down, due to the pitiful lack of a similar agreement with the Republic of Cuba. This is something that we are continually denouncing here in this House. It makes no sense that Cuba, for whom, amongst other things, the Member States of the European Union include their main economic, commercial and tourism partners, should be the only country in Latin America with which the European Union has not signed a cooperation agreement. For this reason, at the present time, the European Union is restricted to acting almost exclusively within the field of humanitarian and emergency aid.
We in this House would ask the Commission to show a high degree of flexibility when considering the suitability of projects which, in addition to this type of aid, also contribute to surmounting the damage and helping with the reconstruction of those sectors that have been most affected on the island by the effects of the hurricane.
It is vital that we revise the European Union' s common position on Cuba, which today is obsolete and even counterproductive, with a view to achieving the objectives that should have been pursued in 1996 when it was established, that is to say, the progress and prosperity of the Cuban people. I would also have preferred that the paragraph added by the Group of the European People' s Party (Christian Democrats) and European Democrats had requested the same from Cuba as is requested from other countries with which the European Union cooperates. In any case, I do not think that the situation in Cuba is as gloomy as those who are determined to criticise that country would have us believe.
Mr President, we hope that the dialogue, without preconditions and without the exclusion of any particular subject from the agenda, that appears to have been re-initiated with the meeting this Monday in New York between the President of the Council and the Cuban Chancellor, will soon bear fruit and led to the signing of a cooperation treaty that will benefit Cuba and that will allow the European Union to act under normal conditions, with a greater degree of efficiency and with more influence in their relations with this country.
Floods in Algeria
Mr President, Algeria has been a troubled country for many years. Its reputation and image abroad has been damaged by the violence, massacres and abuses of human rights there, but that is nothing compared with the pain and suffering of its people at home. One million people died in the fight for independence and another 100 000 have died in the current power struggles between Islamic militants and the military and among the minority Berber community seeking political and cultural recognition.
Now in this country, four fifths of which - ironically - is Saharan desert, we have the catastrophe of flooding in Algiers with the death toll in flash floods rising towards 1 000 as the grim task of sifting through the mud and the rubble goes on. It is not the first such calamity. In 1994, 30 000 people were made homeless in the Tindouf area, but the difference is that on that occasion seven lives were lost, while this time 693 people have already died and over 300 people are missing, with some 20 000 people thought to be homeless.
The urgency now is for the European Union to play its part in providing humanitarian aid. There is a clear need for shelter, for food, for medical supplies and I certainly welcome the EUR 750 000 which has been given for this purpose under the ECHO fund, and indeed the promised EUR 225 million from the European Investment Bank for drinking water supply lines.
There is also a need for adequate heavy equipment to deal with situations like this and even picks and shovels seem to be in short supply. Certainly no sniffer dogs appear to be available. Given Algeria's position in an earthquake area it would certainly be prudent to have such things available for the future. I would like to hear from the Commission what proposals it has to deal with this. There is also the need to look at the policy of sealing the floodwater drains against terrorist activities, which in this case has clearly exacerbated the situation.
Mr President, we are aghast at the large numbers who have fallen victim to these disastrous floods and I believe that it is the duty of the European Union, of the individual Member States and of the Commission to do all that we can now to give assistance to those affected and help them through this difficult time. Even though Algeria is further south than our homelands, we know that it can be cold and very wet in winter. That is why aid is absolutely essential and everything that can be done to reduce the suffering must be done, and it must be done unconditionally. This does not mean that we will not hope that something good will nevertheless come out of this terrible catastrophe and out of our provision of aid, namely that Algeria will find a way to really step up the necessary dialogue with those who want peace and freedom in that country. The sacrifices which have been made in Algeria, not only during the war against their colonial masters but also in recent years and months, are horrendous. The acts are horrendous, and it is high time that the government and the president of this country found a way out of the crisis.
Expectations were high when Bouteflika was elected President, but there have also been many disappointments in recent months: disappointment that more is said than done; disappointment that the people are addressed ex cathedra and not consulted. The tragic events in Kabylia - a commission in Algeria itself investigated them and uncovered their causes, amongst other things - should be reason enough to change the dynamics of communication and political relations in Algeria. In the case of the unrest in Kabylia - which, of course, then spread to the whole country or to wide areas of it - it was simply not true that it was started by a handful of anarchists and others who were following foreign orders: the Algerian commission itself established that it was above all the inappropriate behaviour of the security forces which was responsible. That is why the tragic events of the last few days should also be seen as an opportunity in Algeria to try to pursue a different policy, a policy which consists of offering the people more opportunities and more chances, including economic and social ones.
Mr President, as Mr Swoboda stated, Algeria has already seen a great deal of suffering with the continual deaths in the country, more often than not of innocent people, and also with the poverty that is devastating part of the population. Therefore, this catastrophe has only made this situation worse, with more than 600 victims, as has been stated, and with more than 20 000 people who have lost any standard of living they may have had.
Also, in this case, the resolution congratulates the European Commission on its speedy reaction, but special emergency aid will probably be necessary.
It is true that the European Parliament colegislates the budget with the Council, and, therefore, the result is what we achieve together, I know, but I am filled with sorrow - especially on these afternoons when we have to talk about so many catastrophes - that there is no sufficient budget heading that can be used in such cases, because we always find ourselves having to beg for, or to transfer some money from elsewhere to deal with these tragedies.
In the specific case of the resolution, the European Commission has also been asked if it could send experts and technicians to help evaluate the damage and find a way to rebuild what has been destroyed.
I know that we ask a great deal of the European Commission, but it is also true to say that the European Parliament is very sensitive to the situation in countries in Central America - as stated previously - as it is with countries in the Mediterranean.
We have to ask - and ask ourselves - as was stated the other day in the Committee on Development and Cooperation when talking about the reconstruction of Afghanistan (after having first destroyed it), that that reconstruction should not be the cause of a reduction in the funds available for Mediterranean countries, countries in Latin America and Africa, who also really have great need of them.
Mr President, I would like to start by expressing my full solidarity and the solidarity of my group with the people of Algeria, which has once again been struck by a huge disaster. We who support the Algerian people, particularly in their fight for independence, are shocked by the tragic consequences of the floods in that country.
Material and, above all, human loss are jeopardising the country' s development and preserving its excessive structural and political shortcomings.
This disaster reveals once again the incompetence of the Algerian government: the way it builds houses and roads in flood plains and decides to block drains allegedly for safety reasons is proof of the utter irresponsibility of its leaders, and this is on top of the corruption and misuse of funds.
The government has failed in its primary mission of serving the general interests of the people. It has done nothing to meet the needs of the people or ensure their safety. Therefore, we must call upon the Algerian authorities to make good their past mistakes. This situation must on no account be allowed to occur again either in Algeria or elsewhere. We must no longer allow citizens' lives to be endangered by irresponsible, self-interested or reprehensible behaviour.
Mr President, some people may wonder why we are devoting time to discussing flooding - even flooding on this scale - in Algeria. In fact a debate is currently raging about this idea of concern. Recently, at a large meeting in Nuremberg, a leading German Orientalist complained that in parts of the Islamic world people were not concerned enough about the atrocious events in New York. At the time I replied that we too have shown very little concern about Chechnya, where over 100 000 people have been murdered, or Iraq, where over 100 000 people, mainly children, have starved to death. In fact there is a kind of partial culture of concern which is divided along cultural and geographical lines.
That is why we need to ensure that we also have compassion for our Muslim and Arab partners when they are hit by catastrophes of this kind, so that terrorists cannot - and after all this was the aim of 11 September - play off one civilisation against another and actually orchestrate the 'clash of civilisations'. The dead in Algeria are also our dead. The homeless in Algeria are also our homeless. If we speak of a global village in economic terms then we must also speak of a global village of compassion and solidarity.
That is why, where our partners in the Mediterranean, in the Arab world, are concerned, who are on our doorstep and with whom we need to work more closely than ever, it is the European Union's duty to provide substantial humanitarian aid, and also to ensure that Algeria is put in a position where it is more capable than it has been in the past of helping itself. Helping people to help themselves must be our overriding aim, but of course our aim now must also be to provide the victims of this disaster with direct practical help, not only by giving them money, not only by writing them a big cheque, but also by making it clear to them that what happens to them is something which we Europeans are deeply concerned about, something which matters to us as much as what happens to ourselves.
Mr President, I should like to thank the Members of Parliament for their kind remarks concerning ECHO and I shall convey these congratulations to Mr Nielson, the Commissioner responsible.
Firstly, as far as Hurricane Michelle is concerned, the Commission has been closely monitoring its effects in Central America in the Caribbean area since the beginning of the crisis, in cooperation with our experts and partners in this field. Michelle started on 29 October as a tropical storm off the northern coast of Nicaragua and Honduras, where it caused severe floods. The communication systems proved their efficiency as they were the only working systems that allowed for a quick evaluation in areas of difficult access such as Moskita. On 1 November, ECHO started discussions with the NGOs present in the field to establish emergency systems, particularly in the Moskita region in Honduras and Nicaragua - the areas worst hit.
On 4 November, Michelle became a hurricane that crossed Cuba and touched Jamaica. Fortunately, the local authorities had undertaken timely evacuation measures. ECHO services decided on funding once an initial evaluation of the hurricane damage had been carried out in Cuba.
This decision to allocate EUR 1 050 000, should be approved by the end of this week and will cover the Moskita region in Honduras and Nicaragua, Cuba and Jamaica. The decision will mainly involve the evacuation of people in danger, food aid for Honduras, the provision of temporary shelter in Jamaica and the distribution of water, sanitation and health packages in all countries.
Members of this House have raised two main issues. One concerns Nicaragua. I should like to assure you that all the distributed funds are regularly monitored and no irregularities have been detected so far. That was the assessment of the Parliament delegation that visited Nicaragua.
The second comment concerned Cuba. Some people wanted a revision of the EU Common Position on Cuba, announced on 25 June 2001. But it kept being said Cuba had not been given any humanitarian aid until now. In fact Cuba has benefited from around EUR 125 million in aid since 1993, largely in the humanitarian field, as well as the food security programme and some budget line assistance. But for the time being, the line followed by the Commission is as proposed in the latest European Union Common Position which I have already referred to.
As far as Algeria is concerned, the situation in the country is very complex. There are many different kinds of problems, but I will only refer to the problem of the flooding last weekend.
The European Commission has followed the situation with great attention and concern. President Prodi sent a message to President Bouteflika to express the solidarity of the European Union with the Algerian flood victims. Therefore the Commission, through its humanitarian aid office, has moved quickly in response to the floods.
A decision to allocate EUR 758 800 of humanitarian aid has been taken under the primary emergency procedure to help meet the urgent needs of the victims. The funds are already being used for a range of support measures including temporary shelter, beds, clothing and blankets, water, sanitation and medical assistance. Humanitarian operations funded under this decision will be implemented by the International Federation of Red Cross and Red Crescent Societies and by two NGOs - Médicins du Monde and Médicins sans Frontières.
With those decisions on Hurricane Michelle and the Algerian floods, the Commission underlines its determination to address the needs of victims of humanitarian disasters whenever they occur.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place at 6.30 p.m.
Trade in small arms
The next item is the joint debate on the following motions for resolutions:
B5-0723/2001, tabled by Mr Swoboda, on behalf of the PSE Group, on small arms;
B5-0729/2001, tabled by Mrs Morgantini and Mr Brie, on behalf of the GUE/NGL Group, on controlling international arms transfers and arms brokering;
B5-0730/2001, tabled by Mrs Maes, Mrs McKenna and Mrs Schroedter, on behalf of the Verts/ALE Group, on controlling international arms transfers and arms brokering.
Commissioner, Mr President, just as certain small-scale conflicts receive poor media coverage, so certain categories of what are known as light weapons could be said to receive poor legislative and financial coverage. I mean that the legislation regulating them is insufficient and that they are cheap to buy. Why are we surprised, then, when it is this type of arms which keep these forgotten conflicts alive? Yet the number of victims alone should concern us, if it were not concealed by the effects of poverty.
However, evidence that the world does have a conscience has emerged in the shape of the United Nations Programme of Action aimed at containing and controlling the transfers, or rather the trafficking of these light weapons which are responsible for extensive loss of human life. In the light of the current international situation, with the armed alliance in Afghanistan and the international fight against terrorism, there is even greater need for the Union to join and support this resolute, pioneering UN measure.
The European Union' s military policy must be more than just defence measures controlled by senior military staff. It must, in essence, be based on the prevention and control of the arms trade by an arsenal of binding laws covering all areas of this industry. Our legislation must target arms brokering and export and detention licences, as well as extradition and police cooperation procedures, and national legislation governing these issues must be harmonised.
Instead of attempting to intervene in blazing conflicts, would it not be better to defuse them before they ignite? The Union' s legislative structure would allow us to do this at the stage when we are still preparing for military action. Europe must seize the opportunity afforded here.
Mr President, we are quite properly concerned about the spread of small arms and light weapons, particularly the illegal traffick in, and uncontrolled circulation of, these weapons. I am not sure why Parliament has decided to bring forward an urgent resolution at this time, unless it wants to contribute something useful in the context of the current international crisis, the continuing threat posed by weapons held by terrorists or the consequences of the large accumulation of weapons in Taliban hands in Afghanistan. There is some passing reference to these matters in the motion for a resolution which contains many useful elements.
For many years I have worked to overcome the problem of anti-personnel landmines but I have always sought to focus attention on the real culprits who use such weapons indiscriminately and irresponsibly. Usually these were armed rebel groups in developing countries with no concern for human life and they had been supplied by non-western countries.
It is important, therefore, that when considering the matter of small arms we should take care not to become over-obsessed with our own authorities or industry: these are the easy targets. Instead, we should focus on terrorist groups and other criminal elements that are sitting on stockpiles of weapons or continuing to obtain them from various sources. It is scandalous, for example, that there has been toleration for so long of large stockpiles of weapons held by terrorist organisations such as the IRA in one EU Member State, in order that it may threaten or carry out attacks in another.
In relation to Afghanistan it is to be hoped that a legitimate government with democratic aspirations will be established there very soon, anxious to engage positively in the real world and begin the development of a sustainable economy and a better life for all its people. There must also be efforts to remove weapons in Taliban hands and integrate ex-combatants back into some sort of mainstream society. I am not referring to terrorists there.
Much has been achieved. Our focus for the future in relation to small arms should be on identifying and destroying stocks of weapons held by insurgents, terrorists and criminals and cutting off their sources of supply. This is the area on which we should be concentrating our efforts over the coming months and years.
Mr President, nearly ten years ago, in the early 1990s, I travelled through the Khyber Pass, a trip I can strongly recommend to all colleagues - though perhaps not at this moment. At the top there is a small village where you can buy food, water and "souvenirs". The "souvenirs" are drugs, home-made Kalashnikovs and home-made surface-to-air rocket launchers. With the money I had on me I calculated that I could buy ten Kalashnikovs or three rocket launchers. The only problem was how to get them home through customs, so I did not buy them!
Coming forward to 10 October this year, at the United Nations in New York there was a speech by the American Assistant Secretary for Arms Control. He used wonderful sounding sentences, such as "we must redouble our non-proliferation and arms control efforts", "the entire globe faces a security challenge!" But he had no proposals at all for controlling small arms. Why? Because the extremely powerful and wealthy organisation called The National Rifle Association - the NRA - helped to elect the present administration, which will therefore not stand up to the Association.
With the events of 11 September and the high murder rate inside the United States of America, I wonder just what it will take for America to cooperate with the rest of the world on this problem. My Group supports the motion because it is a small step in the right direction.
- (PT) Mr President, Commissioner, ladies and gentlemen, this problem - the trade and trafficking in small arms - is one of the most serious problems facing the world today.
The first observation I wish to make is that this expression 'small arms' is misleading, because small arms include heavy machine guns, rocket launchers, grenade throwers and mortars of less than 100 millimetres. We are talking about devastating weaponry.
To quote the Secretary-General of the United Nations, Kofi Annan, speaking at the Conference held in July, we must be fully aware of the terrible effects of the current trade in these arms. It is estimated that there are some 500 million arms in circulation in the world today and that, every day, these arms kill on average more than one thousand people.
This is, therefore, an issue to which States must pay serious attention. It is an area in which the fine line between seriousness and hypocrisy can be most clearly traced. For many years I have called for the issues of the arms industry and trade to be the business of States alone. Applying the market economy to this area can only have disastrous consequences, and instead of complaining about the trafficking and dealing in arms, we should be adopting stricter measures on the state control of the production and trade in these arms.
Unfortunately, however, governments themselves are not always entirely blameless. Currently, in Portugal, a campaign is running, launched by Catholic missionary organisations and supported by the Portuguese section of Amnesty International, to draw attention to this scourge. And why missionaries, you might ask? Because missionaries are, particularly in Africa, those who have most frequent contact with the appalling consequences of this situation.
Unfortunately, my country - it is not only France, the United Kingdom and other often-mentioned European Union countries - is not entirely free of blame in this matter. According to figures that have been released, in 1998, the year in which the European Union code of conduct was signed, Portugal sold around EUR 9 million' s worth of arms to countries that it should feel unable to do so, such as Angola, Algeria, Colombia, Israel, Jordan, Kuwait, Sri Lanka and Turkey. Portugal also sold around EUR 5 million' s worth of arms to a further eleven countries that should, at the very least, be under strict observation.
We support the resolution that has been tabled. This is a matter on which some progress has been made, but more energetic steps must be taken. Above all, the European Union must set an example in this area. We cannot shed crocodile tears on Thursdays over conflicts that are continually supplied by the legal or illegal trade in these arms.
Mr President, the accumulations of small arms dotted all over the planet are a cause of destabilisation and crisis and the European Union has promised to do what it can to combat this phenomenon. The European Union has proposed, as part of its joint action on small arms and light weapons, to introduce a series of confidence-building measures, including measures to improve transparency. The Union has promised funding and technical assistance to countries, international organisations and non-governmental organisations asking for support for this purpose.
The European Union welcomes the results of the United Nations conference on the illegal trade in small arms although, as the members have said, it does of course recognise that the results might have been clearer and more concrete. However, we believe that the very fact that this first conference was held at all is an important step. We particularly welcome the decision to organise another conference before 2006 so that the progress made can be examined and evaluated by then.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place at 6.30 p.m.
As indicated on the display board, the next item is Mrs Lynne' s report. The debate is scheduled for 5.30 p.m. I am therefore going to suspend the sitting for a short while.
(The sitting was suspended at 5.20 p.m. and resumed at 5.30 p.m.)
Announcement by the President
I wish to speak about a very special matter: today, for the first time, If am not mistaken and if I am not misleading the House, we will have the opportunity to have twelve booths, because out of respect for this report and as a result of the rapporteur' s invitation, we will today have sign language interpretation to my right, as you can see, which is a tribute to the communication between this Parliament and all of Europe' s citizens, whoever they may be.
2003, European Year of People with Disabilities
The next item is the report (A5-0377/2001) by Mrs Lynne, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision on the European Year of People with disabilities 2003 [COM(2001) 271 - C5-0306/2001 - 2001/0116(CNS)].
Mr President, I welcome the sign language interpreter. I only wish that we could have sign language interpretation for all our debates to make sure that all people could access all the reports. The timing of this debate is very sad, when so few Members are present in the Chamber and, even more importantly, to vote later. It is very important to demonstrate our commitment to disabled people. Putting the report right at the end of a Strasbourg agenda does not demonstrate any commitment.
Having said that, I thank the Commission for their cooperation on my report and all the other Members of the European Parliament's Committee on Employment and Social Affairs. I have managed to incorporate a number of their amendments. I believe that is one of the main reasons why we do not have any new amendments today.
The European Year of Disabled People, 2003 must not just pay lip service to the problems that disabled people face. We need to have concrete outcomes. For a start, we must truly move away from the medical model of disability to the social and rights-based model of disability. We must make sure that we mainstream disabled people; that all legislation takes account of the specific needs of disabled people, whether they are wheelchair users, someone with a visual impairment, someone with a hearing impairment, someone with a learning difficulty, or someone with a mental health problem. All EU citizens should have equal rights. I hope that in 2003 - if not before - we make sure that all of Parliament's buildings are accessible to disabled people - they are not at the moment - and that all EU Member States are aware of the problems that disabled people face.
I shall tell you a story about what happened to Jenny, one of my constituents, the coordinator of Access Charter. I invited her over to the Article 13 Anti-Discrimination hearings. She uses a wheelchair. For a start, she could not get into the Parliament's buildings in Brussels without going through revolving doors because they refused to open the double doors. I remonstrated with them. They unlocked them, took off the rope that was binding them and then 20 minutes later they were locked and bound again.
We booked her a hotel room with disabled people's access. Somebody had put a bed across the bathroom door and so she could not get in. She had to change hotels. She then went out to try to get something to eat at night, with her colleagues - remember she was using a wheelchair. No taxi in Brussels would stop for her. She managed to get to a restaurant. The manager then came out and said "You can't come in here. Your appearance will put off other diners." When she got to the airport she was subjected to a full body search. She remonstrated with the security people. One of them said: "Have a nice trip. I hope your plane crashes."!
That demonstrates the problems that disabled people face and the real need for a disability directive. I hope we will hear the announcement of that in 2003. We have to have funding for major research into the status of disabled people. We have to have a study into the situation disabled people face in institutions in particular. It is essential that regional and local government are involved in this year but, more importantly, that organisations of disabled people and representing disabled people are involved in this year.
I have called specifically for a funding increase from EUR 12 million to EUR 15 million over the two years. Particularly for sign language interpretation, for personal assistance, for accessible meeting rooms, for hotels etc., there are added costs; in addition, funding for impairment-specific NGOs is only for 2002, not for the year itself.
Furthermore, in line with the Article 13 Action Programme on Anti-Discrimination, I have called for subsidies for the expenses for special events at European level to go up from "not exceeding 80%" to "not exceeding 90%". We must also have a proper evaluation of the year in clear and simple language, and in accessible formats. I made my report available in all accessible formats at my own expense. But I would like the Commission, in future, to make available on request any report at whatever stage in accessible format.
Finally, the year must be the step in the right direction to combat discrimination. But more importantly, it has to be a celebration of disabled people's contribution to society.
Mr President, I would just like to say that I am standing in for my colleague, Mr Andrews, and I am very honoured to do so because of the important issues in this excellent report by Mrs Lynne.
The purpose of the year is to provide for a coordinated effort to change attitudes and to promote the removal of social and environmental barriers to equality and to assist in legal and policy developments. This means putting a value on diversity and celebrating diversity. It also includes making us aware of issues relating to multiple discrimination.
I want to stress our full support for the designation of 2003 as European Year of People with Disabilities. I know that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs also supports the objectives of the year, as members unanimously backed my colleague's opinion.
There are approximately 38 million people in the European Union who have a disability. They face a wide range of barriers, including different forms of discrimination. People with physical and sensory disabilities are just as much a part of our society as able-bodied people. Very often, however, they are hindered from taking part in our society. What makes it worse, as Mr Andrews states in his opinion, is that they are not hindered by their disabilities, but by their environment and the attitudes towards them. They suffer multi-discrimination. This must change.
Some of the problems include public transport and access to buildings, stairways and doors which are not wide enough to allow wheelchair access. Surveys show that the intellectual capacity of people with physical disabilities is very often under-estimated. They can be discriminated against when applying for jobs. The exclusion of people with disabilities from society not only denies their fundamental rights, but also deprives society of diversity and inclusivity. People with disabilities can make a positive contribution to society. Their experiences can encourage more tolerance, understanding and awareness of the needs of others besides their own capacities and abilities. Our own goal must be to end discrimination and safeguard their rights. It is important that discrimination against people with disabilities is tackled as a mainstream issue.
The four amendments presented by my colleague, Mr Andrews, were fully supported by the rapporteur, Mrs Lynne, and endorsed by the Committee on Employment and Social Affairs. They are now Amendments Nos 20, 45, 47 and 48. I have nothing else to add, only to congratulate Mrs Lynne on her excellent report and on the very touching speech she gave to us in the presentation of the report.
Mr President, ladies and gentlemen, sign language interpreter, I would like to express a few thoughts on the World Year of People with Disabilities. I am also speaking on behalf of Mr Mantovani, who is particularly interested in this subject and cannot be here with us today.
This a truly vast subject, as can be seen from the statistics: today there are approximately 30 million people suffering from disabilities in the European Union. This means that one European in ten encounters barriers not just in the field of work but also in access to public transport, buildings, private services, education and training - in other words, in all areas of daily life. However, there are other barriers as well, maybe less obvious but just as insurmountable, which restrict the freedom of European citizens with disabilities, such as the barriers to movement within the Union and to going to live in another Member State.
All these barriers too often prevent people with disabilities from playing the active role they would like in society, work, school and daily activities. We need a multifaceted strategy to ensure that these people are guaranteed equal opportunities in full respect for the European citizens' Charter of Fundamental Rights.
However, there is one right which stands out above the others: the right to full citizenship. That is why our group, the Group of the European People' s Party (Christian Democrats) and European Democrats will vote with conviction for the proposal for a Council decision on the Year of People with Disabilities - or, as we used to say in Italy in the olden days - people with different abilities - 2003. I therefore thank the rapporteur, Mrs Lynne, for her good work and for accepting the 17 amendments tabled in committee. Three of those were tabled by us, and we feel they are particularly important because they uphold three concepts: firstly, recognition of the importance of the role played by the family at all stages in the lives of people with disabilities; secondly, promotion of a culture of solidarity within society, meaning an understanding that a person' s value is not expressed solely in terms of what he does or is able to do, but primarily in what he represents, namely a human being in all respects; thirdly and lastly, reflection on the concept of the quality of life of a person with disabilities, understood not just to be access to employment or training but also all the other aspects of daily life, in the family and in and as part of society, a quality of life which is genuinely high and equal for people with disabilities too.
Mr President, Commissioner, Mrs Lynne, ladies and gentlemen, it is a happy coincidence that this week, just a few metres away from the Chamber, we can see an exhibition organised by Bernd Posselt entitled, 'chain of understanding'. It shows hands, helping hands, joining hands, hands expending energy, and this exhibition is devoted to disabled people and includes work done by disabled people. At this point I should therefore like to thank all of those who give time, patience, energy and love and make sacrifices for those who need their help. This includes the families of disabled people, but many more besides. We should not leave them out in the Year of Disabled People.
My second point is that I am glad that 2003 is to be the Year of Disabled People, particularly now, because for me it also shows that the Stability and Growth Pact and an aggressive disability policy are not only not contradictory, but also not mutually exclusive, if we are serious about the European social model, defending the dignity of all human beings and ensuring respect for human rights, which are principles to which we feel committed.
We still have much to do, however. We need more equality in everyday life. This involves firstly actually implementing all of the constitutional provisions. We need to move from principle to practice. Secondly, we need more comprehensive integration. Integration must not end at the school gates, but must also encompass working life and social life. Thirdly, we need disabled people to have the right to receive support to live the life of their own choosing. Disabled people must be able to decide for themselves how they wish to live their lives. Fourthly, we have to change the images we have, such as the image of a disabled person doing handicrafts. Here, PCs, the Internet and integration using the new media could be very helpful. With this in mind, we are looking forward to the Year of Disabled People, because we hope that it will sharpen the focus of our work and that we will be able to take further initiatives to eliminate the injustices and barriers which exist in our society.
Mr President, first of all I should like to congratulate Mrs Lynne not just on this particular report, but for her constant faith in and fight for policies for the disabled. I should also like to make a point of thanking Parliament for the support and enthusiasm with which it accepted the proposal for 2003. We need to make 2003 the year in which we send out a clear message that policies for the disabled are not just solidarity policies. They are not just humane or charitable policies. They are policies based on fundamental human and civil rights. The second important point is that 2003 should not just galvanise governments into action. It should also galvanise social and business circles and the scientific community into action.
Governments themselves should start up action plans for a package of policies. Transport, urban planning, special policies for the job market, education. Society should do everything it can, especially through the civil society and non-governmental organisations, to foster collaboration and take innovative initiatives which can be used as a basis for new proposals for the European Union. Business circles can also play an important part. Support for research and new product technology can bring about exceptional new products for people with disabilities and new technological products can be adapted to the specific requirements of different types of disability.
As Mrs Lynne referred to the Commission reports, may I inform you that only yesterday I started up my new web page, which can be read by Braille. 2003 should be seen as a year in which we push ahead with European priorities, such as those set out in the Commission communication on a "Europe without frontiers", while the individual Member States promote their national objectives, which differ from one country to another, given that policies for people with disabilities are at various stages of development.
I must say that I accept most of your amendments, in both spirit and letter. I should like to highlight the following points: first, I totally agree that we need to concentrate more on awareness-raising about various types of disabilities and the fact that some people with very serious disabilities are victims of multiple discrimination and, of course, the plight of those kept in institutions. The second important factor are the special policies on education and employment. Access to the job market depends on education and we need to focus on this. The third important point is the need for all the agencies involved to work together. We cannot propose and implement policies for the disabled. We need to work with their organisations so that we can present policies in which they themselves are involved.
We believe that 2003 will be the start of a new form of collaboration, a new type of innovative policy at European level for people with disabilities. The budget, which is EUR 12 million, is small but we should point out that it is not for implementing policies but to back specific events of local or national importance, the main function of which will be to kick start societies and organisations. I should also say that we believe that it makes sense to leave the funding ratio at 50% of activities at national level because this will allow for more events while, at the same time, allowing governments to take additional action in a range of policies.
May I again congratulate Mrs Lynne on her personal stand. I should also like to inform you that the Council will take its final decision on 3 December 2001, the same date as the European Day of Disabled People.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today, at 6.30 p.m.
(The sitting was suspended at 5.55 p.m. and resumed at 6.30 p.m.)
Mr President, I have just one question: on Tuesday morning we approved requests for urgent procedure for the items on financial aid for a series of Balkan countries, and I regret that these are obviously not going to be taken until the mini-session, because we would have had sufficient time to deal with this issue in this afternoon's sitting, which has been suspended twice. In the past, of course, anything which we added to the agenda on Tuesday morning was always taken on the Friday. I hope that it will soon be possible to revert to this practice when Friday sittings are reinstated, but I wanted to take this opportunity to ask when these items will be taken in the Brussels sitting because you did not announce this just now.
Mr Posselt, according to my information, these will be adopted on Thursday 28; in other words, they will appear on the agenda for Thursday 28. As for the rest of your comments, Mr Posselt, you are entirely within your rights to make them, but I hope that the Conference of Presidents considers the basis of your comments, for which there is some justification, I must admit.
Vote
Mr President, I voted for the report on the European Year of People with Disabilities, but Commissioner, ladies and gentlemen, there are also some States whose laws include rules which discriminate against people with disabilities. I am sad to say that there is even an Italian law which discriminates against them on age grounds, thus violating Article 13 of the Treaty of Amsterdam. Indeed, it stipulates that people with disabilities who are over 65 years old are not entitled to the EUR 350 allowance granted to people with disabilities who fall ill before they reach the age of 65. I therefore call upon the Commission to present a proposal implementing Article 13 outside the workplace as well, and, at last, to force the States which are not yet applying it to do so. I refer, in particular, to Italy, and I hope that the Berlusconi government will listen to what I am saying and abolish the laws currently in place in Italy - as in other parts of Europe - which discriminate against people with disabilities.
Mr President, I should like to take this opportunity of an explanation of vote to thank Mrs Lynne for her outstanding report, but also to thank Mr Karas for mentioning my exhibition and Mrs Petter who was responsible for putting it together. This is a splendid initiative for disabled and traumatised children who are cared for by a children's centre in Munich. This initiative will now be continued in Italy and France by a series of colleagues. Mrs Lynne has spontaneously offered to take it to England too. I am very grateful. This is a good start to our preparatory work for the Year of Disabled People. That is why I should like to thank all of those colleagues who are supporting this magnificent initiative from Bavaria.
The good intentions of our rapporteur notwithstanding, we are worried that the European Year of People with Disabilities (2003) will be a year in which a great deal of money is spent and numerous events are staged, but which does nothing to change the situation of disabled people, especially those from the poor sections of society. We are worried by the hypocrisy of all this interest being expressed in people with disabilities by the various institutions of the European Union because it is the very policy of the European Union, with its capitalist restructuring, privatisation of health, welfare and education and undermining of workers' rights and social insurance, which is to blame.
The first dramatic victims of this policy are the handicapped and people with disabilities. They hypocritically maintain that their aim is to "promote equal opportunities" and "combat discrimination". But does a young person or a child from a poor, working class family living at risk of disease and accident have the same opportunities, first and foremost in preventing disability, as a young person or child of the bourgeoisie? Does a child whose father is an executive of a multinational company have the same opportunities in finding work as a child whose father is unemployed?
It is impossible to combat the various types of discrimination which arise in a capitalist society as long as the main type of discrimination between the exploiters and the exploited continues to reign supreme. What sort of a fight against discrimination is their policy, which spreads poverty, unemployment and illiteracy? Of the 38 million disabled in the ÅU, 7.5 million are of school age. How many of these children have special schools or special classes and the special equipment needed for them to acquire an education? In Greece, only 7% of disabled children attend special schools, while 185 000 disabled children are not even in the education system.
And yet not one ÅU text, including the one under debate, so much as mentions free national health, welfare and special education, even for these people. Nowhere does it suggest that the technical assistance needed for education, vocational rehabilitation or daily life should be provided free of charge.
This situation will change when the people, the workers and the disabled fight to obstruct the policy of "free competition and market laws" until it has been overturned.
This fight has the vote of the Communist Party of Greece.
Although, as we know, the main purpose of this kind of venture, modelled on International Women' s Day or World Aids Day, is to assuage the consciences of the most sincere of those who support the initiative and to conceal the desire not to do anything of the more cynical among them, we voted for the report on the proposal for a Council Decision on the European Year of People with Disabilities, for that was what the organisations of people with disabilities wanted us to do. They hope that the action taken as part of this initiative will help them to attract public attention and, at the same time, to make their just demands known.
That said, we condemn the hypocrisy of decision-makers within the European Parliament, other European Union institutions and national bodies who broadcast their concern for human rights, non-discrimination and equality loud and clear, but who ultimately refuse to take action or adopt binding measures forcing companies to employ people with disabilities, for example, or to adapt modes of transport for access by people with disabilities simply because they see profit-making as more important than meeting basic human needs, even though society does have the necessary resources to address these needs.
That is the end of voting time.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The session was adjourned at 6.50 p.m.)